Exhibit 10.1

 

ANDREWS KURTH LLP

 

STINSON MORRISON HECKER LLP

600 Travis, Suite 4200

 

1850 North Central Avenue, Suite 2100

Houston, Texas 77002

 

Phoenix, Arizona 85004

Telephone: 713-220-4175

 

Telephone: 602-212-8628

John Sparacino (TX 18873700)

 

Alisa C. Lacey (010571)

jsparacino@andrewskurth.com

 

alacey@stinsonmoheck.com

John Melissinos (CA 149224)

 

 

jmelissinos@andrewskurth.com

 

 

Attorneys for Debtors

 

Attorneys for Debtors

 

 

 

 

 

 

LEWIS AND ROCA LLP

 

MESCH CLARK & ROTHSCHILD PC

40 North Central Avenue

 

259 North Meyer

Phoenix, Arizona 85004-4429

 

Tucson, Arizona 85701-1000

Telephone: 602-262-5756

 

Telephone: 520-624-8886

Facsimile: 602-734-3824

 

Facsimile: 520-798-1037

Susan M. Freeman (004199)

 

Brenda Moody Whinery (10677)

sfreeman@lrlaw.com

 

bwhinery@mcrazlaw.com

Henk Taylor (016321)

 

Frederick J. Petersen (19944)

htaylor@lrlaw.com

 

fpetersen@mcrazlaw.com

Attorneys for Noteholder Proponents

 

Attorneys for Creditors’ Committee

 

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF ARIZONA

 

In re:

 

Chapter 11

 

 

 

CP ACQUISITION CO., et. al.

 

Case No. 2-03-11258-PHX-RJH

 

 

 

Debtors.        

 

(Jointly Administered with Cases

 

 

No. 03-11259-PHX-RJH through

 

 

03-11263-PHX-RJH)

EID No. 93-1231906

 

 

 

 

SECOND AMENDED JOINT
CONSOLIDATING CHAPTER 11 PLAN
PROPOSED BY THE DEBTORS,
CREDITORS’ COMMITTEE,
NOTEHOLDER PROPONENTS AND
BANK TERM LENDER PROPONENTS,
AS MODIFIED

 

 

 

THIS FILING APPLIES TO:

 

 

 

 

 

ý      ALL DEBTORS

 

 

o      SPECIFIED DEBTORS

 

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND RULES OF INTERPRETATION

 

 

ARTICLE II SUBSTANTIVE CONSOLIDATION OF DEBTORS’ ESTATES
[a04-15059_1ex10d1.htm#ArticleIiSubstantiveConsolidationOf]

 

2.1 [a04-15059_1ex10d1.htm#SubstantiveConsolidation_]

Substantive Consolidation [a04-15059_1ex10d1.htm#SubstantiveConsolidation_]

2.2 [a04-15059_1ex10d1.htm#EffectOfSubstantive]

Effect of Substantive Consolidation [a04-15059_1ex10d1.htm#EffectOfSubstantive]

2.3 [a04-15059_1ex10d1.htm#NoImpactOnSecuredClaims_]

No Impact on Secured Claims [a04-15059_1ex10d1.htm#NoImpactOnSecuredClaims_]

 

 

ARTICLE III [a04-15059_1ex10d1.htm#ArticleIii]

CLASSIFICATION OF CLAIMS AND INTERESTS [a04-15059_1ex10d1.htm#ArticleIii]

 

 

3.1 [a04-15059_1ex10d1.htm#Classification_A]

Classification. [a04-15059_1ex10d1.htm#Classification_A]

3.2 [a04-15059_1ex10d1.htm#UnclassifiedClaims]

Unclassified Claims (not entitled to vote on this Plan)
[a04-15059_1ex10d1.htm#UnclassifiedClaims]

3.3 [a04-15059_1ex10d1.htm#ClassesOfClaims]

Classes of Claims [a04-15059_1ex10d1.htm#ClassesOfClaims]

 

 

ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS RIGHT TO VOTE
[a04-15059_1ex10d1.htm#ArticleIv]

 

 

4.1 [a04-15059_1ex10d1.htm#Unclassified]

Unclassified Claims [a04-15059_1ex10d1.htm#Unclassified]

4.1.1 [a04-15059_1ex10d1.htm#AdministrativeExpenseClaims]

Administrative Expense Claims
[a04-15059_1ex10d1.htm#AdministrativeExpenseClaims]

4.1.1.1 [a04-15059_1ex10d1.htm#GeneralProvisions_]

General Provisions [a04-15059_1ex10d1.htm#GeneralProvisions_]

4.1.1.2 [a04-15059_1ex10d1.htm#RequestsForPayment_]

Requests for Payment [a04-15059_1ex10d1.htm#RequestsForPayment_]

4.1.1.3 [a04-15059_1ex10d1.htm#FeeClaims_]

Fee Claims [a04-15059_1ex10d1.htm#FeeClaims_]

4.1.1.4 [a04-15059_1ex10d1.htm#PostpetitionTaxClaims_]

Postpetition Tax Claims [a04-15059_1ex10d1.htm#PostpetitionTaxClaims_]

4.1.2 [a04-15059_1ex10d1.htm#PriorityTaxClaims_]

Priority Tax Claims [a04-15059_1ex10d1.htm#PriorityTaxClaims_]

4.2 [a04-15059_1ex10d1.htm#ClassifiedClaimsAnd]

Classified Claims and Interests [a04-15059_1ex10d1.htm#ClassifiedClaimsAnd]

4.2.1 [a04-15059_1ex10d1.htm#Class1_OtherPriorityClaims_]

Class 1. Other Priority Claims
[a04-15059_1ex10d1.htm#Class1_OtherPriorityClaims_]

4.2.2 [a04-15059_1ex10d1.htm#Class2_SecuredTerm]

Class 2. Secured Term Lender Claims [a04-15059_1ex10d1.htm#Class2_SecuredTerm]

4.2.2.1 [a04-15059_1ex10d1.htm#ClaimAllowance_]

Claim Allowance [a04-15059_1ex10d1.htm#ClaimAllowance_]

4.2.2.2 [a04-15059_1ex10d1.htm#ClaimTreatment_I]

Claim Treatment [a04-15059_1ex10d1.htm#ClaimTreatment_I]

4.2.2.3 [a04-15059_1ex10d1.htm#Impairment]

Impairment; Voting [a04-15059_1ex10d1.htm#Impairment]

4.2.3 [a04-15059_1ex10d1.htm#Class3_OtherSecuredClaims]

Class 3. Other Secured Claims [a04-15059_1ex10d1.htm#Class3_OtherSecuredClaims]

4.2.3.1 [a04-15059_1ex10d1.htm#GeneralTreatment_]

General Treatment [a04-15059_1ex10d1.htm#GeneralTreatment_]

4.2.3.2 [a04-15059_1ex10d1.htm#ImpairmentVoting_]

Impairment; Voting [a04-15059_1ex10d1.htm#ImpairmentVoting_]

4.2.4 [a04-15059_1ex10d1.htm#Class4_GeneralUnsecured]

Class 4. General Unsecured Claims
[a04-15059_1ex10d1.htm#Class4_GeneralUnsecured]

4.2.4.1 [a04-15059_1ex10d1.htm#General]

General Treatment [a04-15059_1ex10d1.htm#General]

4.2.4.2 [a04-15059_1ex10d1.htm#Impairmen]

Impairment; Voting [a04-15059_1ex10d1.htm#Impairmen]

4.2.5 [a04-15059_1ex10d1.htm#Class5_TermL]

Class 5. Term Lender Deficiency Claims [a04-15059_1ex10d1.htm#Class5_TermL]

4.2.5.1 [a04-15059_1ex10d1.htm#ClaimA]

Claim Allowance [a04-15059_1ex10d1.htm#ClaimA]

4.2.5.2 [a04-15059_1ex10d1.htm#GeneralTreatment]

General Treatment [a04-15059_1ex10d1.htm#GeneralTreatment]

4.2.5.3 [a04-15059_1ex10d1.htm#Impairme]

Impairment; Voting [a04-15059_1ex10d1.htm#Impairme]

4.2.6 [a04-15059_1ex10d1.htm#Class6_Foxglove]

Class 6. Foxglove Option Claim [a04-15059_1ex10d1.htm#Class6_Foxglove]

4.2.6.1 [a04-15059_1ex10d1.htm#GeneralTrea]

General Treatment [a04-15059_1ex10d1.htm#GeneralTrea]

4.2.6.2 [a04-15059_1ex10d1.htm#ImpairmentVo]

Impairment; Voting [a04-15059_1ex10d1.htm#ImpairmentVo]

4.2.7 [a04-15059_1ex10d1.htm#Class7_Bon]

Class 7. Bonners Ferry Claims [a04-15059_1ex10d1.htm#Class7_Bon]

 

--------------------------------------------------------------------------------


 

4.2.7.1 [a04-15059_1ex10d1.htm#Gen]

General Treatment [a04-15059_1ex10d1.htm#Gen]

4.2.7.2 [a04-15059_1ex10d1.htm#Impai]

Impairment; Voting [a04-15059_1ex10d1.htm#Impai]

4.2.8 [a04-15059_1ex10d1.htm#Class8_Subo]

Class 8. Subordinated Claims [a04-15059_1ex10d1.htm#Class8_Subo]

4.2.8.1 [a04-15059_1ex10d1.htm#GeneralTr]

General Treatment [a04-15059_1ex10d1.htm#GeneralTr]

4.2.8.2 [a04-15059_1ex10d1.htm#ImpairmentV]

Impairment; Voting [a04-15059_1ex10d1.htm#ImpairmentV]

4.2.9 [a04-15059_1ex10d1.htm#Class]

Class 9. Interests [a04-15059_1ex10d1.htm#Class]

4.2.9.1 [a04-15059_1ex10d1.htm#Genera]

General Treatment [a04-15059_1ex10d1.htm#Genera]

4.2.9.2 [a04-15059_1ex10d1.htm#Impair]

Impairment; Voting [a04-15059_1ex10d1.htm#Impair]

4.3 [a04-15059_1ex10d1.htm#Retention]

Retention of Defenses Regarding Claims [a04-15059_1ex10d1.htm#Retention]

 

 

ARTICLE V PLAN IMPLEMENTATION, LIQUIDATING TRUST ISSUES AND FUNDING
[a04-15059_1ex10d1.htm#ArticleV]

 

 

5.1 [a04-15059_1ex10d1.htm#PlanImplementation]

Plan Implementation [a04-15059_1ex10d1.htm#PlanImplementation]

5.2 [a04-15059_1ex10d1.htm#Excluded]

Excluded Collateral; Abandonment [a04-15059_1ex10d1.htm#Excluded]

5.2.1 [a04-15059_1ex10d1.htm#IdentificationOf]

Identification of Excluded Collateral [a04-15059_1ex10d1.htm#IdentificationOf]

5.2.2 [a04-15059_1ex10d1.htm#Debtor]

Debtor Abandonment [a04-15059_1ex10d1.htm#Debtor]

5.3 [a04-15059_1ex10d1.htm#Newco]

NewCo Entities [a04-15059_1ex10d1.htm#Newco]

5.3.1 [a04-15059_1ex10d1.htm#FormationO]

Formation of NewCo Entities [a04-15059_1ex10d1.htm#FormationO]

5.3.2 [a04-15059_1ex10d1.htm#EffectiveDate]

Effective Date Transfers of Equity Interests in NewCo Entities
[a04-15059_1ex10d1.htm#EffectiveDate]

5.3.3 [a04-15059_1ex10d1.htm#NewcoEntitiesGovernance_]

NewCo Entities’ Governance [a04-15059_1ex10d1.htm#NewcoEntitiesGovernance_]

5.3.3.1 [a04-15059_1ex10d1.htm#AuthorityPriorToEffectiveDate]

Authority Prior to Effective Date
[a04-15059_1ex10d1.htm#AuthorityPriorToEffectiveDate]

5.3.3.2 [a04-15059_1ex10d1.htm#EffectiveDateReplacementOfOfficersA]

Effective Date Replacement of Officers and Directors
[a04-15059_1ex10d1.htm#EffectiveDateReplacementOfOfficersA]

5.3.3.3 [a04-15059_1ex10d1.htm#RetentionOfTreeFarmManager]

Retention of Tree Farm Manager
[a04-15059_1ex10d1.htm#RetentionOfTreeFarmManager]

5.4 [a04-15059_1ex10d1.htm#TransferOfAssets]

Transfer of Assets [a04-15059_1ex10d1.htm#TransferOfAssets]

5.4.1 [a04-15059_1ex10d1.htm#TransfersToNewcoEntities]

Transfer to NewCo Entities [a04-15059_1ex10d1.htm#TransfersToNewcoEntities]

5.4.2 [a04-15059_1ex10d1.htm#TransferOfNetWorthAssets]

Transfer of Net Worth Assets [a04-15059_1ex10d1.htm#TransferOfNetWorthAssets]

5.4.3 [a04-15059_1ex10d1.htm#TransfersToTheLiquidatingTrustForT]

Transfers to the Liquidating Trust for the Trust Beneficiaries
[a04-15059_1ex10d1.htm#TransfersToTheLiquidatingTrustForT]

5.4.4 [a04-15059_1ex10d1.htm#TransferOfBonnersFerryAssets]

Transfer of Bonners Ferry Assets
[a04-15059_1ex10d1.htm#TransferOfBonnersFerryAssets]

5.4.5 [a04-15059_1ex10d1.htm#DocumentationOfTransfers]

Documentation of Transfers [a04-15059_1ex10d1.htm#DocumentationOfTransfers]

5.4.6 [a04-15059_1ex10d1.htm#FreeAndClear]

Free and Clear [a04-15059_1ex10d1.htm#FreeAndClear]

5.4.7 [a04-15059_1ex10d1.htm#TransfersOfPrivilegesAndBankruptcyR]

Transfers of Privileges and Bankruptcy Rights
[a04-15059_1ex10d1.htm#TransfersOfPrivilegesAndBankruptcyR]

5.4.8 [a04-15059_1ex10d1.htm#ExemptionFromTransfer]

Exemption from Transfer Taxes [a04-15059_1ex10d1.htm#ExemptionFromTransfer]

5.5 [a04-15059_1ex10d1.htm#PreservationAndWaiver]

Preservation and Waiver [a04-15059_1ex10d1.htm#PreservationAndWaiver]

5.6 [a04-15059_1ex10d1.htm#DissolutionOfDebtors]

Dissolution of Debtors [a04-15059_1ex10d1.htm#DissolutionOfDebtors]

5.7 [a04-15059_1ex10d1.htm#CancellationOfInterests]

Cancellation of Interests [a04-15059_1ex10d1.htm#CancellationOfInterests]

5.8 [a04-15059_1ex10d1.htm#ContinuanceOfCommittee]

Continuance of Committee [a04-15059_1ex10d1.htm#ContinuanceOfCommittee]

5.9 [a04-15059_1ex10d1.htm#NondischargeAndInjunction]

Nondischarge and Injunction [a04-15059_1ex10d1.htm#NondischargeAndInjunction]

5.9.1 [a04-15059_1ex10d1.htm#NondischargeOfDebtors]

Nondischarge of Debtors [a04-15059_1ex10d1.htm#NondischargeOfDebtors]

5.9.2 [a04-15059_1ex10d1.htm#Injunction]

Injunction [a04-15059_1ex10d1.htm#Injunction]

5.9.2.1 [a04-15059_1ex10d1.htm#GenerallyApplicableInjunction]

Generally Applicable Injunction
[a04-15059_1ex10d1.htm#GenerallyApplicableInjunction]

5.9.2.2 [a04-15059_1ex10d1.htm#InsuredClaims]

Insured Claims [a04-15059_1ex10d1.htm#InsuredClaims]

5.10 [a04-15059_1ex10d1.htm#ClosingOfChapter11CasesAndFinalDe]

Closing of Chapter 11 Cases and Final Decree
[a04-15059_1ex10d1.htm#ClosingOfChapter11CasesAndFinalDe]

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI OTHER PROVISIONS CONCERNING THE LIQUIDATING TRUST
[a04-15059_1ex10d1.htm#ArticleVi]

 

 

6.1 [a04-15059_1ex10d1.htm#EstablishmentOfLiquidatingTrustLiqu]

Establishment of Liquidating Trust; Liquidating Trust Agreement
[a04-15059_1ex10d1.htm#EstablishmentOfLiquidatingTrustLiqu]

6.2 [a04-15059_1ex10d1.htm#PurposeOfLiquidatingTrustAndExempti]

Purpose of Liquidating Trust and Exemption from Securities Laws
[a04-15059_1ex10d1.htm#PurposeOfLiquidatingTrustAndExempti]

6.3 [a04-15059_1ex10d1.htm#TermExtension]

Term; Extension [a04-15059_1ex10d1.htm#TermExtension]

6.4 [a04-15059_1ex10d1.htm#LiquidatingTrustBeneficiaries]

Liquidating Trust Beneficiaries
[a04-15059_1ex10d1.htm#LiquidatingTrustBeneficiaries]

6.5 [a04-15059_1ex10d1.htm#StatusOfLiquidatingTrustee]

Status of Liquidating Trustee [a04-15059_1ex10d1.htm#StatusOfLiquidatingTrustee]

6.5.1 [a04-15059_1ex10d1.htm#RepresentativeOfConsolidatedEstate]

Representative of Consolidated Estate
[a04-15059_1ex10d1.htm#RepresentativeOfConsolidatedEstate]

6.5.2 [a04-15059_1ex10d1.htm#LiquidatingTrusteesAuthorityAndResp]

Liquidating Trustee’s Authority and Responsibilities
[a04-15059_1ex10d1.htm#LiquidatingTrusteesAuthorityAndResp]

6.6 [a04-15059_1ex10d1.htm#Reserves]

Reserves [a04-15059_1ex10d1.htm#Reserves]

6.6.1 [a04-15059_1ex10d1.htm#AdministrativeReserve]

Administrative Reserve [a04-15059_1ex10d1.htm#AdministrativeReserve]

6.6.2 [a04-15059_1ex10d1.htm#DisputedClaimsReserve]

Disputed Claims Reserve [a04-15059_1ex10d1.htm#DisputedClaimsReserve]

6.7 [a04-15059_1ex10d1.htm#DistributionsToTrustBeneficiaries]

Distributions to Trust Beneficiaries
[a04-15059_1ex10d1.htm#DistributionsToTrustBeneficiaries]

6.7.1 [a04-15059_1ex10d1.htm#InitialFundingOfCertainReservesIni]

Initial Funding of Certain Reserves; Initial Distribution to Holders
[a04-15059_1ex10d1.htm#InitialFundingOfCertainReservesIni]  of Allowed Class 5
Claims [a04-15059_1ex10d1.htm#InitialFundingOfCertainReservesIni]

6.7.2 [a04-15059_1ex10d1.htm#InitialDistributionToHoldersOfAllow]

Initial Distribution to Holders of Allowed Class 4 and 6 Claims
[a04-15059_1ex10d1.htm#InitialDistributionToHoldersOfAllow]

6.7.3 [a04-15059_1ex10d1.htm#SubsequentDistributions]

Subsequent Distributions [a04-15059_1ex10d1.htm#SubsequentDistributions]

6.8 [a04-15059_1ex10d1.htm#LiquidatingTrustee]

Liquidating Trustee [a04-15059_1ex10d1.htm#LiquidatingTrustee]

6.8.1 [a04-15059_1ex10d1.htm#Appoin]

Appointment, Removal, Resignation and Succession [a04-15059_1ex10d1.htm#Appoin]

6.8.2 [a04-15059_1ex10d1.htm#LiquidatingTrusteesFeesAndExpenses]

Liquidating Trustee’s Fees and Expenses
[a04-15059_1ex10d1.htm#LiquidatingTrusteesFeesAndExpenses]

6.8.3 [a04-15059_1ex10d1.htm#TrusteesBondAndLimitedLiability]

Trustee’s Bond and Limited Liability
[a04-15059_1ex10d1.htm#TrusteesBondAndLimitedLiability]

6.8.4 [a04-15059_1ex10d1.htm#Limited]

Limited Recourse, and Final Discharge as to the Liquidating Trustee
[a04-15059_1ex10d1.htm#Limited]

 

 

 

 

ARTICLE VII PROVISIONS CONCERNING DISTRIBUTIONS BY THE LIQUIDATING TRUSTEE
[a04-15059_1ex10d1.htm#ArticleViiProvisionsConcerningDistr]

 

 

7.1 [a04-15059_1ex10d1.htm#MannerOfDistributions]

Manner of Distributions [a04-15059_1ex10d1.htm#MannerOfDistributions]

7.2 [a04-15059_1ex10d1.htm#DistributionDates]

Distribution Dates [a04-15059_1ex10d1.htm#DistributionDates]

7.3 [a04-15059_1ex10d1.htm#WholeDollars]

Whole Dollars [a04-15059_1ex10d1.htm#WholeDollars]

7.4 [a04-15059_1ex10d1.htm#ClaimsSubjectToPartialDisputes]

Claims Subject to Partial Disputes
[a04-15059_1ex10d1.htm#ClaimsSubjectToPartialDisputes]

7.5 [a04-15059_1ex10d1.htm#Escheat]

Escheat [a04-15059_1ex10d1.htm#Escheat]

7.6 [a04-15059_1ex10d1.htm#ReturnedDistributions]

Returned Distributions [a04-15059_1ex10d1.htm#ReturnedDistributions]

7.7 [a04-15059_1ex10d1.htm#InterholderDisputesAsToDistribution]

Inter-Holder Disputes as to Distribution Rights
[a04-15059_1ex10d1.htm#InterholderDisputesAsToDistribution]

7.8 [a04-15059_1ex10d1.htm#Setoffs]

Setoffs [a04-15059_1ex10d1.htm#Setoffs]

7.9 [a04-15059_1ex10d1.htm#DistributionsOfLessThan]

Distributions of Less than $100 [a04-15059_1ex10d1.htm#DistributionsOfLessThan]

7.10 [a04-15059_1ex10d1.htm#WithholdingTaxes]

Withholding Taxes [a04-15059_1ex10d1.htm#WithholdingTaxes]

 

 

ARTICLE VIII CERTAIN TERMINATIONS, INDEMNIFICATION AND RELEASES
[a04-15059_1ex10d1.htm#ArticleViii]

 

 

8.1 [a04-15059_1ex10d1.htm#CertainTerminations]

Certain Terminations [a04-15059_1ex10d1.htm#CertainTerminations]

8.2 [a04-15059_1ex10d1.htm#RightsIfPlanNotConfirmedOrEffectiv]

Rights if Plan Not Confirmed or Effective
[a04-15059_1ex10d1.htm#RightsIfPlanNotConfirmedOrEffectiv]

8.3 [a04-15059_1ex10d1.htm#TermOfBankruptcyInjunctionOrStays]

Term of Bankruptcy Injunction or Stays
[a04-15059_1ex10d1.htm#TermOfBankruptcyInjunctionOrStays]

8.4 [a04-15059_1ex10d1.htm#Indemnification]

Indemnification [a04-15059_1ex10d1.htm#Indemnification]

 

iii

--------------------------------------------------------------------------------


 

8.4.1 [a04-15059_1ex10d1.htm#IndemnificationOfLiquidatingTrustPar]

Indemnification of Liquidating Trust Parties Defendant
[a04-15059_1ex10d1.htm#IndemnificationOfLiquidatingTrustPar]

8.4.2 [a04-15059_1ex10d1.htm#IndemnificationOfPlanrelatedParties]

Indemnification of Plan-Related Parties
[a04-15059_1ex10d1.htm#IndemnificationOfPlanrelatedParties]

8.4.3 [a04-15059_1ex10d1.htm#IndemnificationPrio]

Indemnification Priority [a04-15059_1ex10d1.htm#IndemnificationPrio]

8.4.4 [a04-15059_1ex10d1.htm#Insura]

Insurance [a04-15059_1ex10d1.htm#Insura]

8.5 [a04-15059_1ex10d1.htm#Exculp]

Exculpation [a04-15059_1ex10d1.htm#Exculp]

8.6 [a04-15059_1ex10d1.htm#ReleaseOfTer]

Release of Term Lenders [a04-15059_1ex10d1.htm#ReleaseOfTer]

8.6.1 [a04-15059_1ex10d1.htm#ConsensualAndC]

Consensual and Contractual Release [a04-15059_1ex10d1.htm#ConsensualAndC]

8.6.2 [a04-15059_1ex10d1.htm#DeemedR]

Deemed Release [a04-15059_1ex10d1.htm#DeemedR]

8.7 [a04-15059_1ex10d1.htm#ReleaseOfCpAd]

Release of CP Admin Group [a04-15059_1ex10d1.htm#ReleaseOfCpAd]

8.7.1 [a04-15059_1ex10d1.htm#ConsensualAndCont]

Consensual and Contractual Release [a04-15059_1ex10d1.htm#ConsensualAndCont]

8.7.2 [a04-15059_1ex10d1.htm#DeemedRe]

Deemed Release [a04-15059_1ex10d1.htm#DeemedRe]

8.8. [a04-15059_1ex10d1.htm#ReleaseOfComm]

Release of Committee [a04-15059_1ex10d1.htm#ReleaseOfComm]

8.8.1 [a04-15059_1ex10d1.htm#ConsensualAndContr]

Consensual and Contractual Release [a04-15059_1ex10d1.htm#ConsensualAndContr]

8.8.2 [a04-15059_1ex10d1.htm#DeemedRel]

Deemed Release [a04-15059_1ex10d1.htm#DeemedRel]

8.9 [a04-15059_1ex10d1.htm#ReleaseOfReleasedDeb]

Release of Released Debtor Persons and Released Debtor Affiliates
[a04-15059_1ex10d1.htm#ReleaseOfReleasedDeb]

8.9.1 [a04-15059_1ex10d1.htm#ConsensualAndCon]

Consensual and Contractual Release [a04-15059_1ex10d1.htm#ConsensualAndCon]

8.9.2 [a04-15059_1ex10d1.htm#DeemedReleas]

Deemed Release [a04-15059_1ex10d1.htm#DeemedReleas]

 

Subordination. [a04-15059_1ex10d1.htm#Subordinati]

 

 

ARTICLE IX EXECUTORY CONTRACTS AND UNEXPIRED LEASES
[a04-15059_1ex10d1.htm#ArticleIx]

 

 

9.1 [a04-15059_1ex10d1.htm#ExecutoryContractsAnd]

Executory Contracts and Unexpired Leases; Deemed Rejection
[a04-15059_1ex10d1.htm#ExecutoryContractsAnd]

9.2 [a04-15059_1ex10d1.htm#AssumptionAndAssignmen]

Assumption and Assignment; Payments Related to Assumption of Contracts and
Leases [a04-15059_1ex10d1.htm#AssumptionAndAssignmen]

9.3 [a04-15059_1ex10d1.htm#RelatedRigh]

Related Rights [a04-15059_1ex10d1.htm#RelatedRigh]

9.4 [a04-15059_1ex10d1.htm#RejectionClai]

Rejection Claims [a04-15059_1ex10d1.htm#RejectionClai]

9.5 [a04-15059_1ex10d1.htm#FilingOfRejection]

Filing of Rejection Claims [a04-15059_1ex10d1.htm#FilingOfRejection]

 

 

ARTICLE X PROCEDURES FOR RESOLVING DISPUTED CLAIMS
[a04-15059_1ex10d1.htm#ArticleX]

 

 

10.1 [a04-15059_1ex10d1.htm#ProsecutionOfObjecti]

Prosecution of Objections [a04-15059_1ex10d1.htm#ProsecutionOfObjecti]

10.2 [a04-15059_1ex10d1.htm#TimeLimitForObjections]

Time Limit for Objections to Claims
[a04-15059_1ex10d1.htm#TimeLimitForObjections]

 

 

ARTICLE XI RETENTION OF JURISDICTION [a04-15059_1ex10d1.htm#ArticleXi]

 

 

11.1 [a04-15059_1ex10d1.htm#RetentionOfJuris]

Retention of Jurisdiction [a04-15059_1ex10d1.htm#RetentionOfJuris]

11.2 [a04-15059_1ex10d1.htm#JurisdictionUnaffe]

Jurisdiction Unaffected [a04-15059_1ex10d1.htm#JurisdictionUnaffe]

 

 

ARTICLE XII CERTAIN OBLIGATIONS OF THE DEBTORS
[a04-15059_1ex10d1.htm#ArticleXii]

 

 

12.1 [a04-15059_1ex10d1.htm#ObligationsForThePer]

Obligations for the Period Between the Confirmation Date and the Effective Date
[a04-15059_1ex10d1.htm#ObligationsForThePer]

12.2 [a04-15059_1ex10d1.htm#ObligationsAsOfTheEffe]

Obligations as of the Effective Date
[a04-15059_1ex10d1.htm#ObligationsAsOfTheEffe]

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XIII CONDITIONS TO EFFECTIVE DATE [a04-15059_1ex10d1.htm#ArticleXiii]

 

 

13.1 [a04-15059_1ex10d1.htm#ConditionsToOc]

Conditions to Occurrence of Effective Date
[a04-15059_1ex10d1.htm#ConditionsToOc]

 

 

ARTICLE XIV [a04-15059_1ex10d1.htm#ArticleXiv]

MISCELLANEOUS PROVISIONS [a04-15059_1ex10d1.htm#ArticleXiv]

 

 

14.1 [a04-15059_1ex10d1.htm#NonconsensualConfi]

Nonconsensual Confirmation [a04-15059_1ex10d1.htm#NonconsensualConfi]

14.2 [a04-15059_1ex10d1.htm#Notic]

Notices [a04-15059_1ex10d1.htm#Notic]

14.3 [a04-15059_1ex10d1.htm#NoticeOfEntryOfCo]

Notice of Entry of Confirmation Order and Effective Date
[a04-15059_1ex10d1.htm#NoticeOfEntryOfCo]

14.4 [a04-15059_1ex10d1.htm#FurtherNoticesPos]

Further Notices; Post-Effective Date Service List
[a04-15059_1ex10d1.htm#FurtherNoticesPos]

14.5 [a04-15059_1ex10d1.htm#NoticeForTermLenderCo]

Notice for Term Lender Consent and Committee Consent
[a04-15059_1ex10d1.htm#NoticeForTermLenderCo]

14.6 [a04-15059_1ex10d1.htm#Headi]

Headings [a04-15059_1ex10d1.htm#Headi]

14.7 [a04-15059_1ex10d1.htm#Severabili]

Severability [a04-15059_1ex10d1.htm#Severabili]

14.8 [a04-15059_1ex10d1.htm#Computation]

Computation of Time [a04-15059_1ex10d1.htm#Computation]

14.9 [a04-15059_1ex10d1.htm#GoverningL]

Governing Law [a04-15059_1ex10d1.htm#GoverningL]

14.10 [a04-15059_1ex10d1.htm#SuccessorsAndA]

Successors and Assigns [a04-15059_1ex10d1.htm#SuccessorsAndA]

14.11 [a04-15059_1ex10d1.htm#CollateralAgentA]

Collateral Agent and Administrative Agent Post-Effective Date Role
[a04-15059_1ex10d1.htm#CollateralAgentA]

14.12 [a04-15059_1ex10d1.htm#Supersessi]

Supersession [a04-15059_1ex10d1.htm#Supersessi]

14.13 [a04-15059_1ex10d1.htm#IncorporationOfExhibits]

Incorporation of Exhibits and Schedules; Plan Supplement and Supplement to
Schedules and Exhibits [a04-15059_1ex10d1.htm#IncorporationOfExhibits]

 

Exhibits and Schedules

 

Exhibit A:

Form of Liquidating Trust Agreement

 

 

Schedule 1.13:

Bank Term Lender Proponents

 

 

Schedule 1.102:

Net Worth Assets

 

 

Schedule 1.105:

NewCo Ancillary Assets

 

 

Schedule 1.116:

List of Noteholder Proponents

 

 

Schedule 1.120:

Other Preserved Real Property Rights

 

 

Exhibits and Schedules to be filed on or prior to the Exhibit Filing Date

 

Schedule 5.2.1:

Excluded Collateral

 

 

Schedule 5.2.2:

Abandoned Assets

 

v

--------------------------------------------------------------------------------


 

Schedule 5.4.1:

Transfer of Term Lender Collateral and NewCo Ancillary Assets

 

 

Schedule 9.2.1:

Assumed Executory Contracts and Unexpired Leases Assigned to a NewCo Entity

 

 

Schedule 9.2.2:

Assumed Executory Contracts and Unexpired Leases Assigned to the Liquidating
Trust

 

 

Exhibit B:

Form of NewCo Corp Certificate of Incorporation

 

 

Exhibit C:

Form of NewCo Corp By Laws

 

 

Exhibit D:

Form of NewCo Certificate of Formation

 

 

Exhibit E:

Form of NewCo Limited Liability Company Agreement

 

 

Exhibit F:

Form of NewCo Subsidiary Certificate of Formation

 

 

Exhibit G:

Form of NewCo Subsidiary Limited Liability Company Agreement

 

 

Exhibit H:

Form of NewCo Amended and Restated Limited Liability Company Agreement

 

 

Exhibit I:

Form of NewCo Subsidiary Amended and Restated Limited Liability Company
Agreement

 

 

Exhibit J:

NewCo - ORM Agreement

 

vi

--------------------------------------------------------------------------------


 

CP Acquisition Company, an Oregon corporation, Crown Pacific Limited
Partnership, a Delaware limited partnership (“CPLP”), Crown Pacific Partners,
L.P., a Delaware limited partnership (“CPP”), CP Air, Inc., an Oregon
corporation, CP Acquisition II Co., an Oregon corporation, and CP Acquisition
III Co., an Oregon corporation, each a debtor and debtor-in-possession in the
above-captioned Chapter 11 cases (collectively, the “Debtors”), together with
the Noteholder Proponents (as defined herein), the Bank Term Lender Proponents
(as defined herein), and the Creditors’ Committee (as defined herein) propose
the following Second Amended Joint Consolidating Chapter 11 Plan, dated as of
December 20, 2004, pursuant to section 1121(c) of the Bankruptcy Code.

 

DISCLAIMER

 

The Disclosure Statement accompanying this Plan, including the exhibits appended
thereto, provides information about the Debtors’ business, results of operations
and properties, and includes a summary and detailed analysis of this Plan. All
Creditors are encouraged to consult the Disclosure Statement and to read this
Plan carefully and completely before voting to accept or reject this Plan.

 

NO SOLICITATION MATERIALS, OTHER THAN THIS PLAN, THE ACCOMPANYING DISCLOSURE
STATEMENT AND EXHIBITS APPENDED THERETO AS APPROVED BY THE BANKRUPTCY COURT HAVE
BEEN AUTHORIZED BY THE COURT FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF
THIS PLAN.

 

ARTICLE I

DEFINITIONS AND RULES OF INTERPRETATION

 

For the purposes of this Plan, the following terms (which appear herein as
capitalized terms) have the respective meanings as hereinafter set forth; such
meanings are equally applicable to the singular and the plural forms of the
terms defined, unless the context otherwise

 

1

--------------------------------------------------------------------------------


 

requires. Capitalized terms used in this Plan at all times refer to terms
defined in this Article I. Unless otherwise provided in this Plan, all terms
used herein have the meaning assigned to them under title 11 of the United
States Code (as amended from time to time, the “Bankruptcy Code”) or the Federal
Rules of Bankruptcy Procedure (as amended from time to time, the “Bankruptcy
Rules”). The rules of construction applicable to the Bankruptcy Code and the
Bankruptcy Rules are applicable to this Plan.

 

1.1          “Abandoned Assets” means the Assets to be abandoned by the Debtors
which shall be listed on Schedule 5.2.2, and for which abandonment is approved
by Final Order.

 

1.2          “Administrative Expense Claim” means a Claim to the extent that it
is of the kind described in section 503(b) of the Bankruptcy Code and is
entitled to priority under section 507(a)(1) of the Bankruptcy Code, together
with any Fee Claim.

 

1.3          “Administrative Reserve” means the reserve established and
maintained pursuant to section 6.6.1 of this Plan.

 

1.4          “Affiliate” has the meaning set forth in section 101 of the
Bankruptcy Code.

 

1.5          “Aggregate Allowed Class 4 Claims” means the aggregate amount of
Allowed Class 4 Claims after all Disputed Class 4 Claims have been resolved.

 

1.6          “Allowed” means, with reference to any Claim (or portion thereof)
or Interest and with respect to each Debtor: (a) any Claim against or Interest
in such Debtor that has been listed by the Debtor in its Bankruptcy Schedules,
as liquidated in amount and not Disputed or contingent and for which no contrary
proof of claim or interest has been filed; or (b) as to which a proof of claim
or application has been timely filed in a liquidated amount with the Court
pursuant to the Bankruptcy Code or any order of the Court, or late filed with
leave of the Court after notice and a hearing, provided that (i) no objection to
the allowance of a Claim under clause (a) or (b) above, or motion to expunge
such Claim, has been interposed before any final date for the filing of such

 

2

--------------------------------------------------------------------------------


 

objections or motions set forth in this Plan, the Confirmation Order or other
order of the Court, or (ii) such Claim or Interest is held allowed by Final
Order; provided, further, that any Claims or Interests allowed solely for the
purpose of voting to accept or reject this Plan pursuant to an order of the
Court shall not be considered “Allowed Claims” or “Allowed Interests” for the
purpose of Distributions hereunder.

 

1.7          “Assets” means, as to each of the Debtors, all of such Debtor’s
right, title and interest as of the Effective Date in and to any and all assets,
property, interests (including equity interests) and effects, real and personal,
tangible and intangible, wherever situated.

 

1.8          “Bank Loans” means the loans outstanding pursuant to the Bank Loan
Documents.

 

1.9          “Bank Loan Documents” means that (i) certain Amended and Restated
Credit Agreement dated as of December 1, 1999, among CPLP, each of Bank Term
Lenders and Bank of America, N.A., as the Bank Term Lender Agent, as amended by
that certain First Amendment to Amended and Restated Credit Agreement dated as
of April 20, 2001, by that certain Temporary Waiver to Amended and Restated
Credit Agreement dated as of September 28, 2001, by that certain Temporary
Waiver to Amended and Restated Credit Agreement dated as of November 1, 2001, by
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of November 7, 2001 and by that certain Third Amendment to Amended and Restated
Credit Agreement dated as of April 19, 2002, (ii) certain Notes executed by CPLP
in favor of each of the Bank Term Loan Lenders evidencing CPLP’s obligation
under the Amended and Restated Credit Agreement, and (iii) any other documents
delivered to the Bank Term Lender Agent or any Bank Term Lenders in connection
therewith.

 

1.10        “Bank Term Lenders” means those Entities that are Creditors of CPLP
pursuant to the Bank Loan Documents.

 

3

--------------------------------------------------------------------------------


 

1.11        “Bank Term Lender Agent” means Bank of America N.A., as agent for
the Bank Term Lenders under and pursuant to the Bank Loan Documents, and any
successors or assigns thereto.

 

1.12        “Bank Term Lender Proponents” means singularly and/or collectively
the Bank Term Lenders identified on Schedule 1.12 hereto and each other Bank
Term Lender that delivers to counsel for the Debtors on or before the date that
is three (3) Business Days before the Confirmation Hearing a written request to
be a Bank Term Lender Proponent.  The Bank Term Lender Proponents as of the
filing date of this Plan are identified as Plan Proponents on Schedule 1.12 to
this Plan (which Schedule 1.12 may be amended to include Bank Term Lenders who
timely submit requests to become Bank Term Lender Proponents).

 

1.13        “Bankruptcy Code” has the meaning set forth in this Article I.

 

1.14        “Bankruptcy Rules” has the meaning set forth in this Article I.

 

1.15        “Bankruptcy Schedules” means the schedules of assets and
liabilities, the list of holders of Interests and the statements of financial
affairs filed by the Debtors under section 521 of the Bankruptcy Code and
Bankruptcy Rule 1007, and all amendments and modifications thereto through the
Confirmation Date.

 

1.16        “Bonners Ferry Acceptance” means the affirmative vote of the Bonners
Ferry Parties of their Allowed Bonners Ferry Claims as may be required under the
Bankruptcy Code for Class 7 acceptance of the treatment of such Allowed Bonners
Ferry Claims set forth in section 4.2.7.1(a).

 

1.17        “Bonners Ferry Assets” means CPLP’s rights and interests in the
Bonners Ferry Facility Lease, the Bonners Ferry Site Lease, the L-P Sublease and
the L-P Purchase Agreement.

 

4

--------------------------------------------------------------------------------


 

1.18        “Bonners Ferry Claims” means any Unsecured Claim of a Bonners Ferry
Party and/or LPC under any of the Bonners Ferry Documents.

 

1.19        “Bonners Ferry Consensual Transaction Acceptance” means the
affirmative vote of (i) LPC of its Allowed Claims and (ii) the Bonners Ferry
Parties of their Allowed Bonners Ferry Claims as may be required under the
Bankruptcy Code for (x) acceptance by LPC of the treatment of its Allowed Claims
set forth in section 4.2.7.1(b) of this Plan and (y) acceptance by the Bonners
Ferry Parties of their Allowed Bonners Ferry Claims set forth in Section
4.2.7.1(b).

 

1.20        “Bonners Ferry Documents” means the Participation Agreement, Tax
Indemnity Agreement, the Bonners Ferry Site Lease, Bonners Ferry Facility Lease,
LPC Purchase Agreement, LPC Sublease, Bonners Ferry Sublease Assignment, Bonners
Ferry Security Interest, and all other documents and agreements delivered in
connection therewith.

 

1.21        “Bonners Ferry Facility Lease” means the Facility Lease (Idaho)
dated November 18, 1988, between the Owner-Trustee, as lessor, and CPLP, as
lessee.

 

1.22        “Bonners Ferry Party” means any Person that is a party to a Bonners
Ferry Document or any other Person that asserts a Claim against the Debtors
pursuant to a Bonners Ferry Document, but specifically excluding LPC and the
Debtors.

 

1.23        “Bonners Ferry Realty” means the real property in the State of Idaho
on which the Bonners Ferry sawmill is located, a legal description of which is
attached to the Bonners Ferry Site Lease.

 

1.24        “Bonners Ferry Security Interest” means the Deed of Trust, dated as
of October 15, 1998, from the Owner Trustee to the Chicago Title Insurance
Company for the benefit of the Indenture Trustee, and any other documentation
perfecting any security interest granted by ICX Corporation to or for the
benefit of the Indenture Trustee in the Bonners Ferry Realty and certain
personal property at the Bonners Ferry sawmill site.

 

5

--------------------------------------------------------------------------------


 

1.25        “Bonners Ferry Site Lease” means the Site Lease (Idaho), dated
November 18, 1998, between CPLP, as lessor, and the Owner-Trustee, as lessee.

 

1.26        “Bonners Ferry Sublease Assignment” means the Assignment of
Sub-Lease and Consent, dated as of September 28, 2001, between CPLP, ICX
Corporation, the Mill Note Purchasers, the Owner-Trustee, the Indenture Trustee
and LPC, and relating to the LPC Sublease.

 

1.27        “Business Day” means any day other than a day on which banks are
authorized to be closed under the laws applicable in the State of Arizona.

 

1.28        “Cash” means legal tender of the United States of America and
equivalents thereof.

 

1.29        “Cause of Action” means any claim or cause of action, legal or
equitable, now owned or hereafter acquired by the Debtors, whether arising under
any contract or federal or state law, including but not limited to fraudulent
conveyance actions and any causes of action arising under section 506, 510, 542,
543, 544, 545, 546, 547, 548, 549, 550, 551 or 553(b) of the Bankruptcy Code,
whether commenced prior or subsequent to the Petition Date.

 

1.30        “Chapter 11” means Chapter 11 of the Bankruptcy Code.

 

1.31        “Chapter 11 Cases” means the cases under Chapter 11 of the
Bankruptcy Code commenced by the Debtors, jointly administered under Case No.
2-03-11258-PHX-RJH, currently pending in the Court.

 

1.32        “Claim” has the meaning set forth in section 101(5) of the
Bankruptcy Code.

 

1.33        “Claims Objection Bar Date” has the meaning set forth in section
10.2 of this Plan.

 

1.34        “Class” means a class of Holders of Claims or Interests as described
in Article II of this Plan.

 

1.35        “Class 4 Aggregate Distribution” means an amount of Cash equal to
the sum of:

 

6

--------------------------------------------------------------------------------


 

(i) the Class 4 Sharing Percentage of Distributable Cash; plus

 

(ii) the Class 5 Funded Amount; plus

 

(iii) the Class 4 Sharing Percentage of the Value of NewCo Ancillary Assets;
plus

 

(iv) the Class 4 Sharing Percentage of the NewCo Corp Funding Amount. provided,
however, that in no event shall the Class 4 Aggregate Distribution be greater
than the Aggregate Allowed Class 4 Claims.

 

1.36        “Class 4 Received Percentage” means the quotient, expressed as a
percentage, of (a) aggregate amount of Distributions received by the holders of
Allowed Class 4 Claims to (b) Aggregate Allowed Class 4 Claims.

 

1.37        “Class 4 Sharing Percentage” means the quotient, expressed as a
percentage, of (a) Aggregate Allowed Class 4 Claims to (b) the sum of (i)
Aggregate Allowed Class 4 Claims and (ii) Aggregate Allowed Class 5 Claims.

 

1.38        “Class 5 Funded Amount” means $1,000,000.

 

1.39        “Class 5 Sharing Percentage” means the quotient, expressed as a
percentage, of (a) Aggregate Allowed Class 5 Claims to (b) the sum of (i)
Aggregate Allowed Class 4 Claims and (ii) Aggregate Allowed Class 5 Claims.

 

1.40        “Collateral” means any property or interest in property of the
Estates subject to a Lien or Security Interest to secure the payment or
performance of a Claim, which Lien or Security Interest is not subject to
avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy
Code or applicable non-bankruptcy law.

 

1.41        “Collateral Agent” means the Bank of America, N.A., as collateral
agent to the Term Lenders pursuant to the Intercreditor Agreement.

 

7

--------------------------------------------------------------------------------


 

1.42        “Committee Consent” means, as to any action or issue requiring
consent of the Creditors’ Committee under this Plan, the consent or acceptance
of a simple majority of the then-existing members of the Creditors’ Committee,
as determined and announced by the Creditors’ Committee contact or successors
thereto pursuant to section 14.5 of this Plan.

 

1.43        “Confirmation Date” means the date upon which the clerk of the Court
enters the Confirmation Order.

 

1.44        “Confirmation Hearing” means the hearing held by the Court to
consider confirmation of this Plan pursuant to section 1129 of the Bankruptcy
Code, as such hearing may be adjourned or continued from time to time.

 

1.45        “Confirmation Order” means the order entered by the Court confirming
this Plan in accordance with the Bankruptcy Code.

 

1.46        “Consolidated Estate” means the Estates of the Debtors as
substantively consolidated pursuant to Article II of this Plan.

 

1.47        “Court” means the United States Bankruptcy Court for the District of
Arizona, or such other Court as may from time to time have jurisdiction over the
Chapter 11 Cases.

 

1.48        “CP Admin Group” means, individually and/or collectively, CPALP, SVE
II, LLC (f/k/a SVE II, Inc.), Deborah L. Duncan, James A. Bondoux, Robert
Jaunich II, Peter W. Stott, Roger L. Krage, Crown Pacific, Ltd., SK Partners, HS
Corp. of Oregon, SK Timber Company, LLC, StoKra LLC, Fremont Investors, Inc.
(f/k/a Fremont Group, Inc.), Fremont Sequoia Holdings, L.P., Sequoia Ventures
Inc., Sequoia Ventures Holdings, L.P., Fremont Euro-Summit Limited, Fremont
Timber, Inc., FTI Holdings, L.P., Fremont Group, L.L.C., SVE, Inc., Columbia
Investments II LLC and the Jaunich Living Trust U/A6/22/71 dated June 22, 1971.

 

8

--------------------------------------------------------------------------------


 

1.49        “CPALP” means Crown Pacific Administrative Limited Partnership, a
Delaware limited partnership.

 

1.50        “CPLP” means Crown Pacific Limited Partnership, a Delaware limited
partnership.

 

1.51        “CPM” means Crown Pacific Management Limited Partnership, a Delaware
limited partnership.

 

1.52        “CPP” means Crown Pacific Partners, L.P., a Delaware limited
partnership.

 

1.53        “Creditor” has the meaning set forth in section 101 of the
Bankruptcy Code.

 

1.54        “Creditors’ Committee” means the Official Joint Committee of
Unsecured Creditors that was appointed by the U.S. Trustee in these Chapter 11
Cases and each of its members and their successors, and which will continue to
exist after the Effective Date in accordance with section 5.8 of this Plan.

 

1.55        “Cure” means the distribution of Cash, or such other property,
relief or arrangement as may be agreed upon by the parties or ordered by the
Court, with respect to the assumption of an executory contract or unexpired
lease, pursuant to section 365(b) of the Bankruptcy Code.

 

1.56        “Debtors” means CP Acquisition Co., CPLP, CPP, CP Air, Inc., CP
Acquisition II Co. and CP Acquisition III Co..

 

1.57        “Deficit” has the meaning set forth in section 5.3.2 of this Plan.

 

1.58        “Disallowed Claim” means any Claim or portion thereof that has been
disallowed by a Final Order of the Court.

 

1.59        “Disclosure Statement” means the First Amended Disclosure Statement
for Joint Consolidating Chapter 11 Plan Proposed by the Creditors’ Committee,
Noteholder Proponents and

 

9

--------------------------------------------------------------------------------


 

Bank Term Lender Proponents dated November 10, 2004, as the same may be amended
or supplemented.

 

1.60        “Disputed” means the portion (including, when appropriate, the
whole) of any Claim as to which: (a) a proof of claim or application has been or
been deemed timely and properly filed under applicable law or by a Final Order;
(b) an objection, motion to estimate, or complaint to determine the validity,
priority or extent of any Lien asserted by the claimant with respect to the
Claim has been timely filed; and (c) such objection, motion or complaint has not
been withdrawn or granted, denied or otherwise determined by Final Order. 
Before the time that such an objection, motion or complaint has been filed, a
Claim shall be considered Disputed (w) to the extent, if any, that the amount of
the Claim specified in a proof of claim exceeds the amount of any corresponding
Claim scheduled by the Debtors in their Bankruptcy Schedules; (x) in its
entirety, if any corresponding Claim scheduled by the Debtors has been scheduled
as disputed, contingent or unliquidated in the Bankruptcy Schedules; (y) in its
entirety, if any corresponding Claim scheduled by the Debtors in their
Bankruptcy Schedules places the Claim in a separate classification from that
asserted in a proof of claim; or (z) in its entirety, if no corresponding Claim
has been scheduled by the Debtors in their Bankruptcy Schedules.  In addition,
“Disputed” means, with respect to any Claim scheduled by the Debtors but not
scheduled as disputed, contingent or unliquidated, and as to which no
corresponding proof of claim was filed, the portion (including, when
appropriate, the whole) of the Claim as to which the Liquidating Trustee has
made (or has assumed the pursuit of) an objection in accordance with this Plan.

 

1.61        “Disputed Claims Reserve” means the reserve established and
maintained by the Liquidating Trustee pursuant to section 6.6.2 of this Plan.

 

1.62        “Distributable Cash” means the amount of Cash and Cash equivalents
held by the Liquidating Trust at any given time after payment in full of or
adequate reservation for: (i) all

 

10

--------------------------------------------------------------------------------


 

Allowed Administrative Expense Claims; (ii) all Allowed Priority Tax Claims;
(iii) all Allowed Postpetition Tax Claims; (iv) all Allowed Class 1 Claims; (v)
all Allowed Class 3 Claims (to the extent any such Claims are to be satisfied
with Cash rather than a return of the Collateral securing such Claims); and (vi)
all expenses or other obligations of the Liquidating Trust and Liquidating
Trustee.

 

1.63        “Distribution” means any distribution made by the Liquidating
Trustee on account of Allowed Claims pursuant to the terms of this Plan.

 

1.64        “Distribution Date” means each date on which a Distribution is made
by the Liquidating Trustee to Holders of Allowed Claims pursuant to the terms of
this Plan.

 

1.65        “Distribution Record Date” means the date as of which Holders of
Claims under the Bank Loan Documents and Senior Notes must be listed in CPLP’s
records for purposes of transfers to be made under this Plan on the Effective
Date, which shall be the third Business Day immediately following the
Confirmation Date at 5:00 p.m. prevailing Pacific time.

 

1.66        “Effective Date” means the first Business Day following the day on
which the conditions specified in section 13.1 of this Plan have been satisfied
in full, and which shall be identified in a notice filed and served pursuant to
section 14.3 of this Plan.

 

1.67        “Entity” has the meaning as set forth in section 101(15) of the
Bankruptcy Code.

 

1.68        “Estates” means, collectively, the estate for each of the Debtors
that was created by the commencement of the Chapter 11 Cases pursuant to section
541 of the Bankruptcy Code, and shall be deemed to include, without limitation,
any and all privileges of the Debtors and any and all interests in property,
whether real, personal or mixed, rights, causes of action, avoidance powers or
extensions of time that the Debtors or the estate shall have had effective as of
the Petition Date or thereafter, whether by virtue of section 544, 545, 546,
547, 548, 549 or 550 of the Bankruptcy Code or otherwise.

 

11

--------------------------------------------------------------------------------


 

1.69        “Estate Representative” has the meaning set forth in section
1123(b)(3)(B) of the Bankruptcy Code.

 

1.70        “Excluded Collateral” means those Assets identified on Schedule
5.2.1 of this Plan, as such Schedule may be amended at any time on or prior to
the Exhibit Filing Date by the Required Proponent Term Lenders.

 

1.71        “Exhibit Filing Date” means 5:00 p.m. prevailing Pacific time on the
Business Day ten (10) Business Days immediately prior to the deadline set by the
Court for receipt of completed ballots from Holders of Claims entitled to vote
on this Plan.

 

1.72        “Extension Period” has the meaning set forth in section 6.3.

 

1.73        “Fee Claims” means any Claim of any Professional for compensation
for services rendered or reimbursement of expenses incurred through and
including the Effective Date under section 326, 328, 330 or 331 of the
Bankruptcy Code.

 

1.74        “Final Decree” means, as to any Chapter 11 Case, an order of the
Court closing such Chapter 11 Case pursuant to section 350 of the Bankruptcy
Code.

 

1.75        “Final Distribution” means the last Distribution that is made from
the Liquidating Trust to Holders of Allowed Claims in accordance with the terms
of this Plan.

 

1.76        “Final Distribution Date” means the day on which the Final
Distribution is made.

 

1.77        “Final Order” means an order of the Court as to which the time to
appeal, petition for certiorari, or move for re-argument or rehearing has
expired and as to which no appeal, petition for certiorari, or other proceedings
for re-argument or rehearing shall then be pending or as to which any right to
appeal, petition for certiorari, reargue, or rehear shall have been waived in
writing in form and substance satisfactory to the Proponents or, in the event
that an appeal, writ of certiorari, or re-argument or rehearing thereof has been
sought, such order of the Court on the last

 

12

--------------------------------------------------------------------------------


 

such appeal shall have been determined by the highest court to which such order
was appealed with no further remand or other proceedings contemplated, or
certiorari, re-argument or rehearing shall have been denied and the time to take
any further appeal, petition for certiorari, or move for re-argument or
rehearing shall have expired; provided, however, that the possibility that a
motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or Rule
9023 or Rule 9024 of the Bankruptcy Rules, may be filed with respect to such
order shall not cause such order not to be a Final Order.

 

1.78        “401(k) Plan” means the Crown Pacific Profit Sharing and Employee
Savings Benefit Plan sponsored by CPLP.

 

1.79        “Foxglove Option” means the option granted pursuant to the Foxglove
Option Agreement.

 

1.80        “Foxglove Option Agreement” means the Option to Purchase Real
Property, made as of October 15, 1997, by and between CPLP and Foxglove L.L.C.,
a Washington limited liability company.

 

1.81        “Foxglove Option Property” means the real property subject to the
Foxglove Option.

 

1.82        “General Unsecured Claim” means any Unsecured Claim other than a
Term Lender Deficiency Claim and, unless Bonners Ferry Acceptance is received,
Bonners Ferry Claim.

 

1.83        “Glen Echo Acreage” means the Glen Echo Mine acreage abandoned
pursuant to Section 5.2.2 and described in item A.3. of Schedule 5.2.1 hereof,
as the same shall be more particularly described by reference to a partition
plat to be recorded in connection with a partition application pending in
Whatcom County, Washington.

 

13

--------------------------------------------------------------------------------


 

1.84        “Holder” means any Entity that is the owner of a Claim or Interest
in the Chapter 11 Cases.

 

1.85        “Indenture Trustee” means Wells Fargo Bank Northwest, National
Association (f/k/a First Security Bank, National Association), as indenture
trustee under the Trust Indenture and Security Agreement dated as of October 15,
1998, and any successors and assigns.

 

1.86        “Insider” has the meaning set forth in section 101(31) of the
Bankruptcy Code.

 

1.87        “Insured Claim” means any Unsecured Claim arising from an incident
or occurrence to the extent that liability thereunder, if any, is covered by an
insurance policy of the Debtors.

 

1.88        “Intercompany Claim” means a Claim of any Debtor against any other
Debtor.

 

1.89        “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of April 19, 2002 among CPLP, Crown Pacific Partners, L.P., the Bank
Term Lenders party thereto, the Bank Term Lender Agent, the Noteholders party
thereto and the Collateral Agent, and their successors and assigns.

 

1.90        “Interest” means as to each Debtor: (a) any share of common stock,
partnership interest (including without limitation the units issued by CPP) or
other instrument evidencing an ownership interest in such Debtor, whether or not
transferable; or (b) any option, warrant or right, contractual or otherwise, to
acquire an ownership interest in such Debtor.

 

1.91        “Lien” has the meaning set forth in section 101(37) of the
Bankruptcy Code.

 

1.92        “Liquidating Trust” means the grantor trust established pursuant to
the laws of the State of Arizona in accordance with section 6.1 of this Plan.

 

14

--------------------------------------------------------------------------------


 

1.93        “Liquidating Trust Agreement” means the agreement generally
described in section 6.1 of this Plan, as approved by the Bankruptcy Court,
which shall be in substantially the form attached as Exhibit A hereto.

 

1.94        “Liquidating Trustee” means Michael W. Carmel or such other party
named as Liquidating Trustee in accordance with the terms of the Plan and the
Liquidating Trust Agreement, or any Person who becomes a successor in accordance
with the terms of this Plan and the Liquidating Trust Agreement.

 

1.95        “LPC” means Louisiana Pacific Corporation, a Delaware corporation.

 

1.96        “LPC Escrow” means the $2 million escrow deposit currently held by
Chicago Title Insurance Company in connection with the LPC Purchase Agreement.

 

1.97        “LPC Purchase Agreement” means the Purchase Agreement (Bonners Ferry
Mill), dated as of August 20, 2001, between CPLP and LPC, as amended by First
Amendment to Agreement, dated as of August 30, 2001, and by Second Amendment to
Purchase and Sale Agreement, dated as of September 28, 2001.

 

1.98        “LPC Sublease” the Facility Sublease (Idaho), dated September 28,
2001, between CPLP, as sublessor, and LPC, as sublessee.

 

1.99        “Mill Notes” means the 7.20% Secured Notes Series A, due July 2,
2010, and the 7.25% Secured Notes Series B, due July 2, 2010, issued by the
Owner-Trustee.

 

1.100      “Mill Note Purchasers” means Minnesota Life Insurance Company, The
Great-West Life Assurance Company, and Nationwide Life Insurance Company, as
initial purchasers of the Mill Notes, and any subsequent Holders of the Mill
Notes.

 

1.101      “MSP/KERP Claims” means any Claims arising under the Severance
Program or Retention Plan.

 

15

--------------------------------------------------------------------------------


 

1.102      “Net Proceeds” means the Cash or other proceeds from the sale,
collection or other monetization of any property or assets remaining after
payment of any taxes, liens, fees, commissions or similar charges, or other
transaction costs necessary to such sale, collection or other disposition.

 

1.103      “Net Worth Assets” means the real property described in Schedule
1.103 to this Plan.

 

1.104      “Net Worth Assets Transaction” means the transactions with respect to
the transfer to CPLP from CPALP of the Net Worth Assets in exchange for $1.5
million and mutual releases provided for in this Plan, which transactions will
be set forth in an agreement between CPALP and CPLP in form and substance
satisfactory to the Creditors Committee, the Proponent Term Lenders, CPLP and
CPALP.

 

1.105      “NewCo” means a limited liability company formed under the laws of
the State of Delaware that will be established prior to the Effective Date in
accordance with this Plan, and the equity ownership of which will be assigned to
the Term Lenders in consideration of the satisfaction of their Secured Claims.

 

1.106      “NewCo Ancillary Assets” means (i) those Assets directly related to
the operation of the Term Lender Collateral (generally consisting of certain of
the Debtors’ furniture, fixtures, equipment, and certain parcels of real
property and easements) as specifically identified on Schedule 1.106 to this
Plan (but excluding the Assets listed on Schedule 5.2.2 whether or not abandoned
under this Plan), (ii) if and to the extent transferred prior to the Effective
Date to CPLP, the Net Worth Assets, and (iii) any and all of the Debtors’ rights
under the executory contracts and unexpired leases identified on Schedule 1.106
to this Plan and assumed and assigned to a NewCo Entity.

 

16

--------------------------------------------------------------------------------


 

1.107      “NewCo Corp” means a corporation or corporations formed under the
laws of the State of Delaware that will be organized prior to the Effective Date
in accordance with this Plan and the entire equity ownership of which shall be
assigned to the respective Term Lender that requested that it receive NewCo Corp
Shares in accordance with this Plan.

 

1.108      “NewCo Corp Funding Amount” means an amount of Cash equal to one
percent of the aggregate value of the Assets transferred to NewCo and the NewCo
Subsidiaries pursuant to this Plan, without duplication, on the Effective Date,
i.e. $3,091,638.

 

1.109      “NewCo Corp Shares” means the uncertificated equity ownership shares
of common stock issued by each NewCo Corp.

 

1.110      “NewCo Entities” means, collectively, NewCo, each NewCo Corp and each
NewCo Subsidiary.

 

1.111      “NewCo Membership Interests” means the uncertificated membership
interests issued by NewCo.

 

1.112      “NewCo Subsidiary” means each single member limited liability company
formed under the laws of the State of Delaware that will be established prior to
the Effective Date in accordance with this Plan and the equity ownership of
which shall be held by NewCo in accordance with this Plan.

 

1.113      “NewCo Unit” has the meaning set forth in Section 4.2.2.2 of this
Plan.

 

1.114      “Non-Insider” means an Entity that is not an Insider.

 

1.115      “Non-Insider Preference Claim” shall mean a Preference Claim against
any Non-Insider, which are released under this Plan.

 

1.116      “Noteholder” means any Holder of a Senior Note.

 

17

--------------------------------------------------------------------------------


 

1.117      “Noteholder Proponents” means singularly and/or collectively the
Noteholders identified as Plan Proponents on Schedule 1.117 to this Plan.

 

1.118      “Operative Document” means any contract, instrument, release,
settlement agreement or other agreement or document, if any, that is reasonably
necessary to effectuate and implement the terms of this Plan.

 

1.119      “Organizational Documents” means, with respect to each of NewCo and
each NewCo Subsidiary, any original and/or amended and restated certificate of
formation and limited liability company agreement, and with respect to each
NewCo Corp, its certificate of incorporation and bylaws.

 

1.120      “Other Bonners Ferry Documents” means the Bonners Ferry Documents
other than the Bonners Ferry Facility Lease, the Bonners Ferry Site Lease and
the LPC Sublease.

 

1.121      “Other Preserved Real Property Rights” means any easements, licenses,
permits, rights, privileges, powers, uses, reciprocal easement agreements,
vaults, tunnel or bridge agreements, and any other interest in real estate or
rights in rem, relating to any real property comprising the Term Lender
Collateral, that are (i) of record and enforceable in the respective
jurisdiction where such real property Collateral is located, (ii) are
subordinate or junior to the lien of the Collateral Agent, and (iii) specified
in Schedule 1.121 by the Required Proponent Term Lenders filed by the Exhibit
Filing Date.

 

1.122      “Other Priority Claim” means any Claim other than an Administrative
Expense Claim or a Priority Tax Claim entitled to priority under section 507(a)
of the Bankruptcy Code.

 

1.123      “Other Secured Claim” means any Secured Claim (including a Secured
Tax Claim) other than a Term Lender Secured Claim, regardless of the form of the
Collateral or Lien or Security Interest securing payment of such Other Secured
Claim.

 

18

--------------------------------------------------------------------------------


 

1.124      “Owner-Trustee” means Wilmington Trust Company, as Owner-Trustee
pursuant to, inter alia, the Participation Agreement.

 

1.125      “Participation Agreement” means the Participation Agreement among
CPLP, ICX Corporation, the Owner-Trustee, the Indenture Trustee, and the Mill
Note Purchasers, dated October 15, 1998.

 

1.126      “Person” has the meaning set forth in section 101(41) of the
Bankruptcy Code.

 

1.127      “Petition Date” means June 29, 2003, when the Chapter 11 Cases were
commenced by the Debtors.

 

1.128      “Plan” means this Chapter 11 plan, including, without limitation, all
exhibits, supplements, appendices and schedules hereto, either in its present
form or as the same may be altered, amended or modified from time to time
pursuant to the Bankruptcy Code or Final Order of the Court.

 

1.129      “Post-Effective Date Service List” has the meaning set forth in
section 14.4.

 

1.130      “Postpetition Tax Claim” means any Administrative Expense Claim by a
governmental unit for taxes (and for interest and/or penalties related to such
taxes) for any tax year or period, all or any portion of which occurs or falls
within the period from and including the Petition Date through and including the
Effective Date.

 

1.131      “Preference Claim” means a Cause of Action arising under section 547
of the Bankruptcy Code.

 

1.132      “Preserved Real Property Rights” means any easements, licenses,
permits, rights, privileges, powers, uses, reciprocal easement agreements,
vaults, tunnel or bridge agreements, and any other interest in real estate or
rights in rem, relating to any real property comprising the Term Lender
Collateral, that are (i) of record and enforceable in the respective
jurisdiction where such

 

19

--------------------------------------------------------------------------------


 

real property Collateral is located and (ii) not subordinate or junior to the
lien of the Collateral Agent.

 

1.133                 “Priority Tax Claim” means any Claim of a governmental
unit of the kind specified in section 502(i) or section 507(a)(8) of the
Bankruptcy Code. Priority Tax Claims do not include ad valorem tax claims if
such Claims under applicable state law are secured by a Lien on any of the
Debtors’ Assets.

 

1.134                 “Pro Rata” means a proportionate sharing, so that the
ratio of the consideration distributed on account of an Allowed Claim in a Class
to the amount that such Allowed Claim is the same as the ratio of the amount of
the consideration distributed on account of all Allowed Claims in such Class to
the amount of all Allowed Claims in such Class.

 

1.135                 “Professional” means a professional Entity retained (i)
prior to the Effective Date by the Debtors or the Creditors’ Committee with
Court approval, or (ii) subsequent to the Effective Date, by the Liquidating
Trustee or Creditors’ Committee or the Required Proponent Term Lenders in
accordance with the terms of this Plan.

 

1.136                 “Proponents” means, singularly and/or collectively, each
of the Debtors, Proponent Term Lenders and the Creditors’ Committee, as
co-proponents of this Plan.

 

1.137                 “Proponent Term Lenders” means (i) on or prior to the
Effective Date, each of the Bank Term Lender Proponents and the Noteholder
Proponents; and (ii) after the Effective Date, Holders of Allowed Class 5
Claims, as of any date of determination.

 

1.138                 “Released Committee Claims” has the meaning set forth in
section 8.8.1.

 

1.139                 “Released Committee Parties” has the meaning set forth in
section 8.8.1.

 

1.140                 “Released CP Admin Group Claims” has the meaning set forth
in section 8.7.1.

 

20

--------------------------------------------------------------------------------


 

1.141                 “Released Debtor Affiliates” means individually and/or
collectively, (i) CPM and (ii) any Entity that holds an equity interest in CPM
(but excluding any Entity that is within the CP Admin Group).

 

1.142                 “Released Debtor Persons” means Deborah L. Duncan, Richard
B. Keller, Lee C. Simpson, Mark V. Allred, Gary N. Cremer, Steven E. Dietrich,
John S. Ernst, P. A. (“Tony”) Leineweber, Susan R. Steers, Brandon L. Works, L.
James Weeks, Richard D. Snyder, Christopher Mumford, William L. Smith, Charles
E. Carlbom, John W. Larson, and James A. Bondoux, except to the extent any such
Person receives a release pursuant to this Plan as a member of the CP Admin
Group.

 

1.143                 “Released Debtor Persons’ Claims” has the meaning set
forth in section 8.9.1.

 

1.144                 “Released Lender Parties” means, collectively, the
Collateral Agent, the Bank Term Lender Agent, the Term Lenders, and each of
their respective past, current and future members, shareholders, directors,
officers, employees, agents, accountants, financial advisors, attorneys,
trustees, representatives, other affiliates and their successors and assigns.

 

1.145                 “Released Term Lender Claims” has the meaning set forth in
section 8.6.1.

 

1.146                 “Required Class 5 Holders” means, after the Effective
Date, any composition of Holders holding in excess of fifty percent (50%) of the
aggregate amount of Allowed Class 5 Claims.

 

1.147                 “Required Proponent Term Lenders” means (i) on or prior to
the Effective Date, as of any date of determination, any composition of the
Proponent Term Lenders that held at least two-thirds (2/3s) of the aggregate
Proponent Term Lender Claims; and (ii) after the Effective Date, as of any date
of determination, the Required Class 5 Holders.

 

21

--------------------------------------------------------------------------------


 

1.148                 “Retention Plan” means the Key Employee Retention Plan
approved by the Court in the Chapter 11 Cases by its Order Approving Debtors’
Key Employee Retention Plan and Post-Petition Modified Severance Program and
Authorizing Payments to Be Made Pursuant to the Terms Thereunder Without Further
Order of the Court entered on May 19, 2004.

 

1.149                 “SEC Filings” means public filings by CPP with the
Securities and Exchange Commission pursuant to the Securities Act of 1934, as
amended, prior to October 31, 2004.

 

1.150                 “Secured Claim” means any Claim, to the extent reflected
in the Bankruptcy Schedules or a proof of claim as a Secured Claim, to the
extent it is secured by a valid, unavoidable Lien or Security Interest in
Collateral (whether consensual or otherwise), to the extent of the value of the
Estates’ interest in such Collateral, as determined in accordance with section
506(a) of the Bankruptcy Code and taking into account any other Secured Claims
with respect to such Collateral not inferior in priority to such Secured Claim,
or, in the event that such Claim is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of such setoff.

 

1.151                 “Secured Tax Claim” means any Claim of a governmental unit
that under applicable state law is secured by a Lien on any of the Debtors’
Assets.

 

1.152                 “Security Interest” has the meaning set forth in section
101(50) of the Bankruptcy Code.

 

1.153                 “Senior Notes” means:

 

(i)    the 9.78% Senior Notes due December 1, 2009 (as amended and outstanding
from time to time) in the original aggregate principal amount of $275,000,000,
issued by CPLP pursuant to the Note Purchase Agreement, dated as of December 1,
1994,  between CPLP and the purchasers named therein;

 

22

--------------------------------------------------------------------------------


 

(ii)    the 9.60% Senior Notes due December 1, 2009 (as amended and outstanding
from time to time) in the original aggregate principal amount of $25,000,000,
issued by CPLP pursuant to the Note Purchase Agreement, dated as of March 15,
1995, between CPLP and the purchasers named therein;

 

(iii)    the Senior Notes issued by CPLP in the original aggregate principal
amount of $91,000,000, comprised of (a) 8.01% Senior Notes, Series A, due August
1, 2006, in the original aggregate principal amount of $6,490,000, (b) 8.16%
Senior Notes, Series B, due August 1, 2011, in the original aggregate principal
amount of $50,000,000, (c) 8.21% Senior Notes, Series C, due August 1, 2011, in
the original aggregate principal amount of $19,510,000 and (d) 8.25% Senior
Notes, Series D, due August 1, 2013, in the original aggregate principal amount
of $15,000,000, (as amended and outstanding from time to time), issued pursuant
to the Note Purchase Agreement, dated as of August 1, 1996, between CPLP and the
purchasers named therein; and

 

(iv)    the Senior Notes issued by CPLP in the original aggregate principal
amount of $95,000,000, comprised of (a) 7.76% Senior Notes, Series A, due
February 1, 2012, in the original aggregate principal amount of $15,000,000, (b)
7.76% Senior Notes, Series B, due February 1, 2013, in the original aggregate
principal amount of $55,000,000, and (c) 7.93% Senior Notes, Series C, due
February 1, 2018, in the original aggregate principal amount of $25,000,000 (as
amended and outstanding from time to time), issued pursuant to the Note Purchase
Agreement, dated as of December 15, 1997, between CPLP and the purchasers named
therein.

 

1.154                 “Severance Program” means the Post-Petition Modified
Severance Program approved by the Court in the Chapter 11 Cases by its Order
Approving Debtors’ Key Employee Retention Plan and Post-Petition Modified
Severance Program and Authorizing Payments to Be

 

23

--------------------------------------------------------------------------------


 

Made Pursuant to the Terms Thereunder Without Further Order of the Court entered
on May 19, 2004.

 

1.155                 “Subordinated Claim” means any Claim that is subordinated
by Final Order pursuant to section 510 of the Bankruptcy Code or otherwise.

 

1.156                 “Tax Indemnity Agreement” means the Tax Indemnity
Agreement, dated as of October 30, 1998, between CPLP and ICX Corporation.

 

1.157                 “Term Lender Claim” means a Claim against the Debtors
arising under or pursuant to a Senior Note and/or the Bank Loan Documents.

 

1.158                 “Term Lender Collateral” means the Collateral securing the
Term Lender Claims.

 

1.159                 “Term Lender Consent” means, as to any action or issue
requiring consent of the Term Lenders under this Plan, the consent or acceptance
(in accordance with section 14.5 of this Plan) of the Required Proponent Term
Lenders.

 

1.160                 “Term Lender Deficiency Claim” means the Unsecured portion
of a Term Lender Claim in accordance with section 506(a) of the Bankruptcy Code.

 

1.161                 “Term Lender Secured Claim” means that portion of a Term
Lender Claim that is secured by the Term Lender Collateral.

 

1.162                 “Term Lenders” means, singularly and/or collectively, each
of the Bank Term Lenders, the Bank Term Lender Agent, the Collateral Agent and
the Noteholders.

 

1.163                 “Trust Assets” means all Assets except (i) the Term Lender
Collateral (provided that the Excluded Collateral listed on Schedule 5.2.1 as
transferred to the Trust shall constitute Trust Assets), (ii) the Abandoned
Assets, (iii) the Bonners Ferry Assets (other than the LPC Escrow) and Bonners
Ferry Realty if Bonners Ferry Acceptance or Bonners Ferry Consensual Transaction
Acceptance is received, (vi) the NewCo Ancillary Assets, (v) the NewCo Corp

 

24

--------------------------------------------------------------------------------


 

Funding Amount, and (vi) equity interests in the NewCo Entities and the Assets
transferred to the NewCo Entities in accordance with this Plan.

 

1.164                 “Trust Beneficiaries” means Holders of Allowed Class 4, 5
and 6 Claims as of and after the Effective Date.

 

1.165                 “Unclassified Claims” means Administrative Expense Claims
and Priority Tax Claims.

 

1.166                 “Unsecured Claim” means any Claim that is not a Secured
Claim, Administrative Expense Claim, Priority Tax Claim or Other Priority Claim.

 

1.167                 “U.S. Trustee” means the Office of the United States
Trustee for Region 14.

 

1.168                 “Value of NewCo Ancillary Assets” means $17,140,787, less
$9,200,000 if the Net Worth Assets are not transferred by CPLP to NewCo.

 

For purposes of this Plan: (a) whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, shall include both the
singular and the plural; (b) to the extent a reference or description in this
Plan to an Operative Document is inconsistent with the terms or conditions of
that Operative Document, the terms and conditions of the Operative Document
shall govern over the reference or description contained in this Plan; (c) any
reference in this Plan to an existing document, schedule, Operative Document, or
exhibit filed or to be filed means such document, schedule, Operative Document,
or exhibit, as it may have been or may be amended, modified, or supplemented in
accordance with section 14.13; (d) unless otherwise specified in a particular
reference, all references in this Plan to sections, Articles, and exhibits are
references to sections, Articles, and exhibits of or to this Plan; (e) the words
“herein,” “hereof,” “hereto,” “hereunder,” and others of similar import refer to
this Plan in its entirety rather than to only a particular portion of this Plan;
(f) the word “all” shall mean “any and all”; (g) captions and headings to
Articles and sections are inserted for convenience of reference only and are not

 

25

--------------------------------------------------------------------------------


 

intended to be a part of or to affect the interpretations of this Plan; (h) the
rules of construction set forth in section 102 of the Bankruptcy Code shall
apply, including that the terms “includes,” “shall include,” and “including” are
not limiting; (i) reference to a pleading, request, or document being “filed”
means duly and properly filed with the Court as reflected on the docket of the
Court; (j) all exhibits and schedules to this Plan are incorporated into this
Plan, and shall be deemed to be included in this Plan, regardless of when they
are filed; (k) any service or notice provided for in this Plan shall be provided
at the addresses specified in section 14.2.1 of this Plan; (1) except to the
extent that the Bankruptcy Code or other federal law is applicable, or to the
extent the exhibits or Operative Documents provide otherwise, the rights, duties
and obligations under this Plan shall be governed, construed and enforced in
accordance with the laws of the State of Arizona; and (m) to the extent a
reference or description in the Disclosure Statement to this Plan or an
Operative Document is inconsistent with the terms or conditions of this Plan or
Operative Document, the terms and conditions of this Plan or Operative Documents
shall govern over the reference contained in the Disclosure Statement.

 

ARTICLE II

SUBSTANTIVE CONSOLIDATION OF DEBTORS’ ESTATES

 

2.1                               Substantive Consolidation. This Plan will
serve to substantively consolidate the Chapter 11 Cases. The Confirmation Order
must contain findings supporting, and conclusions providing for, substantive
consolidation of the Debtors’ Estates for purposes of Distributions on the terms
set forth in this Article II of this Plan.

 

2.2                               Effect of Substantive Consolidation. As a
result of the substantive consolidation of the Assets and liabilities of the
Debtors: (a) the Chapter 11 Cases shall be consolidated into the case of CPLP as
a single consolidated case; (b) all property of the Estate of each of the
Debtors shall be deemed to be property of the Consolidated Estate; (c) all
Allowed Claims against each Estate of the Debtors shall be deemed to be Allowed
Claims against the

 

26

--------------------------------------------------------------------------------


 

Consolidated Estate, any proof of claim filed against one or more of the Debtors
shall be deemed to be a single Claim filed against the Consolidated Estate, and
all duplicate proofs of Claim for the same Claim filed against more than one
Debtor shall be expunged; (d) all Intercompany Claims by and against any of the
Debtors shall be eliminated, and no Distributions under this Plan shall be made
on account of Claims based upon such Intercompany Claims; (e) except as
specifically provided herein, all guarantees by one Debtor of claims against any
other Debtor shall be extinguished and eliminated, and no Distributions under
this Plan shall be made on account of Claims based upon such guarantees; and (f)
for purposes of determining the availability of the right of setoff under
section 553 of the Bankruptcy Code, the Debtors shall be treated as one
consolidated entity so that, subject to the other provisions of section 553 of
the Bankruptcy Code, debts due to one Debtor and claims against one Debtor may
be set off against the debts of and claims against the other; provided, however,
the consolidation shall not affect or expand in any manner the liability of
non-Debtors on any Claim.

 

2.3                               No Impact on Secured Claims. Substantive
consolidation shall have no effect upon valid, enforceable and unavoidable
Liens, and shall not expand or contract those liens in any way. Substantive
consolidation shall not have the effect of creating a Claim in a Class different
from the Class in which a Claim would have been placed under this Plan in the
absence of substantive consolidation. The substantive consolidation contemplated
herein shall not affect any applicable date(s) for purposes of pursuing any
Bankruptcy Causes of Action.

 

ARTICLE III

CLASSIFICATION OF CLAIMS AND INTERESTS

 

3.1                               Classification. All Claims and Interests,
except Administrative Expense Claims (which term includes, without limitation,
Fee Claims) and except Priority Tax Claims, are placed in the Classes set forth
below. In accordance with section 1123(a)(1) of the Bankruptcy

 

27

--------------------------------------------------------------------------------


 

Code, Administrative Expense Claims and Priority Tax Claims are not classified.
 A Claim or Interest is placed in a particular Class only to the extent that the
Claim or Interest falls within the description of that Class and is classified
in other Classes to the extent that any portion of the Claim or Interest falls
within the description of such other Classes.

 

A Claim or Interest is also placed in a particular Class for all purposes,
including voting on this Plan, confirmation and receiving Distributions pursuant
to this Plan only to the extent that such Claim or Interest is an Allowed Claim
in that Class and such Claim has not been paid, released or otherwise settled
prior to the Effective Date.

 

3.2                          Unclassified Claims (not entitled to vote on this
Plan).

 

(a)                                  Administrative Expense Claims.

 

(b)                                 Priority Tax Claims.

 

3.3                           Classes of Claims.

 

(a)                                  Class 1. Other Priority Claims.

 

(b)                                 Class 2. Term Lender Secured Claims.

 

(c)                                  Class 3.  Other Secured Claims.  Each
Holder of an Other Secured Claim shall be deemed to be in a separate class for
purposes of voting on and confirming this Plan.

 

(d)                                 Class 4. General Unsecured Claims.

 

(e)                                  Class 5. Term Lender Deficiency Claims.

 

(f)                                    Class 6. Foxglove Option Claim.

 

(g)                                 Class 7. Bonners Ferry Claims.

 

(h)                                 Class 8.  Subordinated Claims.

 

28

--------------------------------------------------------------------------------


 

(i)                                     Class 9.  Interests.

 

ARTICLE IV

TREATMENT OF CLAIMS AND INTERESTS RIGHT TO VOTE

 

4.1                               Unclassified Claims.

 

4.1.1                          Administrative Expense Claims.

 

4.1.1.1           General Provisions.  Subject to the provisions of sections
330(a), 331 and 503(b) of the Bankruptcy Code, each Allowed Administrative
Expense Claim shall be paid in full, in Cash, by the Liquidating Trustee from
the Liquidating Trust on, or as soon as reasonably practicable after, the latest
of: (a) the Effective Date; (b) such date as may be fixed by the Court; and (c)
the tenth Business Day after such Claim is Allowed, unless otherwise agreed by
the Holder of such Claim and the Liquidating Trustee.

 

4.1.1.2           Requests for Payment. All requests for payment of
Administrative Expense Claims must be filed within forty-five (45) days after
the Effective Date or the holders thereof shall be forever barred from asserting
such Administrative Expense Claims against the Debtors, the Assets or the
Liquidating Trust. All final applications for allowance and disbursement of Fee
Claims must be filed in accordance with section 4.1.1.3 of this Plan.

 

4.1.1.3           Fee Claims. Each Entity seeking an award by the Court of a Fee
Claim: (a) must file its final application for allowance of such Fee Claim
within forty-five (45) days after the Effective Date; and (b) if the Court
grants such an award, each such Entity shall be paid in full in Cash by the
Liquidating Trustee from the Administrative Reserve in such previously unpaid
Allowed amounts as soon thereafter as practicable. All such applications must be
in compliance with all of the terms and provisions of any applicable order of
the Court, including the Confirmation Order, and all other orders governing
payment of Fee Claims.

 

29

--------------------------------------------------------------------------------


 

4.1.1.4           Postpetition Tax Claims. All Postpetition Tax Claims must be
filed with a motion for payment and served on the Liquidating Trustee, the
Creditors’ Committee, the Proponent Term Lenders, and any other party
specifically requesting a copy in writing on or before the later of (i) fifteen
(15) days following the date of mailing of the notice of the Effective Date; and
(ii) one hundred and twenty (120) days following the filing of the tax return
for such taxes for such tax year or period with the applicable governmental unit
for any amounts in excess of the amount shown as due on such return; unless an
application is filed under section 505(b) of the Bankruptcy Code, and if such
application is filed, the sixty-first (61st) day after the filing of such
application. Any Holder of any Postpetition Tax Claim that is required to file a
motion for payment of such taxes and which does not file and properly serve such
a Claim by the applicable bar date shall be forever barred from asserting any
Postpetition Tax Claim in excess of the amount shown due on the applicable
return against the Debtors, or their Assets, regardless of whether any such
Postpetition Tax Claim is deemed to arise prior to, on, or subsequent to the
Effective Date. Any interested party may object to any Postpetition Tax Claim by
filing a written objection with the Court and serving its objection on the
Liquidating Trustee, the Creditors’ Committee, the Proponent Term Lenders and
the relevant governmental unit. Postpetition Tax Claims shall be Allowed upon
entry of a Court order pursuant to the Claim motion, and shall be deemed Allowed
in the amount shown on any return specified in clause (ii) above in the absence
of a timely motion for payment of a Claim for additional amounts due by the
applicable governmental unit.

 

4.1.2                                             Priority Tax Claims. On, or as
soon as reasonably practicable after, the later of (i) the Effective Date or
(ii) the date on which a Priority Tax Claim becomes an Allowed Priority Tax
Claim, each Holder of an Allowed Priority Tax Claim shall receive in full
satisfaction, settlement and release of and in exchange for such Allowed
Priority Tax Claim: (a) Cash equal to the amount of such Allowed Priority Tax
Claim; or (b) such other treatment as to

 

30

--------------------------------------------------------------------------------


 

which the Liquidating Trustee and the Holder of such Allowed Priority Tax Claim
shall have agreed upon in writing.

 

4.2                               Classified Claims and Interests.

 

4.2.1                                             Class 1. Other Priority
Claims. The legal and equitable rights of the Holders of Allowed Other Priority
Claims are unaltered by this Plan. On, or as soon as reasonably practicable
after, the later of (i) the Effective Date or (ii) the date on which such Other
Priority Claim becomes an Allowed Other Priority Claim, each Holder of an
Allowed Other Priority Claim shall receive in full satisfaction, settlement and
release of and in exchange for such Allowed Other Priority Claim to the extent
necessary to render each such Allowed Priority Claim unimpaired within the
meaning of section 1129 of the Bankruptcy Code: (a) Cash equal to the amount of
such Allowed Other Priority Claim (including any interest on such claim to which
such Holder may be entitled, if any); or (b) such other treatment as to which
the Debtors, the Committee, the Required Proponent Term Lenders and/or
Liquidating Trustee and the Holder of such Allowed Other Priority Claim shall
have agreed upon in writing.

 

Holders of Class 1 Claims are not impaired and are deemed to have accepted this
Plan.

 

4.2.2                                             Class 2. Secured Term Lender
Claims.

 

4.2.2.1                                   Claim Allowance.  Class 2 consists of
Secured Term Lender Claims.  Class 2 Claims remaining after distribution of
proceeds of Term Lender Collateral during the Chapter 11 Cases are Allowed in
the aggregate amount of $292,023,025 (unless there is a material adverse change
in the Collateral securing the Term Lender Claims, in which event, the Proponent
Term Lenders may petition the Court to determine the aggregate Allowed amount of
the Secured Term Lender Claims), which amount is allocated among the Holders of
Term Lender Claims based on the outstanding principal amount of the respective
Term Lender’s Allowed

 

31

--------------------------------------------------------------------------------


 

Claim to the aggregate outstanding principal amount of Allowed Term Lender
Claims, consistent with the provisions of the Intercreditor Agreement.

 

4.2.2.2           Claim Treatment. In full and final satisfaction of any and all
Allowed Class 2 Claims, the Holders of Class 2 Claims will receive all of the
outstanding equity ownership interests in NewCo and each NewCo Corp, after all
of the Debtors’ right, title and interest in the Term Lender Collateral as of
the Effective Date (less the Excluded Collateral) has been assigned to the NewCo
Entities in accordance with Section 5.4.1 of this Plan. Each Term Lender may
elect to receive either NewCo Membership Interests or NewCo Corp Shares by
checking the appropriate box on the ballot (the NewCo Membership Interests and
NewCo Corp Shares are collectively referred to in this Plan as the “NewCo
Units”). A separate NewCo Corp shall be formed for each Term Lender that elects
to receive NewCo Corp Shares. Any Term Lender that does not elect to receive
NewCo Corp Shares will receive its distribution in the form of NewCo Membership
Interests. Each Term Lender shall receive NewCo Units in an amount such that its
percentage ownership of NewCo (either directly or indirectly through a NewCo
Corp), will equal the percentage of the outstanding principal amount of Senior
Notes and Bank Loans such Term Lender owned to the aggregate outstanding
principal amount of Senior Notes and Bank Loans as of the Distribution Record
Date. The NewCo Entities are successors of the Debtors within the meaning of
section 1145 of the Bankruptcy Code, and under that section, the issuance,
distribution and transfer of NewCo Units pursuant to this Plan shall be exempt
from registration under the Securities Act of 1933, as amended, and applicable
state laws requiring registration of securities.

 

If a Term Lender wishes to receive a portion of its NewCo Units in the form of
NewCo Membership Interests and the remaining portion in NewCo Corp. Shares, it
may so indicate on its ballot. Ambiguity concerning whether a Term Lender has
elected to receive NewCo Membership Interests or NewCo Corp Shares or how many
NewCo Corps should be

 

32

--------------------------------------------------------------------------------


 

formed will not affect the validity of the vote to accept or reject the Plan.
The Required Proponent Term Lenders shall resolve any ambiguities with such
election, if any, prior to the Effective Date.

 

A Term Lender may designate an Entity or Entities other than itself to receive
its NewCo Units and/or its beneficial interests in the Liquidating Trust on the
Effective Date if such Term Lender (i) delivers written notice not later than
5:00 pm (prevailing Pacific time) on the Distribution Record Date in accordance
with Section 14.2, which notice explicitly states such Term Lender’s intention
to designate one or more Entities to receive its NewCo Units or its beneficial
interests in the Liquidating Trust and clearly identifies such other Entity or
Entities and (ii) concurrently with such notice, the designee receiving the
NewCo Units or the beneficial interests in the Liquidating Trust delivers a
letter, in form and substance satisfactory to the counsel to Proponent
Noteholders, in which it makes for the benefit of NewCo the representations set
forth in Section 11.1 of the NewCo Amended and Restated Limited Liability
Company Operating Agreement and agrees to be bound by the terms thereof,
provided that, a Term Lender may not designate more than one Entity to receive
its interests if (i) in the case of NewCo Units, either Entity will receive
NewCo units representing less than 0.5% of the aggregate equity of NewCo and,
(ii) in the case beneficial interests in the Liquidating Trust, the aggregate
number of Holders of Class 5 beneficial interests would exceed 450.

 

4.2.2.3           Impairment; Voting. The Holders of Class 2 Claims are impaired
and entitled to vote to accept or reject this Plan.

 

4.2.3             Class 3. Other Secured Claims.

 

4.2.3.1           General Treatment. On, or as soon as reasonably practicable
after, the later of (i) the Effective Date, (ii) the date on which such Other
Secured Claim becomes an Allowed Other Secured Claim, or (iii) solely with
respect to a Secured Claim that is a Secured

 

33

--------------------------------------------------------------------------------


 

Tax Claim, the last day on which the Secured Tax Claim is due and payable
without interest or penalty, each Holder of an Allowed Other Secured Claim shall
receive in full satisfaction, settlement and release of and in exchange for such
Allowed Other Secured Claim at the election of (i) if before the Effective Date,
the Debtors, Creditors’ Committee and the Required Proponent Term Lenders or
(ii) if after the Effective Date, the Liquidating Trustee, (a) Cash in the full
amount of such Allowed Other Secured Claim; (b) the return of any and all
Collateral securing such Allowed Other Secured Claim (except as to a Secured Tax
Claim); (c) such other treatment as to which the Debtors, the Creditors’
Committee and the Required Proponent Term Lenders and/or Liquidating Trustee, as
applicable, and the Holder of such Allowed Other Secured Claim shall have agreed
upon in writing (including an agreement by LPC to Bonners Ferry Consensual
Transaction Acceptance); or (d) such other treatment as may be ordered by the
Court.

 

4.2.3.2           Impairment; Voting. Holders of Class 3 Claims are impaired and
are entitled to vote to accept or reject this Plan.

 

4.2.4             Class 4. General Unsecured Claims.

 

4.2.4.1           General Treatment. Holders of Allowed Class 4 Claims shall be
Trust Beneficiaries, and in full and final satisfaction of their Claims, shall
receive their pro rata share of the Class 4 Aggregate Distribution from the
Liquidating Trust, provided that (i) in no event shall any Allowed Class 4 Claim
be paid more than 100% of the Allowed Amount of such Claim and (ii) the Holder
of any Insured Claim must first pursue such Claim against any applicable
insurance policy and exhaust all such recovery rights on the Claim before being
entitled to receive Distributions under this Plan. Distributions to Allowed
Class 4 Claims shall be made as provided in Article VII and sections 6.7.2 and
6.7.3 of this Plan.  No postpetition interest will be allowed or paid on any
Class 4 Claim.

 

34

--------------------------------------------------------------------------------


 

4.2.4.2           Impairment; Voting. Holders of Class 4 Claims are impaired and
are entitled to vote to accept or reject this Plan.

 

4.2.5             Class 5. Term Lender Deficiency Claims.

 

4.2.5.1           Claim Allowance. Class 5 Claims are Allowed in an aggregate
amount equal to $505,438,510 less the aggregate amount of the Allowed Class 2
Claims, i.e. $213,415,486 (unless there is a material adverse change in
collateral value, resulting in a change in the Allowed Class 2 Claims).  This
aggregate Allowed Claim amount is allocated among the Holders of Allowed Term
Lender Claims based on the ratio of each such Holder’s Allowed Claim (less such
Holder’s Allowed Class 2 Claim) to the aggregate Allowed Class 5 Claims.

 

4.2.5.2           General Treatment. Holders of Allowed Class 5 Claims shall,
and in full and final satisfaction of their Claims, receive (i) an enhancement
in the value of the NewCo Entities through the transfer by CPLP of the NewCo
Ancillary Assets to the NewCo Entities; (ii) an enhancement in the value of the
NewCo Entities through the transfer by CPLP of the NewCo Corp Funding Amount to
the NewCo Corps, and the subsequent contribution of such amount to NewCo by the
NewCo Corps; and (iii) beneficial interests in the Liquidating Trust in an
aggregate percentage equal to the Class 5 Sharing Percentage (subject to
adjustment as set forth in the next two immediately following sentences).
Distributions from the Liquidating Trust from Distributable Cash allocated to
Allowed Class 5 Claims shall be reduced (unless or until the Aggregate Allowed
Class 4 Claims have received 100% of such Allowed Class 4 Claims) in an amount
equal to (i) the Class 5 Funded Amount, plus (ii) the Class 4 Sharing Percentage
of the Value of NewCo Ancillary Assets, plus (iii) the Class 4 Sharing
Percentage of the NewCo Corp Funding Amount. No postpetition interest will be
allowed or paid on any Class 5 Claim. Distributions by the Liquidating Trustee
on behalf of Holders of Class 5 beneficial interests in the Liquidating Trust
shall be distributed pursuant to the terms of the Intercreditor Agreement.

 

35

--------------------------------------------------------------------------------


 

A Term Lender may designate an Entity or Entities other than itself to receive
its beneficial interests in the Liquidating Trust on the Effective Date as set
forth in section 4.2.2.2.

 

4.2.5.3           Impairment; Voting. Holders of Class 5 Claims are impaired and
are entitled to vote to accept or reject this Plan.

 

4.2.6             Class 6. Foxglove Option Claim.

 

4.2.6.1           General Treatment.

 

(a)(1) The Foxglove Option Property will be assigned to the NewCo Subsidiary
named Cascade Timberlands (Hamilton) LLC (the “Hamilton Subsidiary”) subject to
the Foxglove Option Agreement which will be unimpaired.  The Foxglove Option
Agreement and each of the terms and conditions thereof will remain in full force
and effect except as modified herein.

 

(2) As soon as practicable after assignment of the Foxglove Option Property to
the Hamilton Subsidiary, and in no event more than 60 days following the
Effective Date, the Hamilton Subsidiary will grant a lien on the Foxglove Option
Property to secure its obligations under the Foxglove Option Agreement pursuant
to a deed of trust (a) in form and substance reasonably satisfactory to Foxglove
LLC (“Foxglove”) and the Hamilton Subsidiary and (b) in the event of any
disagreement between such parties, in a form approved by the Bankruptcy Court
after notice and hearing.

 

(3) The per acre Purchase Price (as defined in Section 7.1 of the Foxglove
Option Agreement) shall be amended to the sum of (a) $215 plus (b) an amount
equal to (i) the product of (A) the Value of the Foxglove Option (as determined
pursuant to subparagraph (b) below) multiplied by (B) 14.8%, divided by (ii) the
total number of acres subject to the Foxglove Option.

 

36

--------------------------------------------------------------------------------


 

(4) For all purposes of the Foxglove Option Agreement and this Section 4.2.6.1
of the Plan, the Glen Echo Acreage shall be deemed to have been deleted from,
and not included within, the Foxglove Option Agreement and the Foxglove Option
Property.

 

(5) Notwithstanding Section 5.2.2 of this Plan, in the event that Foxglove on or
prior to December 22, 2004 notifies CPLP in writing pursuant to this Section
4.2.6.1 of its election to acquire the Glen Echo Acreage at no cost, then CPLP
will transfer by quitclaim deed (i.e. on a completely nonrecourse basis) to
Foxglove the Glen Echo Acreage, subject to a declaration of easements to permit
use of existing roads.

 

(b) By the 30th day immediately following the Effective Date (the “Appointment
Date”), each of Foxglove and the Hamilton Subsidiary shall engage a qualified
licensed real estate appraiser or appraisal firm with significant experience
appraising timberlands and residential property in Whatcom County, Washington
(an “Appraiser”) to determine the fair market value of the Foxglove Option as of
the Effective Date (the “Value of the Foxglove Option”), which appraisals shall
be completed by the 90th day immediately following the Effective Date (the
“Report Date”).

 

The first two appointed Appraisers shall submit to each other simultaneously on
or prior to the Report Date copies of their respective written determinations of
the fair market value of the Foxglove Option as of the Effective Date (each, a
“Determination”). If the fair market value of the Foxglove Option set forth in
the two Appraisals are within 10% of each other, then the Value of the Foxglove
Option shall be the arithmetic average of such two Determinations. If the two
Determinations are not within 10%, then Foxglove and the Hamilton Subsidiary
shall engage a third Appraiser (which third Appraiser shall be reasonably
acceptable to Foxglove and the Hamilton Subsidiary, the “Third Appraiser”),
provided, that in the event of any disagreement between such parties, the Third
Appraiser shall be selected by the Bankruptcy Court after notice

 

37

--------------------------------------------------------------------------------


 

and hearing. The Third Appraiser shall, by the 60th day immediately following
its engagement, submit to Foxglove and the Hamilton Subsidiary its
Determination.  Upon receipt by Foxglove and the Hamilton Subsidiary of the
Determination by the Third Appraiser, the Determination with the highest fair
market value of the Foxglove Option and the Determination with the lowest fair
market value of the Foxglove Option will be disregarded and the Value of the
Foxglove Option will be deemed to be as set forth in the remaining
Determination.

 

The Determinations shall be prepared (i) in good faith using reasonable
assumptions, (ii) without reference to the proof of claim filed by Foxglove
against the Debtors, and (iii) assuming a per acre purchase price for the
Foxglove Option of $215.

 

Each of Foxglove and the Hamilton Subsidiary shall pay the fees and expenses of
its Appraiser and each shall pay 50% of the fees and expenses of the Third
Appraiser (if applicable).

 

The Bankruptcy Court shall have jurisdiction to adjudicate any dispute that may
arise with respect to the subject matter, including any procedures, set forth in
this Section 4.2.6.1.

 

4.2.6.2           Impairment; Voting. Holders of Class 6 Claims are impaired and
are entitled to vote to accept or reject this Plan.

 

4.2.7             Class 7. Bonners Ferry Claims.

 

4.2.7.1           General Treatment.

 

(a) If the Bonners Ferry Consensual Transaction Acceptance is not received, but
the Bonners Ferry Acceptance is received, the Bonners Ferry Claims will be
satisfied by (i) the transfer to the Owner-Trustee (or a designee thereof to the
extent designated by the Owner-Trustee in writing to the Proponents prior to the
Effective Date) of CPLP’s right, title and interest in and to the Bonners Ferry
Realty, subject to any rights and obligations of any Entity (except the Debtors)
under the Bonners Ferry Documents, and (ii) the assumption by CPLP and
assignment to

 

38

--------------------------------------------------------------------------------


 

the Owner-Trustee, pursuant to Bankruptcy Code Section 365, of any remaining
interest of CPLP in (a) the Bonners Ferry Site Lease, (b) the LPC Sublease, and
(c) the Bonners Ferry Facility Lease to the extent not previously transferred to
LPC under the LPC Purchase Agreement or the LPC Sublease, provided, however that
the LPC Escrow shall not be transferred to the Owner Trustee and will be
transferred to the Liquidating Trust as Trust Assets.

 

The Other Bonners Ferry Documents shall be rejected, to the extent they are
executory.  The Bonners Ferry Parties shall be deemed to have released the
Debtors, their Estates, the Consolidated Estate, the Liquidating Trust and
Liquidating Trustee, the NewCo Entities, and each of the Term Lenders of any and
all claims directly or indirectly relating to the Bonners Ferry Documents,
including all liability of CPLP and its successors in interest under the Bonners
Ferry Sublease Assignment in accordance with the assignment of all of CPLP’s
remaining rights and interest in the LPC Sublease under Bankruptcy Code §
365(f).

 

(b) If (and only if) the Bonners Ferry Consensual Transaction Acceptance is
received, then all Claims of each Bonners Ferry Party and of LPC shall be deemed
Allowed in the amounts of the value each respectively receives, and satisfied by
(all to occur substantially contemporaneously):

 

(i) the transfer to BFM LLP (or other entity acceptable to all parties) of
CPLP’s right, title and interest in Bonners Ferry Realty (subject to any rights
and obligations of any Entity (except the Debtors) under the Bonners Ferry
Documents);

 

(ii) the assumption by CPLP, assignment to BFM LLP (pursuant to Bankruptcy Code
section 365) and acceptance by BFM LLP (by the Bonners Ferry Parties’ favorable
vote on the Plan) of any remaining interest of CPLP in (x) the Bonners Ferry
Site Lease, (y) the LPC sublease, and (z) the Bonners Ferry Facility Lease to
the extent not previously transferred to LPC under the LPC Purchase Agreement or
the LPC Sublease, provided, however, that on or prior to the Effective Date, the
entire LPC Escrow of $2 million (together with all interest and gain from any
investment of such funds) less $500,000 will be transferred to CPLP, which funds
will be transferred by CPLP to the Liquidating Trust as Trust Assets on the
Effective Date, and the remaining $500,000 of the LPC Escrow shall be
transferred to an escrow agent on behalf of the Bonners Ferry Parties and LPC,

 

39

--------------------------------------------------------------------------------


 

and provided, further that BFM LLP shall commit to comply in full with the terms
of the assigned Bonners Ferry Documents;

 

(iii) the Other Bonners Ferry Documents will be assumed and assigned to BFM LLC,
or terminated at its direction; and

 

(iv) each of the Bonners Ferry Parties and LPC will release (and in connection
therewith) execute releases of any and all claims (including any and all
collateral securing any such claims) directly or indirectly relating to the
Bonners Ferry Documents, against the Debtors (individually and on behalf of
their Estates) and their successors and assigns, including all liability of CPLP
and its successors in interest under the Bonners Ferry Sublease Assignment in
accordance with the assignment of all of CPLP’s remaining rights and interest in
the LPC Sublease under Bankruptcy Code Section 365(f). Contemporaneously with
the foregoing release,  the Debtors will release (and in connection therewith)
execute releases of any and all claims directly or indirectly relating to the
Bonners Ferry Documents (other than with respect to the payment of the LPC
Escrow funds set forth in clause (ii) above) against the Bonners Ferry Parties
and LPC.

 

(c) If neither Bonners Ferry Acceptance nor Bonners Ferry Consensual Transaction
Acceptance is received, the Bonners Ferry Documents (except for the LPC Escrow,
to the extent it may be deemed executory) and Other Bonners Ferry Documents will
be rejected, and any Allowed Bonners Ferry Claims will be treated with other
unsecured Class 4 Claims. The Debtors’ interests in the LPC Escrow and Bonners
Ferry Realty will become Trust Assets.

 

4.2.7.2           Impairment; Voting. Holders of Class 7 Claims are impaired and
are entitled to vote to accept or reject this Plan.

 

4.2.8             Class 8. Subordinated Claims.

 

4.2.8.1           General Treatment. Holders of Subordinated Claims shall not
receive any Distributions under this Plan.

 

4.2.8.2           Impairment; Voting. Holders of Class 8 Subordinated Claims are
impaired and are deemed to have rejected this Plan.

 

40

--------------------------------------------------------------------------------


 

4.2.9             Class 9. Interests.

 

4.2.9.1           General Treatment. Holders of Interests shall not receive any
Distributions under this Plan. Upon the Effective Date, all Interests shall be
extinguished and canceled without further action by the Debtors or notice to
Holders of Interests being necessary.

 

4.2.9.2           Impairment; Voting.  Holders of Class 9 Interests are impaired
and are deemed to have rejected this Plan.

 

4.3                               Retention of Defenses Regarding Claims. Except
as otherwise provided in this Plan including, without limitation, Article VIII
hereof, nothing shall affect the Debtors’ rights and defenses, both legal and
equitable, with respect to any Claims, including, but not limited to, all rights
with respect to legal and equitable defenses of setoff or recoupment or
subordination against Claims, and such rights and defenses shall be deemed
assigned to the Liquidating Trust on the Effective Date.

 

ARTICLE V

PLAN IMPLEMENTATION, LIQUIDATING TRUST ISSUES AND FUNDING

 

5.1                               Plan Implementation. This Plan shall be
implemented in all respects in a manner that is consistent with the requirements
of section 1123(a) and other applicable provisions of the Bankruptcy Code.

 

5.2                               Excluded Collateral; Abandonment.

 

5.2.1                                             Identification of Excluded
Collateral. On or before the Exhibit Filing Date, the Required Proponent Term
Lenders shall file with the Court Schedule 5.2.1 to this Plan, which Schedule
shall identify any specific items or parcels of Term Lender Collateral that
shall not be transferred to the NewCo Entities (the “Excluded Collateral”)
pursuant to section 5.4.1 below. Schedule 5.2.1 shall designate whether each
identified Asset shall be transferred by the Debtors to the Liquidating Trust on
or as of the Effective Date, or will be abandoned by the Debtors as of the
Effective Date. The Collateral Agent shall release, and/or be deemed to have

 

41

--------------------------------------------------------------------------------


 

released, any and all Liens in favor of the Collateral Agent upon the Excluded
Collateral as of the Effective Date. To the extent that any private roads on any
parcel of Excluded Collateral provide access to any parcel of Term Lender
Collateral that will be transferred to NewCo, access easements over such roads
will be granted or established by CPLP to benefit the Term Lender Collateral.

 

5.2.2                                             Debtor Abandonment. This Plan
shall constitute a motion pursuant to Bankruptcy Code Section 554 to abandon, as
of the Effective Date, those Assets set forth on Schedule 5.2.2 of this Plan. 
To the extent that the motion to abandon is denied as to any such Assets by
Final Order, such non-abandoned Assets shall constitute Trust Assets.

 

5.3                               NewCo Entities.

 

5.3.1                                             Formation of NewCo Entities.
Prior to the Effective Date, if one or more Term Lenders has elected to receive
NewCo Corp Shares, CPLP shall cause the formation of the NewCo Corps by filing a
certificate of incorporation in the form attached as Exhibit B to this Plan with
the Delaware office of Secretary of State and adopting the by-laws attached as
Exhibit C to this Plan for each NewCo Corp being formed.  One NewCo Corp shall
be formed for each Term Lender that elects to receive its NewCo Units in the
form of NewCo Corp Shares.  CPLP shall be the sole shareholder of each NewCo
Corp.  Also prior to the Effective Date, CPLP and the NewCo Corps shall cause
the formation of NewCo by filing a certificate of formation in the form attached
as Exhibit D to this Plan in the Delaware office of Secretary of State and
adopting a limited liability company agreement in the form attached as Exhibit E
to this Plan. If no Term Lender elects to receive NewCo Corp Shares, CPLP shall
form NewCo as the sole member.

 

Prior to the Effective Date and following the formation of NewCo, CPLP shall
make a capital contribution to NewCo of $99 and the NewCo Corps shall make a
capital

 

42

--------------------------------------------------------------------------------


 

contribution to NewCo of $1, paid by the NewCo Corps pro rata in proportion to
the outstanding principal amount of Senior Notes and Bank Loans owned by the
Term Lenders who elected to receive NewCo Corp Shares. Nine hundred ninety (990)
uncertificated NewCo Membership Interests shall be allocated to CPLP and ten
(10) uncertificated NewCo Membership Interests shall be allocated among the
NewCo Corps in proportion to their capital contributions to NewCo (rounded to
the nearest whole number so that there are no fractional NewCo Membership
Interests).  If no NewCo Corp has been formed, CPLP shall make a capital
contribution of $100 to NewCo and in return shall receive 1000 uncertificated
NewCo Membership Interests.

 

After the formation of NewCo and prior to the Effective Date, at the direction
of the Required Proponent Term Lenders, NewCo shall cause the formation of each
NewCo Subsidiary by filing a certificate of formation in the form attached as
Exhibit F to this Plan in the Delaware office of Secretary of State and adopting
a limited liability company agreement in the form attached as Exhibit G to this
Plan.  Each NewCo Subsidiary shall be a single member limited liability
company.  NewCo shall be the sole member of each NewCo Subsidiary and shall hold
its membership interests in each NewCo Subsidiary free and clear of all liens,
claims and interests of any kind.

 

In accordance with applicable law, CPLP shall have appointed initial directors
and officers of the NewCo Corps.  Any existing directors and officers of the
NewCo Corps shall be terminated on the Effective Date and be replaced pursuant
to section 5.3.3.2 of this Plan.  At no time shall the directors and officers of
the NewCo Corps appointed by CPLP be deemed to be employees of the NewCo Corps,
and any compensation of such directors or officers and related obligations,
including any employment taxes, shall be obligations of CPLP.  None of NewCo or
any NewCo Subsidiary shall have any officers, directors or employees prior to
the Effective Date.

 

43

--------------------------------------------------------------------------------


 

CPLP shall designate the Liquidating Trustee as an “authorized person” within
the meaning of the Delaware Limited Liability Company Act, as “incorporator”
within the meaning of the Delaware General Corporation Law, and as an officer
and director of each NewCo Corp. for the limited purpose of forming all the
NewCo Entities and executing on behalf of each NewCo Entity all organizational
documents, filings, receipts, deeds and other documents that a NewCo Entity may
reasonably be expected to sign in connection with the actions to be taken by
each NewCo Entity pursuant to this Plan prior to the Effective Date. The
Liquidating Trustee may be indemnified for any liability incurred as a
consequence of such activities to the extent provided in the Liquidating Trust
Agreement and the organizational documents of the NewCo Entities.

 

5.3.2                                             Effective Date Transfers of
Equity Interests in NewCo Entities.  On, or prior to, the Effective Date, NewCo
shall issue to CPLP 98,010 NewCo Membership Interests and to the NewCo Corps, if
formed, 990 NewCo Membership Interests, which NewCo Membership Interests shall
be allocated to each NewCo Corp in proportion to their respective capital
contributions to NewCo (rounded to the nearest whole number so that there are no
fractional NewCo Membership Interests), so that NewCo shall have issued in the
aggregate, 100,000 NewCo Membership Interests. If no NewCo Corp has been formed,
NewCo shall issue 99,000 NewCo Membership Interests to CPLP. Immediately after
the issuance of NewCo Membership Interests as provided in the immediately
preceding sentence, each NewCo Corp shall issue to CPLP additional
uncertificated shares so that the number of NewCo Membership Interests held by
it is the same as the number of its shares held by CPLP.

 

If any NewCo Corp holds fewer NewCo Membership Interests than the number of
NewCo Membership Interests that the Term Lender for whom such NewCo Corp was
formed would otherwise receive under this Plan (a “Deficit”), CPLP shall
contribute to such NewCo Corp that number of NewCo Membership Interests equal to
such Deficit (rounded to the nearest whole number so that there are no
fractional NewCo Membership Interests).

 

44

--------------------------------------------------------------------------------


 

On the Effective Date and after the transfer of Assets to the NewCo Entities in
accordance with this Plan, including section 5.4, CPLP shall distribute all
NewCo Membership Interests and NewCo Corp Shares held by CPLP to the Holders of
Allowed Term Lender Claims as of the Distribution Record Date (rounded to the
nearest whole number so that there are no fractional NewCo Membership
Interests), provided that the shares of each NewCo Corp shall be distributed
only to the Term Lender for whom such NewCo Corp was formed.  Following such
distribution, each Term Lender that elected to receive NewCo Corp Shares shall
own indirectly through a NewCo Corp that number of NewCo Membership Interests to
which such Term Lender is entitled under this Plan. Each Term Lender shall
receive NewCo Units in an amount such that its percentage ownership of NewCo
Membership Interests (directly or indirectly through a NewCo Corp) will equal
its percentage of the outstanding principal amount of Senior Notes and Banks
Loans it owns out of the aggregate outstanding principal amount of Senior Note
and Bank Loans.

 

Each Term Lender (or in the case of a Term Lender that receives a NewCo Corp,
such NewCo Corp) shall be deemed to have complied with the conditions for
becoming a Member of NewCo by its actions, including receipt of NewCo Membership
Interests (or shares of a NewCo Corp) in exchange for its Class 2 Claims, and
accordingly, each Term Lender (or NewCo Corp that it holds) will be admitted as
a Member of NewCo on the Effective Date and shall be bound by the NewCo Amended
and Restated Limited Liability Company Agreement without execution thereof, as
contemplated by Sections 18-101(7)(a)(2) and 18-101(7)(b) of the Delaware
Limited Liability Company Act.

 

5.3.3            NewCo Entities’ Governance.

 

5.3.3.1         Authority Prior to Effective Date. Prior to the Effective Date,
employees, officers or members of the boards of directors, shareholders,
members, managers or agents of each NewCo Entity shall not be authorized to, and
none shall cause any such NewCo

 

45

--------------------------------------------------------------------------------


 

Entity to, enter into any agreement on behalf of such NewCo Entity, incur any
obligations, conduct any business of any type or take any other action (or cause
any other action to be taken) by or on behalf of such NewCo Entity, unless such
action is expressly required by this Plan or by Term Lender Consent. Any action
in violation of the preceding sentence shall be deemed void, unauthorized and
without effect.

 

5.3.3.2         Effective Date Replacement of Officers and Directors. On the
Effective Date and immediately prior to the distribution to the Term Lenders of
the NewCo Units:  (i) the terms of the officers and members of the board of
directors of each NewCo Corp elected or appointed prior to the Effective Date
shall be or shall be deemed to have terminated, (ii) the post-Effective Date
officers and members of the board of directors of NewCo and the NewCo
Subsidiaries, as specified in Schedule IX.D.6(e) to the Disclosure Statement
submitted with the consent of Required Proponent Term Lenders, shall be
appointed and shall be deemed to have been appointed, and (iii) the
Organizational Documents of NewCo and the NewCo Subsidiaries shall be deemed to
be amended and restated in Delaware, in the forms attached as Exhibits H and I
to this Plan. Each Term Lender for whom a NewCo Corp was formed shall be solely
responsible for: (i) electing post-Effective Date officers and members of the
board of directors and (ii) making any amendments to the NewCo Corp
Organizational Documents.

 

5.3.3.3         Retention of Tree Farm Manager. On the Effective Date, NewCo
will enter into an agreement in the form attached as Exhibit J to this Plan with
a tree farm specialist pursuant to which such specialist acts as tree farm
manager and manager (within the meaning of Delaware Limited Liability Company
Act) of NewCo.

 

5.4    Transfer of Assets.

 

5.4.1               Transfers to NewCo Entities. On the Effective Date and prior
to the Distribution described in section 4.2.2.2, the Debtors shall transfer,
assign and convey, and shall

 

46

--------------------------------------------------------------------------------


 

be deemed to have transferred, assigned and conveyed all of their then-held
right, title and interest in the Term Lender Collateral (except the Excluded
Collateral) and the NewCo Ancillary Assets, directly to the NewCo Entities as
specified on Schedule 5.4.1 to this Plan.  On the Effective Date, the Debtors
shall contribute Cash in the amount of the NewCo Corp Funding Amount to the
NewCo Corps pro rata in proportion to the outstanding principal amount of the
Senior Notes and Bank Loans owned by the Term Lenders who elected to receive
NewCo Corp Shares. Each NewCo Corp will immediately thereafter contribute such
Cash to NewCo. If no NewCo Corp has been formed pursuant to Section 5.3.1 of
this Plan, on the Effective Date, the Debtors shall contribute Cash in the
amount of the NewCo Corp Funding Amount directly to NewCo.

 

On the Effective Date, NewCo and the NewCo Subsidiaries will hold title to the
Term Lender Collateral (except the Excluded Collateral) and the NewCo Ancillary
Assets as specified on Schedule 5.4.1 free and clear of all liens, claims and
interest of any kind except (i) outstanding ad valorem Secured Tax Claims, (ii)
Preserved Real Property Rights and Other Preserved Real Property Rights
applicable to the transferred Assets, and (iii) that the Foxglove Option
Property shall remain subject to the Foxglove Option as set forth in Section
4.2.6.1 above.  The Collateral Agent shall release and/or be deemed to have
released, any and all liens in favor of the Collateral Agent upon the Term
Lender Collateral. Immediately after receipt of the Assets, NewCo and each NewCo
Corp and NewCo Subsidiary shall have no other liabilities of any nature except
as provided in this Plan.

 

5.4.2       Transfer of Net Worth Assets. CPALP and the CP Admin Group have
generally agreed to, among other things, transfer all of CPALP’s right, title
and interest in and to the Net Worth Assets to CPLP as of the Effective Date in
exchange for Cash in the amount of $1.5 million on the Effective Date and the
mutual releases provided in Sections 8.7 and 8.9 of this Plan, all on terms
reasonably satisfactory to the Proponent Term Lenders, CPLP and CPALP.  To the
extent so transferred, the Net Worth Assets shall constitute NewCo Ancillary
Assets, and

 

47

--------------------------------------------------------------------------------


 

on the Effective Date, CPLP shall transfer the Net Worth Assets to NewCo or a
NewCo Subsidiary in accordance with section 5.4.1 of this Plan.

 

5.4.3       Transfers to the Liquidating Trust for the Trust Beneficiaries. 
Except as specifically set forth in this Plan, on the Effective Date, all of the
Debtors’ right, title and interest in and to the Trust Assets shall be, and
shall be deemed to be, irrevocably transferred, absolutely assigned, conveyed,
set over and delivered to the Liquidating Trust, in trust to and for the benefit
of the Trust Beneficiaries for the uses and purposes stated herein and in the
Liquidating Trust Agreement.  For United States federal and applicable state
income tax purposes, the transfers of the Trust Assets to the Liquidating Trust
shall be reported as a disposition of the Trust Assets directly to and for the
benefit of the Trust Beneficiaries immediately followed by a contribution of the
Trust Assets by the Trust Beneficiaries to the Liquidating Trust for the benefit
of the Trust Beneficiaries. The Trust Beneficiaries shall be treated as the
grantors and deemed owners of the Liquidating Trust.

 

5.4.4       Transfer of Bonners Ferry Assets. The Bonners Ferry Parties and LPC
have offered to (a) release to CPLP, the LPC Escrow, and (b) release the
Debtors, their Estates, the Consolidated Estate and their successors and assigns
of any and all claims directly or indirectly relating to the Bonners Ferry
Documents, in exchange for:

 

(i) the transfer to BFM LLP of CPLP’s right, title and interest in Bonners Ferry
Realty (subject to any rights and obligations of any Entity (except the Debtors)
under the Bonners Ferry Documents);

 

(ii) the assumption by CPLP and assignment to BFM LLP, pursuant to Bankruptcy
Code section 365, of any remaining interest of CPLP in (x) the Bonners Ferry
Site Lease, (y) the LPC sublease, and (z) the Bonners Ferry Facility Lease to
the extent not previously transferred to LPC under the LPC Purchase Agreement or
the LPC Sublease, with BFM LLP committing to comply in full with the terms of
the assigned Bonners Ferry Documents, and

 

48

--------------------------------------------------------------------------------


 

(iii) an escrow agent on behalf of the Bonners Ferry Parties and LPC receiving
$500,000 of the LPC Escrow when the remainder is transferred to CPLP (for
transfer to the Liquidating Trust), and a release by the Debtors.

 

If Bonners Ferry Consensual Transaction Acceptance is received, these transfers
will be documented before the Effective Date and be implemented as of the
Effective Date.

 

5.4.5       Documentation of Transfers. This Plan and the Confirmation Order
shall constitute sufficient documentation to evidence any of the transfers
called for by this Plan (except with respect to the Bonners Ferry Consensual
Transaction Acceptance transfers).  No further documentation shall be necessary
to give effect to any such transfers. To the extent required or as reasonably
requested by the Required Proponent Term Lenders, the Debtors and the
Liquidating Trustee shall cooperate with the Term Lenders and their
professionals to prepare and execute any Operative Documents necessary to
effectuate transfers and otherwise insure that title to the Assets is validly
transferred in accordance with this Plan.  The Debtors shall execute and deliver
promptly to the Collateral Agent and/or NewCo, as applicable, by the Effective
Date, any and all Operative Documents reasonably requested to evidence this
transfer of title and removal of obstacles to title as of the Effective Date.

 

5.4.6       Free and Clear.  Except as otherwise provided by this Plan, the
Liquidating Trust Agreement or the Confirmation Order, any transfer, assignment
or conveyance of the Debtors’ right, title and interest in any Assets under this
Plan shall be free and clear of all Liens, claims and interests, including any
transfer taxes, pursuant to sections 363(f), 1123, 1141 and 1146(c) of the
Bankruptcy Code.  The Foxglove Option Property shall be transferred subject to
the Foxglove Option as set forth in Section 4.2.6.1 above. The Liquidating
Trustee shall have no obligation regarding payment of any Allowed Class 6 Claim,
or interest thereon.

 

5.4.7       Transfers of Privileges and Bankruptcy Rights. To the full extent
permitted by law, all rights under section 363(h) of the Bankruptcy Code are
preserved for the

 

49

--------------------------------------------------------------------------------


 

benefit of the Consolidated Estate and its Creditors, and may be exercised by
the Liquidating Trustee with Court approval. To the full extent permitted by
law, all rights under section 365 including section 365(f) of the Bankruptcy
Code are preserved for the benefit of the Consolidated Estate and its Creditors,
and may be exercised by the Liquidating Trustee with Court approval, including
prosecution and amendment of any motions to assume or reject executory contracts
and leases that are pending on the Effective Date. To the full extent permitted
by law, and subject to the express provisions of this Plan, on the Effective
Date the Debtors shall be deemed to irrevocably transfer to the Liquidating
Trustee, as their legal successor, all rights of the Debtors and Estates
(including the Consolidated Estate) to exercise or waive any attorney-client
privilege, accountant-client privilege, work-product privilege or other
privilege or immunity attaching to any documents or communications (whether
written or oral), and the Debtors and the Liquidating Trustee are authorized to
take any and all necessary actions to effectuate the transfer of such privileges
and available defenses.

 

5.4.8       Exemption from Transfer Taxes. Pursuant to section 1146(c) of the
Bankruptcy Code, the issuance or exchange of any security, or the making or
delivery of any instrument of transfer under, in furtherance, or in connection
with this Plan, including, but not limited to, any deeds, bills of sale,
assignments or other instruments of transfer, shall not be subject to any stamp
tax, real estate transfer tax or similar tax. To the extent permitted by law,
this is intended to include but is not limited to the transfers contemplated in
sections 4.2.2, 5.3, 5.4, and 6.7 of this Plan, and is intended to encompass (i)
any transfer of Assets to the Liquidating Trust, (ii) any transfer by the
Liquidating Trust in connection with liquidating and otherwise disposing of
Assets and making Distributions to Holders of Allowed Claims, (iii) any transfer
to NewCo Entities and (iv) any transfer required to implement this Plan.

 

5.5    Preservation and Waiver. Except as to any Cause of Action released under
this Plan, all Causes of Action are reserved for later adjudication in
accordance with this Plan, and

 

50

--------------------------------------------------------------------------------


 

therefore no preclusion doctrine, including, without limitation, the doctrines
of res judicata, collateral estoppel, issue preclusion, claim preclusion,
estoppel (judicial, equitable or otherwise) or laches shall apply to such Causes
of Action upon or after the confirmation or consummation of this Plan. The
failure to specifically list or otherwise identify a Cause of Action in this
Plan or the Disclosure Statement (i) is not intended to effect, and to the
extent permitted by law shall not be deemed to effect, a release or waiver of
such Cause of Action, and (ii) is not intended to impair, and to the extent
permitted by law shall not impair, the Liquidating Trust’s right to pursue such
a Cause of Action.

 

Notwithstanding the foregoing, as of the Effective Date, any and all Non-Insider
Preference Claims belonging to the Estates shall be waived and released, and no
action may be brought on any such Cause of Action.

 

5.6    Dissolution of Debtors. Following the transfers of Assets contemplated in
section5.4 of this Plan and the NewCo Units contemplated in Section 5.3 of this
Plan, each Debtor except CPLP shall be deemed to be dissolved as of the
Effective Date, and CPLP will be dissolved in conjunction with the entry of a
Final Decree.  The Liquidating Trustee shall have full authority, and shall take
any action necessary, to wind up the affairs, and dissolve and terminate the
existence, of each Debtor under applicable state laws and in accordance with the
rights, powers and responsibilities conferred by the Bankruptcy Code, this Plan
and the Final Orders of the Court.  To the extent necessary, any partnership
agreement or other controlling organization or formation document or agreement
for each Debtor shall be deemed amended to authorize the Liquidating Trustee to
take such actions.

 

5.7    Cancellation of Interests. On the Effective Date, all Interests in any of
the Debtors shall be canceled and be of no further force or effect, without any
further action being required to effect such cancellation. From and after the
cancellation of the Interests pursuant to

 

51

--------------------------------------------------------------------------------


 

this Plan, Holders of Interests shall have no rights arising from or relating to
such Interests or the cancellation thereof, provided, however, that, pursuant to
the Liquidating Trust Agreement, they shall be entitled to receive federal
Schedule K-1 (Form 1065) reports with respect to their Interests from the
Liquidating Trustee.

 

5.8    Continuance of Committee. The Creditors’ Committee shall continue in
existence after the Effective Date for the purpose of advising and consulting
with the Liquidating Trustee with respect to its administration of the Trust
Assets, the Administrative Reserve and the Disputed Claims Reserve. From and
after the Effective Date, except as set forth in Section 8.5 below, neither the
Creditors’ Committee, nor any of its members, agents or attorneys shall have any
fiduciary or other duty to the Debtors, any Holder of a Claim or Interest, or
any other party in interest. The Creditors’ Committee will disband if and when
all Class 4 Claims are paid in full. The Liquidating Trustee shall engage the
Creditors’ Committee counsel as special counsel to represent the Liquidating
Trustee with respect to the analysis and resolution of Class 4 Disputed Claims,
including the prosecution of objections to Class 4 Disputed Claims, and
Creditors’ Committee counsel shall be deemed to have no conflict of interest
because of that engagement.

 

5.9    Nondischarge and Injunction.

 

5.9.1            Nondischarge of Debtors. Pursuant to section 1141(d)(3) of the
Bankruptcy Code, the Confirmation Order shall not discharge Claims against the
Debtors. However, following the Effective Date, no Holder of a Claim or Interest
may receive any payment from or seek recourse against any Assets, except as
expressly provided for in this Plan.  As of the Effective Date, all Entities are
precluded from asserting against any Assets any debt, Claim, cause of action,
other liabilities, rights or Interests based upon any act or omission,
transaction or other activity of any kind or nature that occurred prior to the
Effective Date, other than as expressly provided in this Plan, the Confirmation
Order or the Operative Documents, regardless of the

 

52

--------------------------------------------------------------------------------


 

filing, lack of filing, allowance or disallowance of such a Claim or Interest
and regardless of whether such an Entity has voted to accept this Plan.

 

5.9.2            Injunction.

 

5.9.2.1         Generally Applicable Injunction. Except as otherwise provided in
this Plan or the Confirmation Order, on and after the Effective Date all
Entities that have held, currently hold or may hold a debt, Claim, cause of
action, other liabilities, rights or Interests against or in the Debtors that
would be discharged upon Confirmation of this Plan on the Effective Date but for
the provisions of section 1141(d)(3) of the Bankruptcy Code and Section 5.9.1
hereof are permanently enjoined from taking any of the following actions on
account of such debt, Claim, cause of action, other liabilities, rights or
Interests: (i) commencing or continuing in any manner any action or other
proceeding on account of such debt, Claim, cause of action, other liabilities,
rights or Interests against Assets or proceeds thereof, other than to enforce
any right to a Distribution with respect to such Assets or the proceeds thereof
as provided under this Plan; (ii) enforcing, attaching, collecting or recovering
in any manner any judgment, award, decree, or order against any Assets, other
than as permitted under subparagraph (i) above; and (iii) creating, perfecting
or enforcing any Lien or encumbrance against any Assets, other than as permitted
by this Plan.

 

On and after the Effective Date, each Holder of an Interest in the Debtors is
permanently enjoined from taking or participating in any action that would
interfere or otherwise hinder the Proponents or Liquidating Trustee from
implementing this Plan, the Confirmation Order or any Operative Documents.

 

5.9.2.2         Insured Claims. Notwithstanding section 5.9.2.1, Holders of
Insured Claims shall not be enjoined from pursuing (and are required to so
pursue such Claims in accordance with Section 4.2.4.1, hereof) any applicable
insurance policy or coverage of the

 

53

--------------------------------------------------------------------------------


 

Debtors with respect to such Insured Claim. In accordance with Section 4.2.4.1
of this Plan, any Holder of an Insured Claim shall not be entitled to Class 4
treatment or Distributions from the Liquidating Trust until such Holder has
exhausted all other avenues of recovery on the Insured Claim.

 

5.10  Closing of Chapter 11 Cases and Final Decree. The Liquidating Trustee
shall take all action necessary to close each of the Chapter 11 Cases except the
CPLP Chapter 11 Case as soon as practicable after the Effective Date. The
Liquidating Trustee shall request entry of the Final Decree in the CPLP Chapter
11 Case only at such time as:

 

5.10.1.    all adversary proceedings and contested matters have been finally
resolved or adjudicated by the entry of a Final Order;

 

5.10.2     all Claims have either: (i) become Allowed Claims and have been paid
in accordance with the treatment to be given such Allowed Claim pursuant to this
Plan; or (ii) been disallowed by a Final Order or been deemed to be a Disallowed
Claim in accordance with the terms of this Plan;

 

5.10.3.    all Trust Assets (including Causes of Action) have been either: (i)
reduced to Cash; or (ii) abandoned by the Liquidating Trustee;

 

5.10.4     all expenses of the Liquidating Trust shall have been paid and all
payments and Final Distributions to be made to Holders of Allowed Claims and
Administrative Expense Claims shall have been made by the Liquidating Trustee in
accordance with the requirements of this Plan; and

 

5.10.5     the Final Report pursuant to section 6.8.4 of this Plan has been
filed.

 

Prior to the entry of the Final Decree, the Liquidating Trustee shall have been
discharged pursuant to section 6.8.4.

 

54

--------------------------------------------------------------------------------


 

ARTICLE VI

 

OTHER PROVISIONS CONCERNING THE LIQUIDATING TRUST

 

6.1                Establishment of Liquidating Trust; Liquidating Trust
Agreement. On the Effective Date, the Liquidating Trust shall be established.
The Liquidating Trust will be governed by the Liquidating Trust Agreement, a
copy of which is attached to this Plan as Exhibit A, which shall be effective as
of the Effective Date.

 

6.2                Purpose of Liquidating Trust and Exemption from Securities
Laws. The Liquidating Trust shall be established for the primary purpose of
liquidating and distributing its assets, in accordance with the Liquidating
Trust Agreement, this Plan and Treasury Regulation section 301.7701-4(d), with
no objective to continue or engage in the conduct of a trade or business, except
to the extent reasonably necessary to preserve the liquidation value of the
Trust Assets, and consistent with the liquidating purpose of the Liquidating
Trust.  The Liquidating Trust shall be deemed a successor-in-interest to the
Debtors for the purposes of Bankruptcy Code section 1145. Under section 1145 of
the Bankruptcy Code, the issuance of beneficial interests in the Liquidating
Trust pursuant to this Plan shall be exempt from registration under the
Securities Act of 1933, as amended, and applicable state and local laws
requiring registration of securities.

 

6.3                Term; Extension. The Liquidating Trust shall terminate by
entry of a Final Decree upon the closing of the last Chapter 11 Case, but in any
event no later than three years after the Effective Date. Notwithstanding the
foregoing, the Liquidating Trustee may, with joint Term Lender Consent and
Committee Consent, if it is in the best interests of Trust Beneficiaries, and
subject to the approval of the Court based on a finding that an extension is
necessary to the purpose of the Liquidating Trust, extend the term of the
Liquidating Trust for one or more finite periods based upon the particular facts
and circumstances at that time (each, an “Extension

 

55

--------------------------------------------------------------------------------


 

Period”), provided that each Extension Period is requested by the Liquidating
Trustee before expiration of the Liquidating Trust term (as it may then have
been extended).

 

6.4                Liquidating Trust Beneficiaries. As of the Effective Date,
the Liquidating Trust shall hold all of the Debtors’ right, title and interests
in the Trust Assets. The Trust Assets shall be held, administered and liquidated
for the benefit of, with corresponding Distributions to, the Trust
Beneficiaries: the Holders of Allowed Class 4 and 5 Claims. The Liquidating
Trustee shall maintain a register of the names and addresses of the Trust
Beneficiaries as provided in the Liquidating Trust Agreement. The Trust
Beneficiaries’ interests shall be transferable only in accordance with the
Liquidating Trust Agreement.

 

6.5                Status of Liquidating Trustee.

 

6.5.1          Representative of Consolidated Estate. On the Effective Date, the
Liquidating Trustee shall be the representative of the Consolidated Estate
within the meaning of section 1123(b)(3)(B) of the Bankruptcy Code and shall
have the rights and powers provided for in the Bankruptcy Code in addition to
any rights and powers granted in the Liquidating Trust Agreement and herein. 
The Liquidating Trustee shall be a party in interest as to all matters over
which the Court has jurisdiction.

 

In his capacity as the Estate Representative of the Consolidated Estate, and
except as to any Cause of Action released under this Plan, the Liquidating
Trustee shall be the successor-in-interest to the Debtors with respect to any
claim, right or Cause of Action that was or could have been commenced by the
Debtors prior to the Effective Date, or thereafter arising in conjunction with
any Trust Assets until the Liquidating Trustee disposes of them. All such Causes
of Action and any and all other rights, claims or interests constituting Trust
Assets, including the right to seek to subordinate Claims under section 510 of
the Bankruptcy Code, but excluding Causes of Action released under this Plan,
shall be retained and may be pursued and enforced by

 

56

--------------------------------------------------------------------------------


 

the Liquidating Trustee as the representative of the Consolidated Estate
pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and the terms of this
Plan.  Notwithstanding anything to the contrary in this Plan or the Liquidating
Trust Agreement, the Liquidating Trust shall not be permitted to transfer,
assign or convey any right, title or interest of the Liquidating Trust in any
Cause of Action.

 

6.5.1.1    Disbursing Agent.  The Liquidating Trustee shall be responsible for
making Distributions from the Liquidating Trust as required by and set forth in
this Plan and the Liquidating Trust Agreement.  The Liquidating Trustee, or its
designee, shall act as the disbursing agent under this Plan and shall establish
such account or accounts as may be required to effectuate payments and
Distributions as provided for in this Plan.

 

6.5.2       Liquidating Trustee’s Authority and Responsibilities. The
Liquidating Trustee shall be authorized to and shall take all actions required
of the Liquidating Trustee under this Plan and the Liquidating Trust Agreement,
and any additional actions that are necessary and appropriate to implement the
Liquidating Trust. Subject to the terms set forth in Article V of this Plan
(including, without limitation, the authority granted to the Creditors’
Committee and to the Proponent Term Lenders), the Liquidating Trustee shall have
the authority, powers, duties and responsibilities set forth in the Liquidating
Trust Agreement. The Liquidating Trustee shall engage Lewis and Roca LLP to
represent the Liquidating Trustee as special counsel with respect to the
analysis and resolution of any disputes that may arise over the Foxglove Option,
including any litigation concerning the Foxglove Option, and Lewis and Roca LLP
shall be deemed to have no conflict of interest because of that engagement,
including with respect to previous or continuing representation of the Proponent
Term Lenders.

 

57

--------------------------------------------------------------------------------


 

6.6    Reserves.

 

6.6.1      Administrative Reserve.

 

6.6.1.1    Establishment; Maintenance; Purpose. On or as soon as practicable
after the Effective Date, the Liquidating Trustee, in its capacity as Estate
Representative, shall establish, and shall thereafter maintain, one or more
reserve accounts (the “Administrative Reserve”) that will fund the Cash
satisfaction of Allowed Administrative Expense Claims, Allowed Priority Tax
Claims, Allowed Postpetition Tax Claims, Allowed Class 1 Claims, Allowed Class 3
Claims (to the extent such Claims are being satisfied in Cash rather than a
return of the Collateral securing such claim), and all reasonably anticipated
costs and expenses of administering the Liquidating Trust; provided, however,
that nothing herein shall be deemed to prohibit the payment of such claims and
expenses from any Trust Assets.

 

6.6.1.2    Amount and Source of Funding; Necessary Transfers. The Liquidating
Trustee shall initially fund the Administrative Reserve, and shall periodically
re-assess and may modify the funding level, in its reasonable discretion (and as
and to the extent required by the terms of this Plan, acting in consultation
with, or at the direction of, the Required Proponent Term Lenders and the
Creditors’ Committee) in an amount necessary to pay in full in Cash: (i) all
Allowed and estimated-to-be Allowed (a) Administrative Expense Claims, (b)
Priority Tax Claims, (c) Postpetition Tax Claims, (d) Class 1 Claims, and (e)
Class 3 Claims (to the extent any such Other Secured Claims are being satisfied
in Cash rather than a return of the Collateral securing such Claims), taking
into consideration any such Claims that are anticipated, asserted or Disputed;
and (ii) all reasonably anticipated costs and expenses of administering the
Liquidating Trust, including fees and expenses payable from Trust Assets. The
Administrative Reserve shall be funded with, inter alia, Cash transferred to the
Liquidating Trust on the Effective Date. When Claims to be funded from the
Administrative Reserve are Allowed, the Liquidating Trustee shall pay them as
soon as practicable.

 

6.6.1.3    Post-Effective Date Professional Fees. Pursuant to this Plan and the
Liquidating Trust Agreement, all fees for services rendered by Professionals in
connection

 

58

--------------------------------------------------------------------------------


 

with the Chapter 11 Cases and this Plan after the Effective Date, including
those relating to the prosecution of Causes of Action preserved under this Plan
and the resolution of Disputed Claims and including fees incurred by the
Proponent Term Lenders (whose counsel shall be presumed to be Lewis and Roca LLP
unless changed by a majority of the Proponent Term Lenders at any time) relating
to the Liquidating Trust, are to be paid by the Liquidating Trustee upon receipt
of an invoice for such services, or on such other terms to which Liquidating
Trustee may agree, without the need for further Court authorization or entry of
a Final Order, provided that all payments of fees for services rendered and
expenses incurred by parties other than Professionals shall be paid from
Distributions made to the respective claimants on whose behalf such fees were
incurred. The Liquidating Trustee shall have fifteen (15) days after the receipt
of any Professional’s invoice to object to any item contained in such invoice.
If the Liquidating Trustee and any Professional cannot agree on the amount of
post-Effective Date fees and expenses to be paid to such Professional, such
amount is to be determined by the Court.

 

6.6.1.4    Post-Effective Date U.S. Trustee Fees. The Liquidating Trustee,
following the Effective Date, shall be responsible for timely payment of the
quarterly fees of the U.S. Trustee that are payable pursuant to 28 U.S.C. §
1930(a)(6) until such time as the orders or Final Decree closing these Chapter
11 Cases is entered. Any quarterly fees due as of the Effective Date will be
paid in full by the Liquidating Trustee from Trust Assets. The Liquidating
Trustee shall file with the Court and serve on the U.S. Trustee, a quarterly
financial report for each quarter (or portion thereof) that any of the Chapter
11 Cases remain open in such format as reasonably may be required by the U.S.
Trustee.

 

6.6.2     Disputed Claims Reserve. Notwithstanding any other provision of this
Plan, on any Distribution Date, the Liquidating Trustee shall create and
maintain a reserve that shall withhold from the amount to be distributed under
this Plan the amount attributable to any Claim that is a Disputed Claim and
shall place in the Disputed Claims Reserve the amount of

 

59

--------------------------------------------------------------------------------


 

Cash in an aggregate amount sufficient to pay each Holder of a Disputed Claim:
(i) the amount of Cash such Holder would have been entitled to receive under
this Plan if such Claim had been an Allowed Claim on that Distribution Date in
the “face amount” of such Disputed Claim; or (ii) such other amount as the Court
may order as set forth below. For purposes of this provision, the “face amount”
of a Claim is the liquidated amount set forth on the proof of the claim or
application; and if no proof of the claim or application has been filed, the
amount of the Claim as may be set forth in the Bankruptcy Schedules as not being
disputed, contingent, or unliquidated.

 

In the case of any Disputed Claim that is filed in an unliquidated or
undetermined amount, the Court, upon motion by the Liquidating Trustee or the
Holder of such a Disputed Claim, shall determine an amount sufficient to
withhold and reserve with respect to such Disputed Claim and may estimate the
likely maximum amount of the Claim in order to make such determination. Any
Creditor whose Claim is so estimated shall not have recourse to the Debtors, any
Distributions made on account of Allowed Claims, the Administrative Reserve, or
any other Entity or property if the finally Allowed Claim of such Creditor
exceeds that maximum. Instead, such Creditor shall have recourse only to the
extent there are Trust Assets in the Disputed Claims Reserve that were allocated
for payment of the Claim of that Creditor, or to the extent there are remaining
Trust Assets in the Disputed Claims Reserve after satisfaction of all other
Disputed Claims.

 

6.7    Distributions to Trust Beneficiaries.

 

6.7.1    Initial Funding of Certain Reserves; Initial Distribution to Holdersof
Allowed Class 5 Claims.  Within one hundred fifty (150) days after the Effective
Date or such other date as the Liquidating Trustee determines is appropriate,
the Liquidating Trustee shall adjust as appropriate the funding of the
Administrative Reserve.  On or as soon as reasonably practicable after meeting
the requirements in the preceding sentence, the Liquidating Trustee shall

 

60

--------------------------------------------------------------------------------


 

distribute to Holders of Allowed Class 5 Claims the Distributable Cash on hand
less the amount necessary to fund the Class 4 Aggregate Distribution.

 

6.7.2       Initial Distribution to Holders of Allowed Class 4 Claims. So long
as Allowed and estimated-to-be Allowed (a) Administrative Expense Claims, (b)
Priority Tax Claims, (c) Postpetition Tax Claims, (d) Class 1 Claims and (e)
Class 3 Claims have been satisfied or adequately reserved for in accordance with
this Plan, then within 30 days after the Claims Objection Bar Date in section
10.2 of this Plan, the Liquidating Trustee shall (i) make an initial
Distribution to Holders of Allowed Class 4 Claims, and (ii) establish and fund
the Disputed Claims Reserve as required by Section 6.6.2 for any Disputed Class
4 Claims.  The funds reserved for Disputed Class 4 Claims shall be charged to
and paid from the Distributable Cash allocated for the Class 4 Aggregate
Distribution.

 

6.7.3       Subsequent Distributions. The Liquidating Trustee shall make
subsequent Distributions to Holders of Allowed Class 4 and Class 5 Claims in
accordance with this Plan until all Trust Assets are liquidated, all Liquidating
Trust expenses are paid, and all Distributions are made. If Holders of Allowed
Class 4 Claims are paid in full (excluding any claimed post-petition interest),
(a) any beneficial interests in the Liquidating Trust on account of Allowed
Class 4 Claims shall be deemed to be satisfied and extinguished, and (b) all
Distributable Cash remaining in the Liquidating Trust and thereafter received by
the Liquidating Trust shall be distributed to Holders of Allowed Class 5 Claims.

 

Prior to making any subsequent Distributions under this Section, the Liquidating
Trustee shall adjust the Administrative Reserve and the Disputed Claim Reserve
as set forth above, as necessary to assure sufficient funding levels are
maintained in accordance with this Plan.

 

61

--------------------------------------------------------------------------------


 

6.8    Liquidating Trustee.

 

6.8.1       Appointment, Removal, Resignation and Succession. On the Effective
Date, the Liquidating Trustee shall be appointed for all purposes with respect
to implementation of this Plan. The Court shall have approved the appointment of
Michael W. Carmel (or such other party as the Creditors’ Committee and the
Required Proponent Term Lenders may mutually agree, provided that if the
Creditors’ Committee and the Required Proponent Term Lenders cannot agree upon a
replacement Liquidating Trustee, then such replacement Liquidating Trustee shall
be appointed upon (x) motion to the Court by any party in interest with either
Committee Consent or Term Lender Consent, and (y) the confirmation of such
appointment by the Court), as Liquidating Trustee in the Confirmation Order. The
Liquidating Trustee may be removed, may resign and may be replaced in accordance
with the Liquidating Trust Agreement.

 

6.8.2       Liquidating Trustee’s Fees and Expenses.

 

6.8.2.1        Compensation and Reimbursement of Liquidating Trustee and
Professionals. The Liquidating Trustee shall be compensated for services in the
administration of the Liquidating Trust and, in its capacity as Estate
Representative, the administration of the Debtors’ Consolidated Estate, pursuant
to the Liquidating Trust Agreement.  Any professionals or any Entity retained by
the Liquidating Trustee pursuant to the Plan will be entitled to reasonable
compensation for services rendered at a rate reflecting actual time billed by
such professional or Entity on an hourly basis, at the standard billing rates in
effect at the time of service, or such other rate or basis of compensation that
is reasonable. All reasonable out-of-pocket expenses incurred by the Liquidating
Trustee or any other professional or other Entity retained by the Liquidating
Trustee pursuant to the Plan will be reimbursable as an expense of the
Liquidating Trust. The fees and expenses of any such professional or other
Entity, including the Professionals retained by the Proponent Term Lenders and
by the Creditors’ Committee, will be reimbursed in accordance with the Plan.

 

62

--------------------------------------------------------------------------------


 

6.8.2.2        Costs and Expenses Related to the Liquidating Trust. Any
reasonable and necessary costs and expenses incurred by the Liquidating Trustee
in the performance of its duties that are recoverable pursuant to the
Liquidating Trust Agreement shall be paid from the Administrative Reserve. The
Liquidating Trustee shall be authorized to pay obligations or expenses of, or
relating to, the Trust Assets (other than Class 4 and 5 Claims against the
Estates, which are paid pursuant to Distributions under this Plan) when the
Liquidating Trustee, considering the purposes, terms, distributional
requirements and other circumstances of this Plan, deems it prudent to do so in
order to effectuate this Plan.

 

6.8.3       Trustee’s Bond and Limited Liability. The Liquidating Trustee shall
obtain a trustee’s bond from an Entity reasonably satisfactory to the Required
Proponent Term Lenders and the Creditors’ Committee to protect the Trust
Beneficiaries with respect to his obligations as Liquidating Trustee, and pay
the premiums for such bond with Trust Assets as an expense of administering the
Liquidating Trust. The bond amount shall be determined based upon the amount of
Cash under the control of the Liquidating Trustee at any time. The amount of the
bond shall be adjusted from time to time in accordance with Cash receipts and
disbursements by the Liquidating Trust.

 

The Liquidating Trustee shall not be liable for any act he may do or omit to do
as the Liquidating Trustee while acting in good faith and in the exercise of his
reasonable judgment. The fact that such act or omission was based upon advice of
counsel for the Liquidating Trustee shall be evidence of such good faith and
reasonable judgment. This limitation on liability does not extend to acts and
omissions that constitute gross negligence, fraud or willful misconduct. The
Liquidating Trustee may rely, and shall be protected in acting upon, any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by him to be
genuine and to have been signed or presented by the proper party or parties, and
shall not, absent fraud, gross negligence or willful misconduct in seeking or

 

63

--------------------------------------------------------------------------------


 

carrying out such order, be liable for any action set forth in any order of the
Court.  The limitations in liability set forth herein and in the Liquidating
Trust Agreement will apply equally to the agents and/or employees of the
Liquidating Trustee acting on behalf of the Liquidating Trustee in the
fulfillment of the Liquidating Trustee’s duties under this Plan and the
Liquidating Trust Agreement. Neither the Liquidating Trustee nor any of the
Trust Beneficiaries under the Liquidating Trust Agreement shall be personally
liable with respect to any liabilities or obligations of the Liquidating Trust
or any liabilities or obligations relating to the Trust Assets, including,
without limitation, those arising under this Plan or the Liquidating Trust
Agreement or with respect to the Liquidating Trust or the Trust Assets, and all
Entities dealing with the Liquidating Trust must look solely to the Trust Assets
for the enforcement of any claims against the Liquidating Trust or the Trust
Assets, provided that the Liquidating Trustee may be held personally liable for
acts or omissions constituting gross negligence, fraud or willful misconduct to
the extent not covered by the trustee bond.

 

6.8.4       Limited Recourse, and Final Discharge as to the Liquidating
Trustee.  Except as provided in section 6.8.3 and the Liquidating Trust
Agreement, no recourse shall ever be had, directly or indirectly, against the
Liquidating Trustee personally, or against any employee, contractor, agent,
attorney, accountant or other professional retained by the Liquidating Trustee
in accordance with the terms of this Plan or the Liquidating Trust Agreement, by
legal or equitable proceedings or by virtue of any statute or otherwise, nor
upon any promise, contract, instrument, undertaking, obligation, covenant or
agreement whatsoever executed by the Liquidating Trustee in implementation of
this Plan or the Liquidating Trust Agreement, or by reason of the creation of
any indebtedness by the Liquidating Trustee under this Plan for any purpose
authorized by this Plan or the Liquidating Trust Agreement, it being expressly
understood and agreed that all such liabilities, covenants, and agreements of
the Liquidating Trust, whether in writing or otherwise, shall be enforceable
only against and be satisfied only out of the Trust

 

64

--------------------------------------------------------------------------------


 

Assets or such part thereof as shall under the terms of any such agreement be
liable therefore or shall be evidence only of a right of payment out of the
Trust Assets. Notwithstanding the foregoing, the Liquidating Trustee may be held
liable for its gross negligence, fraud or willful misconduct; and if liability
on such grounds is established, recourse may be had against the Liquidating
Trustee’s bond and, to the extent not covered by such bond, against the
Liquidating Trustee.

 

The Liquidating Trustee shall prepare a final report in accordance with the
Liquidating Trust Agreement upon completion of the Liquidating Trust or upon
early removal or resignation of the Liquidating Trustee. Such report shall be
filed with the Bankruptcy Court and served on the Proponent Term Lenders, the
Creditors’ Committee, the U.S. Trustee and any Entity listed on the
Post-Effective Date Service List pursuant to section 14.4 hereof, along with a
motion for approval of the such final report and discharge of the Liquidating
Trustee, and notice that any objections are due thirty (30) days later. If
approved by the Bankruptcy Court, the withdrawing Liquidating Trustee shall be
discharged from all liability to the Liquidating Trust or any Entity who has had
or may then or thereafter have an interest in the Liquidating Trust for acts or
omissions in the Liquidating Trustee’s capacity as the Liquidating Trustee or in
any other capacity contemplated by the Liquidating Trust Agreement or this Plan.

 

ARTICLE VII

 

PROVISIONS CONCERNING DISTRIBUTIONS BY THE LIQUIDATING TRUSTEE

 

7.1    Manner of Distributions. Distributions to be made by the Liquidating
Trustee from the Liquidating Trust pursuant to this Plan shall be made, at the
discretion of the Liquidating Trustee, in Cash, by (a) check drawn on a
Liquidating Trust bank account, (b) by wire transfer from a domestic bank, or
(c) by such other method as the Liquidating Trustee deems appropriate under the
circumstances.

 

65

--------------------------------------------------------------------------------


 

7.2    Distribution Dates. Distributions required to be made under this Plan to
Holders of Allowed Claims shall take place at least annually, as long as there
is sufficient Distributable Cash.

 

7.3    Whole Dollars. Any other provision of this Plan to the contrary
notwithstanding, no Distributions of cents will be made. Whenever any
Distribution of cents would be made, the actual Distribution may reflect a
rounding of such fraction to the nearest whole dollar (up or down).

 

7.4    Claims Subject to Partial Disputes. If only a portion of a Claim is the
subject of an objection, the Liquidating Trustee shall make Distributions to the
Holder of such Claim on account of the Allowed portion of the Claim which is not
subject to an objection and shall only treat the portion of Claim which is
subject to an objection as a Disputed Claim.

 

7.5    Escheat. Subject to section 7.6 below, Holders of Allowed Claims shall
have ninety (90) days from the check date to negotiate Distribution checks
issued by the Liquidating Trust under the terms of this Plan, otherwise payment
on such checks may at the Liquidating Trustee’s sole discretion be stopped and
the funds shall escheat to the Liquidating Trust and shall become available (in
accordance with section 347(b) of the Bankruptcy Code) for Distribution to the
Trust Beneficiaries in accordance with the Plan and Liquidating Trust Agreement.
In the event the Liquidating Trustee makes a Distribution and a Holder’s payment
from an earlier Distribution has escheated hereunder, the Liquidating Trustee is
authorized to treat the Holder’s Claim thereafter as a Disallowed Claim, and
make no further payments to such Holder.

 

7.6    Returned Distributions. Notwithstanding the foregoing, in the case of
Distributions to the Holders of Allowed Claims that are returned to the
Liquidating Trustee due to an incorrect or incomplete address, the Liquidating
Trustee shall retain any such returned Distribution in a segregated account
established by the Liquidating Trustee to keep track of any

 

66

--------------------------------------------------------------------------------


 

returned Distributions. Unless the Holder of the Allowed Claim relating to any
such returned Distribution contacts the Liquidating Trustee (or its designee)
within six (6) months from the Distribution Date for which such Distribution was
returned and provides the Liquidating Trustee (or its designee) with acceptable
proof of identity and an accurate address, such Holder shall forfeit all rights
thereto, and to any and all future Distributions or rights under this Plan. In
such event, the Liquidating Trustee is authorized to treat the Claim for which
such Distributions were issued thereafter as a Disallowed Claim, and the
Distribution on account of such Disallowed Claim shall become Available Cash (in
accordance with section 347(b) of the Bankruptcy Code).

 

7.7    Inter-Holder Disputes as to Distribution Rights. In the event of any
dispute between or among Holders of Claims as to which Entity is the Holder of a
Claim entitled to receive or retain any Distribution to be made to such Holder
under this Plan, the Liquidating Trustee, in lieu of making such Distribution to
such Holder, may make it instead into an escrow account for payment as ordered
by the Court or as the interested parties to such dispute may otherwise agree
among themselves. Any such Holder who fails to raise such dispute by filing an
appropriate request for relief with the Court prior to the issuance of such
disputed Distribution by the Liquidating Trustee shall be deemed to have forever
waived any right to dispute such Distribution or to enjoin, impair or otherwise
restrict the use of any such Distribution.

 

7.8    Setoffs. The Liquidating Trustee may, but shall not be required to,
set-off against any Distributions to be made pursuant to this Plan to a Holder
of an Allowed Claim, claims of any nature whatsoever that the Debtors may have,
or may have had, against such Holder, but neither the failure to do so, nor the
allowance of any Claim held by such Holder shall constitute a waiver or release
by the Liquidating Trustee of any such Claim the Debtors may have, or may have
had, against such Holder.

 

67

--------------------------------------------------------------------------------


 

7.9    Distributions of Less than $100. Except as to Distributions to Holders of
Allowed Class 4 Claims, any Distribution required to be made under the
provisions of this Plan shall be made only to those Holders of Allowed Claims
entitled to receive at least $100 in Cash at the time of such Distribution
pursuant to this Plan.  Any Holder of an Allowed Claim entitled to receive less
than $100 in Cash at the time of any Distribution shall receive such
Distribution of Cash as part of the next Distribution as to which such Holder is
entitled to receive an aggregate Distribution of Cash equal to or greater than
$100, unless the next Distribution is the Final Distribution under this Plan, in
which event such Holder shall receive a Distribution of all Cash due such Holder
of an Allowed Claim under this Plan.

 

7.10  Withholding Taxes. The Liquidating Trustee shall be entitled to deduct any
applicable federal or state withholding taxes from any Distribution, as
appropriate, and shall otherwise comply with section 346 of the Bankruptcy Code.

 

ARTICLE VIII

 

CERTAIN TERMINATIONS, INDEMNIFICATION AND RELEASES

 

8.1    Certain Terminations. Except only to the extent necessary to implement
this Plan, on the Effective Date, all instruments evidencing indebtedness of the
Debtors that are impaired by this Plan shall be deemed canceled as against the
Debtors.

 

8.2    Rights if Plan Not Confirmed or Effective. The Proponents reserve the
right to withdraw this Plan prior to the Confirmation Date.  Notwithstanding
anything to the contrary in this Plan, if this Plan is not confirmed or the
Effective Date does not occur within sixty (60) days of the Confirmation Date
(unless such period is extended by Term Lender Consent and Committee Consent),
this Plan will be null and void, and nothing contained in this Plan or the
Disclosure Statement will: (a) be deemed to be an admission by any of the
Proponents with respect to any matter set forth in this Plan, including
liability on any Claim or the propriety of any

 

68

--------------------------------------------------------------------------------


 

Claim’s classification; (b) constitute a waiver, acknowledgment, or release of
any Claims against, or any Interests in, the Debtors, or of any claims of the
Debtors; or (c) prejudice in any manner the rights of the Debtors, the other
Proponents or any Creditors in any further proceedings.

 

8.3    Term of Bankruptcy Injunction or Stays. Any injunction or stay in the
Chapter 11 Cases (pursuant to Bankruptcy Code section 105 or 362 or otherwise)
that are in existence on the Confirmation Date shall remain in full force and
effect until the Effective Date.

 

8.4    Indemnification.

 

8.4.1       Indemnification of Liquidating Trust Parties Defendant. The
Liquidating Trust shall indemnify and hold harmless any Entity who was, or is, a
party, or is threatened to be made a party, to any pending or contemplated
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that such Entity is or was the Liquidating
Trustee or an employee of the Liquidating Trust, or an employee, contractor,
agent, attorney, accountant or other professional for the Liquidating Trustee,
against all costs, expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Entity in connection with such action,
suit or proceeding, or the defense or settlement of any claim, issue or matter
therein, to the fullest extent, except to the extent such liability is
determined to be the result of such Entity’s willful misconduct, fraud or gross
negligence. Costs or expenses incurred by any such Entity in defending any such
action, suit or proceeding may be paid by the Liquidating Trust in advance of
the institution or final disposition of such action, suit or proceeding, if
authorized by the Liquidating Trustee.

8.4.2       Indemnification of Plan-Related Parties. The Liquidating Trust shall
indemnify the Creditors’ Committee, the Released Lender Parties, each Person
identified as a Released Debtor Person (regardless of whether such Person
qualifies as a member of the CP Admin Group), each Entity identified as a
Released Debtor Affiliate (regardless of whether such

 

69

--------------------------------------------------------------------------------


 

Person qualifies as a member of the CP Admin Group), Robert Jaunich II, Peter W.
Stott and, with respect to any action or inaction taken as general partner of
CPP, CPALP, and their respective agents, employees, representatives, financial
advisors, attorneys, successors or assigns against all costs and expenses
(including attorneys’ fees) incurred by any of them in defending against
post-Confirmation Date claims that are based on actions allegedly taken (or not
taken) by them in their respective capacities arising from implementation of
this Plan; provided, however, that no Entity shall be entitled to
indemnification under this Plan or the Liquidating Trust Agreement for the costs
and expenses of defending a cause of action in which it is ultimately judicially
determined that such Entity was grossly negligent or acted fraudulently or with
willful misconduct in performing such Entity’s duties hereunder or under any
Final Order of the Court or applicable law.

 

8.4.3       Indemnification Priority. Any Entity entitled to indemnification
under this section 8.4 or the Liquidating Trust Agreement shall have a priority
distribution right on the corpus of the Liquidating Trust ranking pari passu
with other parties entitled to indemnification hereunder or under the
Liquidating Trust Agreement, provided, however, that such right to payment shall
be (i) subordinate in all respects to the right to payment associated with any
unpaid Allowed Administrative Expense Claim, Allowed Priority Tax Claim or
Allowed Other Priority Claim, and (ii) prior to any right of payment of any
Trust Beneficiary Distribution.

 

8.4.4       Insurance. The Liquidating Trustee may use Trust Assets (as an
expense of consummating this Plan) to purchase indemnification insurance to
satisfy any potential indemnification claims that may arise under this section
8.4 or the Liquidating Trust Agreement.

 

8.5          Exculpation. None of the Creditors’ Committee, the Released Lender
Parties, the Released Debtor Persons (regardless of whether such Person
qualifies as a member of the CP Admin Group), the Released Debtor Affiliates
(regardless of whether such Person qualifies as a

 

70

--------------------------------------------------------------------------------


 

member of the CP Admin Group), Robert Jaunich II, Peter W. Stott, with respect
to any action or inaction taken as an officer of CPLP or CPP, Roger Krage, or,
with respect to any action or inaction taken as general partner of CPP, CPALP,
or any of their respective agents, employees, representatives, financial
advisors or attorneys, or any of their successors or assigns, will have or incur
any liability to any Holder of a Claim or Interest for any act or omission in
connection with, relating to, or arising out of the Chapter 11 Cases, the
pursuit of confirmation of this Plan, or the consummation of this Plan, except
only to the extent such liability is based on gross negligence, fraud or willful
misconduct, and in all respects such Entities will be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities under this Plan or in the context of the Chapter 11 Cases. No
Holder of a Claim or Interest, or any other party in interest, including their
respective agents, employees, representatives, financial advisors, or attorneys,
will have any right of action against the Creditors’ Committee, the Released
Lender Parties, the Released Debtor Persons (regardless of whether such Person
qualifies as a member of the CP Admin Group), the Released Debtor Affiliates
(regardless of whether such Person qualifies as a member of the CP Admin Group),
Robert Jaunich II, Peter W. Stott, with respect to any action or inaction taken
as an officer of CPP or CPLP, Roger Krage, or, with respect to any action or
inaction taken as general partner of CPP, CPALP, for any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan, except to the extent arising from fraud, gross
negligence or willful misconduct.

 

8.6          Release of Term Lenders. In consideration of the Term Lenders’
acceptance of the treatment of the Allowed Term Lenders’ Claims pursuant to this
Plan, except as to any Claims and rights provided for and established in this
Plan, this Plan shall constitute a full settlement and compromise of all claims
and causes of action including, without limitation, Causes of Action,
subordination, recoupment, setoff and other legal or equitable defenses by,
between, and through,

 

71

--------------------------------------------------------------------------------


 

on the one hand, each of the Term Lenders, and on the other hand, each of the
Debtors, their Estates, the Creditors’ Committee, (if the Net Worth Assets are
transferred by CPALP to CPLP and CPLP transfers to CPALP $1.5 million, all in
accordance with Section 5.4.2 of this Plan) the CP Admin Group, the Released
Debtor Parties and the Released Debtor Affiliates, the Liquidating Trust, as
successor to the Debtors, and all representatives, successors and assigns
thereof, including any subsequently appointed Chapter 7 trustee, effective upon
the Effective Date, in accordance with 8.6.1 and 8.6.2.

 

8.6.1       Consensual and Contractual Release. As of the Effective Date, each
of the Debtors, in their individual capacities and as debtors-in-possession on
behalf of the Estates, the Creditors’ Committee, the Liquidating Trust, as
successor in interest to the Debtors, (if the Net Worth Assets are transferred
by CPALP to CPLP and CPLP transfers to CPALP $1.5 million, all in accordance
with Section 5.4.2 of this Plan) the CP Admin Group, the Released Debtor Parties
and the Released Debtor Affiliates shall, and shall be deemed to, release, waive
and forever discharge all claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action and liabilities, whether known or
unknown, foreseen or unforeseen, then existing or thereafter arising, in law,
equity or otherwise that are based in whole or part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, their assets, the Chapter 11 Cases or
this Plan, and that could have been asserted by or on behalf of the Debtors or
their Estates, or any other Entity, including, but not limited to, all Causes of
Action, against the Term Lenders and each and every one of their respective
members, directors, officers, trustees, affiliates, employees, attorneys,
accountants, financial advisors, other professionals, agents, representatives,
successors and assigns; provided, however, that the foregoing shall not apply to
any action or omission that constitutes, fraud, willful misconduct or gross
negligence (collectively, “Released Term Lender Claims”).

 

72

--------------------------------------------------------------------------------


 

8.6.2       Deemed Release. The acceptance of any Distribution under this Plan
by any Holder of a Claim, or the release of any Entity under this Plan, shall
constitute a waiver and release of any and all Released Term Lender Claims that
such Holder or Entity had or could have commenced against any of the Released
Lender Parties based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date, in any
way relating to the Debtors, their assets, the Chapter 11 Cases or this Plan.

 

8.7          Release of CP Admin Group. If the Net Worth Assets are transferred
pursuant to section 5.4.2 hereof, the n in consideration of (i) the transfer by
CPALP of fee title to the Net Worth Assets to CPLP pursuant to section 5.4.2
hereof, and (ii) the releases by the CP Admin Group of the Released Lender
Parties, the Creditors’ Committee, the Debtors and the Estates provided under
this Plan, (except as to any rights provided for and established in this Plan,
the Net Worth Assets Transaction or with respect to applicable directors’ and
officers’ liability insurance), this Plan shall constitute a full settlement and
compromise of all claims and causes of action including, without limitation,
Causes of Action, and subordination, recoupment, setoff and other legal or
equitable defenses (other than with respect to the Net Worth Assets Transaction)
by, between, and through, on the one hand, the CP Admin Group, and on the other
hand, each of the Debtors, their Estates, the Creditors’ Committee, each of the
Term Lenders, the Liquidating Trust and all representatives, successors and
assigns, including any subsequently appointed Chapter 7 trustee, effective upon
the Effective Date, in accordance with sections 8.7.1 and 8.7.2; provided,
however, the releases of the respective constituents of the CP Admin Group are
only given to those Entities of the CP Admin Group that have agreed in writing
to waive and release all Claims and acknowledge extinguishment of all Interests
against or in the Debtors individually and as debtors-in-possession of the
Estates (except any rights provided for and established in the Plan, the Net
Worth Assets Transaction or with respect to applicable directors’ and officers’
liability

 

73

--------------------------------------------------------------------------------


 

insurance), the Creditors’ Committee and the Released Lender Parties, all as
reasonably satisfactory to such parties.

 

8.7.1       Consensual and Contractual Release. If fee title to the Net Worth
Assets is transferred by CPALP to CPLP and CPLP transfers to CPALP $1.5 million,
all pursuant to section 5.4.2 hereof, then as of the Effective Date, each of the
Debtors, in their individual capacities and as debtors-in-possession on behalf
of the Estates, the Creditors’ Committee, each of the Term Lenders and the
Liquidating Trust, as successor in interest to the Debtors, shall, and shall be
deemed to, release, waive and forever discharge all claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action and liabilities,
whether known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law, equity or otherwise that are based in whole or part on any act,
omission, transaction, event or other occurrence taking place on or prior to the
Effective Date (other than with respect to the Net Worth Assets Transaction) in
any way relating to the Debtors, their assets, the Chapter 11 Cases or this
Plan, and that could have been asserted by or on behalf of the Debtors or the
Estates, or any other Entity, including, but not limited to, all Causes of
Action, against the CP Admin Group and each and every one of its respective
members, directors, officers, employees, attorneys, accountants, financial
advisors, other professionals, agents, representatives, successors and assigns;
provided, however, that the foregoing shall not apply to any action or omission
that constitutes fraud, willful misconduct or gross negligence, and further
provided that the foregoing release shall include any claims (whether based on
gross negligence, willful misconduct or fraud) with respect to

 

(i) distributions with respect to Interests of any of the Debtors but only to
the extent disclosed in the SEC Filings or the Bankruptcy Schedules,

 

(ii) payments of salaries and bonuses by any of the Debtors but only to the
extent disclosed in the SEC Filings or the Bankruptcy Schedules,

 

(iii) distributions or transfers by any of the Debtors of distribution
equivalent rights (as such term is defined in the SEC Filings) but only to the
extent disclosed in the SEC Filings,

 

74

--------------------------------------------------------------------------------


 

(iv) the transfer of the Net Worth Assets by CPLP but only to the extent
disclosed in documents recorded in the applicable county recorder’s office prior
to the Petition Date,

 

(v) the amount of trees harvested at tree farms but only to the extent disclosed
in the SEC Filings, and

 

(vi) the restated net book value of the Timber, Timberlands and Roads after the
impairment charge as set forth in the financial statements as of December 31,
2003 of CPP and its consolidated subsidiaries

 

(collectively, ‘Released CP Admin Group Claims”), and further provided, the
releases of the respective constituents of the CP Admin Group are only given to
those Entities of the CP Admin Group that have agreed in writing to waive and
release all Claims and Interests against or in the Debtors individually and as
debtors-in-possession of the Estates, the Creditors’ Committee and the Released
Lenders Parties, all as reasonably satisfactory to such parties.

 

8.7.2       Deemed Release. If fee title to the Net Worth Assets is transferred
by CPALP to CPLP and CPLP transfers to CPALP $1.5 million, all pursuant to
section 5.4.2 hereof, then the acceptance of any Distribution under this Plan by
any Holder of a Claim, or the release of any Entity under this Plan, shall
constitute a waiver and release of any and all Released CP Admin Group Claims
that such Holder or Entity had or could have commenced against any Person in the
CP Admin Group based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date, in any
way relating to the Debtors, their assets, the Chapter 11 Cases or this Plan,
provided, however, the releases of the respective constituents of the CP Admin
Group are only given to those Entities of the CP Admin Group that have agreed in
writing to waive and release all Claims and Interests against or in the Debtors
individually and as debtors-in-possession of the Estates, the Creditors’
Committee and the Released Lender Parties, all as reasonably satisfactory to
such parties.

 

75

--------------------------------------------------------------------------------


 

8.8.         Release of Committee.

 

8.8.1       Consensual and Contractual Release. As of the Effective Date, for
services rendered in the Chapter 11 Cases and other good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Debtors,
in their individual capacities and as debtors-in-possession on behalf of the
Estates, each of the Term Lenders, the Liquidating Trust, as successor in
interest to the Debtors, and (if the Net Worth Assets are transferred by CPALP
to CPLP and CPLP transfers to CPALP $1.5 million, all in accordance with Section
5.4.2 of this Plan) the CP Admin Group, the Released Debtor Parties and the
Released Debtor Affiliates shall, and shall be deemed to, release, waive and
forever discharge all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action and liabilities, whether known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise against the members of the Creditors’ Committee and each and every one
of their respective directors, officers, affiliates, employees, attorneys,
accountants, financial advisors, other professionals, agents, representatives,
but excluding any attorneys or other Professionals retained by the Creditors’
Committee in the Chapter 11 Cases (the “Released Committee Parties”), that are
based in whole or part on any act, omission, transaction, event or other
occurrence taking place on or prior to the Effective Date relating to the
Released Committee Parties’ service on or service to the Creditors’ Committee in
the Chapter 11 Cases; provided, however, that the foregoing shall not apply to
any action or omission that constitutes fraud, willful misconduct or gross
negligence (collectively, “Released Committee Claims”).

 

8.8.2       Deemed Release. The acceptance of any Distribution under this Plan
by any Holder of a Claim, or the release of any Entity under this Plan, shall
constitute a waiver and release of any and all Released Committee Claims that
such Holder or Entity had or could have commenced against any of the Released
Committee Parties based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date, in any
way relating to the Debtors, their assets, the Chapter 11 Cases or this Plan.

 

76

--------------------------------------------------------------------------------


 

8.9          Release of Released Debtor Persons and Released Debtor Affiliates.

 

8.9.1       Consensual and Contractual Release. As of the Effective Date, each
of the Debtors, in their individual capacities and as debtors-in-possession on
behalf of the Estates, the Creditors’ Committee, and each of the Term Lenders
shall, and shall be deemed to, unconditionally release, waive and forever
discharge each of the Released Debtor Persons and Released Debtor Affiliates,
and each and every one of their respective directors, officers, affiliates,
employees, attorneys, accountants, financial advisors, other professionals,
agents, and representatives (but excluding (i) any attorneys or other
Professionals retained by the Debtors in the Chapter 11 Cases, and (ii) any
Entity that is a member of the CP Admin Group), from any and all claims,
obligations, suits, judgments, damages, demands, debts, rights, causes of action
and liabilities whatsoever (including, without limitation, those arising under
the Bankruptcy Code), whether known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity or otherwise, based in whole or
in part on any act, omission, transaction, event or other occurrence that arose
on or prior to the Effective Date and in any way relating to the Debtors, their
assets, the Chapter 11 Cases or this Plan; provided, however, that the foregoing
shall not apply to any action or omission that constitutes fraud, willful
misconduct, or gross negligence (collectively, “Released Debtor Persons’
Claims”); provided, however, that the releases set forth in this Section 8.9.1
are only to be provided to those Released Debtor Persons and Released Debtor
Affiliates that, to the extent applicable, (i) have agreed in writing to waive
and release any Claim held by such Entity (except that no such Person shall be
required to waive or release, and there shall be no waiver or release of, (a) an
MSP/KERP Claim or (b) any claims or rights with respect to directors’ and
officers’ insurance policies and coverages), and (ii) agreed to provide
continued availability, assistance and cooperation pursuant to sections 12.1 and
12.2 of this Plan, and provided further that the releases set forth in this
section 8.9.1 are only provided to CPM if CPM transfers on or before the
Effective Date to CPLP any of the NewCo Ancillary Assets that

 

77

--------------------------------------------------------------------------------


 

are owned by CPM, and agrees to transfer to the Liquidating Trust any other real
property owned by CPM.  In order for a Released Debtor Person or Released Debtor
Affiliate to obtain the releases set forth in this section 8.9.1, such Released
Debtor Person or Released Debtor Affiliate must on or prior to the Effective
Date execute a release, waiver and discharge of each Debtor, in their individual
capacities and as debtors-in-possession on behalf of the Estates, the Creditors’
Committee, each Released Lender Party and the CP Admin Group, giving effect to
releases of such parties as set forth in this Article VIII, all on terms
reasonably satisfactory to such parties. The Debtors (in their individual
capacities and as debtors-in-possession on behalf of the Estates), the
Creditors’ Committee, and each of the Term Lenders shall be deemed to admit to
the existence and sufficiency of consideration in support of the releases set
forth in this section 8.9.1.

 

8.9.2       Deemed Release. The acceptance of any Distribution under this Plan
by any Holder of a Claim, or the release of any Entity under this Plan, shall
constitute a waiver and release of any Released Debtor Persons’ Claims against
any Released Debtor Person or Released Debtor Affiliate that executed a release
pursuant to the immediately foregoing paragraph that such Holder or Entity had
or could have commenced against any Released Debtor Person or Released Debtor
Affiliate based in whole or in part on any act, omission, transaction, event or
other occurrence taking place on or prior to the Effective Date, in any way
relating to the Debtors, their assets, the Chapter 11 Cases or this Plan,
provided however that the releases set forth in this section 8.9.1 are only
provided to CPM if CPM transfers on or before the Effective Date to CPLP any of
the NewCo Ancillary Assets that are owned by CPM, and agrees to transfer to the
Liquidating Trust any other real property owned by CPM.

 

8.10        Subordination. Except to the extent any such right or claim has been
released in this Plan, nothing in this Plan shall in any way be deemed to have
impaired, altered or otherwise affected the right of any party-in-interest, or
the Liquidating Trustee on behalf of the Liquidating Trust and in consultation
with the Proponent Term Lenders and the Creditors’ Committee, to seek

 

78

--------------------------------------------------------------------------------


 

to enforce any right of subordination that may exist by agreement or otherwise,
including, without limitation, section 510 of the Bankruptcy Code.

 

ARTICLE IX

 

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

9.1          Executory Contracts and Unexpired Leases; Deemed Rejection. Except
as otherwise provided for in this Plan or by prior Court order, any and all
executory contracts and unexpired leases of the Debtors that have not been
assumed or rejected prior to the Confirmation Date, shall on the Effective Date
be deemed rejected as of the Confirmation Date. In the event a motion to assume,
assign or reject an executory contract is pending and unresolved on the
Confirmation Date, the automatic rejection provision of this Section 9.1 shall
not apply and the determination of the status of the executory contract or lease
shall be determined when a Final Order is entered on the respective motion. To
the full extent permitted by law, the Liquidating Trustee is empowered on behalf
of the Estate to exercise all rights under Bankruptcy Code section 365 including
section 365(f), and specifically with respect to proceedings concerning pending
motions to assume or reject, or motions to extend the deadline to assume or
reject, executory contracts and/or unexpired leases, including through
modification or amendment of such motions, and continuation of such motions.

 

9.2          Assumption and Assignment; Payments Related to Assumption of
Contracts and Leases.

 

9.2.1       Assumption and Assignment to NewCo. As of the Effective Date, the
Debtors’ executory contracts and unexpired leases that are identified on
Schedule 9.2.1 to this Plan shall be assumed and assigned to a NewCo Entity (as
identified on attached Schedule 9.2.1) pursuant to section 365(f) of the
Bankruptcy Code.  The Required Proponent Term Lenders shall file with the Court
any amendment to Schedule 9.2.1 and serve it upon all parties affected thereby

 

79

--------------------------------------------------------------------------------


 

on or before the Exhibit Filing Date. Schedule 9.2.1 shall reflect (i) the
specific contracts and leases to be assumed and assigned, (ii) all
counter-parties to such contracts and leases, (iii) the proposed assignee of
such contracts and leases, and (iv) the Required Proponent Term Lenders’
assertion as to any Cure obligations that may exist with respect to such
contracts and leases. Schedule 9.2.1 may be modified by the Required Proponent
Term Lenders at any time prior to the conclusion of the Confirmation Hearing.

 

9.2.2       Assumption and Assignment to the Liquidating Trust. As of the
Effective Date, the Debtors’ executory contracts and unexpired leases that are
identified on Schedule 9.2.2 to this Plan shall be assumed and assigned to the
Liquidating Trust pursuant to section 365(f) of the Bankruptcy Code. The
Required Proponent Term Lenders and the Creditors’ Committee shall file with the
Court any amendment to Schedule 9.2.2 and serve it upon all parties affected
thereby on or before the Exhibit Filing Date. Schedule 9.2.2 shall reflect (i)
the specific contracts and leases to be assumed and assigned, (ii) all
counter-parties to such contracts and leases, and (iii) the Proponents’
assertion as to any Cure obligations that may exist with respect to such
contracts and leases. Schedule 9.2.2 may be modified by the Required Proponent
Term Lenders and the Creditors’ Committee at any time prior to the conclusion of
the Confirmation Hearing.

 

9.2.3       Assumption and Assignment Relating to Bonners Ferry. The Bonners
Ferry Documents are assumed and assigned and cured as set forth in section
4.2.7.1 if Bonners Ferry Acceptance is received. If the Holders of Class 7
Claims reject the Plan, the Bonners Ferry Documents and the Bonners Ferry Other
Documents are rejected as set forth in that section, and may have or assert
unsecured rejection Claim rights as set forth in section 9.4, to the extent
filed in accordance with section 9.5 and Allowed.

 

80

--------------------------------------------------------------------------------


 

9.2.4       Cure. The Cure obligations set forth on Schedules 9.2.1 and 9.2.2
shall be deemed to be accurate unless an objection to confirmation of this Plan
is timely filed with the Court.  The Court shall determine any dispute regarding
(i) the nature or amount of any Cure, (ii) the ability of the assignee to
provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the contract or lease to be assumed
and assigned, or (iii) any other matter pertaining to the proposed assumption
and assignment. Cure shall occur following the entry of a Final Order resolving
the dispute and approving the assumption and assignment, or the executory
contract or lease will be deemed rejected.  Any determined monetary Cure amounts
shall be satisfied, under section 365(b)(1) of the Bankruptcy Code, by the
applicable NewCo Entity, if the assignment is pursuant to section 9.2.1, or by
the Liquidating Trustee, if the assignment is pursuant to section 9.2.2.

 

9.3          Related Rights. Each executory contract or unexpired lease that is
to be assumed and assigned and relates to the use, ability to acquire or
occupancy of real property shall include (a) all modifications, amendments,
supplements, restatements, or other agreements made directly or indirectly by
any agreement, instrument, or other document that in any manner affect such
executory contract or unexpired lease and (b) all executory contracts and
unexpired leases appurtenant to the premises, including all Preserved Real
Property Rights and all Other Preserved Real Property Rights, unless any of the
foregoing agreements has been rejected pursuant to any order of the Court that
may be entered prior to, at or after the Confirmation Date, including the
Confirmation Order.

 

9.4          Rejection Claims. Subject to the terms of section 9.5 below, any
Holder of a Claim arising from the rejection of an executory contract or
unexpired lease with the Debtors shall have the rights of a Holder of a General
Unsecured Claim (except, subject to the receipt of the Bonners Ferry Acceptance)
and, to the extent such Claim becomes an Allowed Claim, shall

 

81

--------------------------------------------------------------------------------


 

receive the treatment provided to Holders of Class 4 Allowed General Unsecured
Claims as set forth in section 4.2.4 above.

 

9.5          Filing of Rejection Claims. Any Entity that has a Claim against the
Debtors by virtue of the rejection of an executory contract or unexpired lease
pursuant to this Article IX or a Final Order entered after the Confirmation Date
shall file a Claim with the Clerk of the Court within the earlier of thirty (30)
days following notice of the Effective Date or the time set forth for the filing
of such Claim in said Final Order, and shall serve that Claim on the Liquidating
Trustee, the Creditors’ Committee and the Proponent Term Lenders. If such Claim
is not so filed, it shall be forever barred from assertion against the Debtors,
the Liquidating Trust or any of the Assets provided for in this Plan.

 

ARTICLE X

 

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

 

10.1        Prosecution of Objections. After the Effective Date, the Liquidating
Trustee shall have the authority to prosecute and/or resolve any Claim
objection, including any objection pending at the Effective Date, subject to the
limitations and requirements set forth in this Plan and the Liquidating Trust
Agreement.

 

10.2        Time Limit for Objections to Claims. Objections to Claims shall be
filed by the Liquidating Trustee with the Court and served upon the affected
Holder not later than one hundred twenty (120) days following the later of (i)
the Effective Date; and (ii) the date such Claim is filed (the “Claims Objection
Bar Date”), except as such deadline may be extended by order of the Court upon a
motion filed before the expiration of the existing deadline.

 

82

--------------------------------------------------------------------------------


 

ARTICLE XI

 

RETENTION OF JURISDICTION

 

11.1        Retention of Jurisdiction. Except to the extent otherwise expressly
set forth herein, the Court shall have and retain jurisdiction of all matters
arising out of, and related to, the Chapter 11 Cases and this Plan following the
Confirmation Date, including for the following purposes:

 

11.1.1     to determine the allowance and amount of any Claim;

 

11.1.2     to determine any application by a Professional for compensation for
any Professional Entity or Person and similar fees to the extent such
application is subject to a hearing under this Plan and /or the Bankruptcy Code;

 

11.1.3     to determine (i) any application or motions for the rejection,
assumption or assumption and assignment (as the case may be) of an executory
contract and/or unexpired lease, (ii) any motion to extend the deadline to seek
to assume or reject executory contracts and/or unexpired leases, and (iii) any
Claim arising therefrom;

 

11.1.4     to determine any application, motion, adversary proceeding, and
contested matter;

 

11.1.5     to modify this Plan or to remedy any defect or omission or reconcile
any inconsistency in the Confirmation Order to the extent permitted by the
Bankruptcy Code;

 

11.1.6     to determine any controversy, suit or dispute in connection with the
interpretation or enforcement of (i) this Plan, (ii) any agreements or
instruments issued under or relating to this Plan, or (iii) any other
documentation evidencing the terms of this Plan;

 

11.1.7     to determine any controversy, suit or dispute with regard to orders
of this Court entered in these Chapter 11 Cases;

 

83

--------------------------------------------------------------------------------


 

11.1.8     to determine any controversy concerning the classification or
treatment of any Claim;

 

11.1.9     to determine any claim to a security or ownership interest in any of
the Debtors’ Assets, or in any proceeds thereof;

 

11.1.10  to determine any claim or controversy relating to a purchase, sale or
contract made or undertaken by the Debtors or the Liquidating Trustee;

 

11.1.11  to determine any dispute regarding recovery of and entitlement to any
Assets;

 

11.1.12  to determine any dispute between or among the Debtors, the Creditors’
Committee, the Term Lenders, the Liquidating Trustee and any other Entity,
whether or not subject to an action pending as of the Confirmation Date;

 

11.1.13  to adjudicate any Cause of Action irrespective of when asserted;

 

11.1.14  to determine any dispute concerning entitlement to Distributions to be
made under and pursuant to this Plan;

 

11.1.15  to determine any dispute, and enter any appropriate order or judgment
(including injunctive relief) regarding, or necessary to enforce, (i) the title,
rights, powers and duties of the Liquidating Trustee, (ii) the rights of any
Entity hereunder, or (iii) any limitation, restriction, term and /or condition
relating to the Liquidating Trustee’s title, rights, powers and duties;

 

11.1.16  to determine such other matters as may be provided for in the
Confirmation Order and this Plan, or as may from time to time be authorized
under the provisions of the Bankruptcy Code or any other applicable law;

 

84

--------------------------------------------------------------------------------


 

11.1.17  to enter a Final Decree and any other order necessary to, or in
furtherance of, the closure of the Chapter 11 Cases; and

 

11.1.18  to enter any order necessary or appropriate to effect, interpret,
clarify or enforce the provisions of this Plan.

 

11.2        Jurisdiction Unaffected. The occurrence of the Effective Date and/or
the entry of a Final Decree shall not divest the Court of any jurisdiction
otherwise retained under this Article 11 or the Confirmation Order.

 

ARTICLE XII

 

CERTAIN OBLIGATIONS OF THE DEBTORS

 

12.1        Obligations for the Period Between the Confirmation Date and the
Effective Date. Between the Confirmation Date and the Effective Date, the
Debtors, in addition to performance of their other obligations as may be
required hereunder or under the Bankruptcy Code and prior orders of the Court,
shall:

 

12.1.1 take such legal and authorized actions and execute such documents as may
be reasonably requested in writing by the Creditors’ Committee and/or the
Proponent Term Lenders to consummate this Plan;

 

12.1.2 continue to maintain insurance on all assets of the Estates in accordance
with ordinary course practices, except as expressly permitted by Term Lender
Consent and Committee Consent;

 

12.1.3 maintain all of their books, records and accounting systems in accordance
wit h their past practices, or altered only with Proponent Term Lender Consent;

 

12.1.4 not sell or dispose of any assets of the Estates, or any proceeds
thereof, except (i) in the ordinary course of business operations, (ii) as
contemplated by this Plan, (iii)

 

85

--------------------------------------------------------------------------------


 

with Committee Consent and/or Term Lender Consent (in each instance as the case
may be pursuant to the terms of this Plan), or (iv) otherwise as may be
authorized by order of the Court; and

 

12.1.5 commence actions to terminate the 401(k) Plan, including requesting that
the 401(k) Plan administrator take any actions necessary to effectuate such
termination and to cause a complete distribution of the 401(k) Plan assets as
soon as reasonably practicable.

 

12.2    Obligations as of the Effective Date. Each of the Debtors’ remaining
officers, directors and general partners shall be deemed to have resigned and/or
withdrawn as of the Effective Date, and such Persons (together with the members
of the Board of Control of CPM, the officers of CPM, and any general partners of
the Debtors’ general partners) shall as of that date have no further duties,
responsibilities or obligations as officers, directors, general partners or
otherwise to the Debtors, the Estates, any Creditors or Interest holders, and
all such parties shall be deemed to have consented to such resignations and/or
withdrawals, provided, however, that if specifically authorized and requested by
the Liquidating Trustee (acting in its capacity as Estate Representative), one
or more officers of the Debtors may execute documents as necessary or required
to report on actions taken by or at the direction of the Debtors, including with
respect to termination of the 401(k) Plan. Each of the Debtors’ Professionals,
including lawyers and financial advisors, shall conclude their engagements by
and on behalf of the Debtors on the Effective Date, and shall as of that date
have no further duties, responsibilities or obligations to the Debtors, the
Estates, any Creditors or any Interest holders, provided, however, that the
Debtors’ Professionals and Debtor Released Persons, for agreed compensation,
shall assist the Liquidating Trustee or any NewCo Entity if such assistance is
reasonably requested, including assistance in connection with litigation in
which their knowledge of the Debtors’ operations and Assets may be relevant. The
deemed resignations and withdrawals provided for in this Section concern solely
the affected Persons’ duties, responsibilities and obligations as officers,
directors

 

86

--------------------------------------------------------------------------------


 

or general partners of any of the Debtors. Nothing in this Section shall be
deemed to determine the affected Persons ‘ employment status within the meaning
of the Retention Plan and Severance Program or their rights (if any) under the
Retention Plan and Severance Program.

 

ARTICLE XIII

 

CONDITIONS TO EFFECTIVE DATE

 

13.1        Conditions to Occurrence of Effective Date. Each of the following
are conditions precedent to the Effective Date, which conditions must be
satisfied to the reasonable satisfaction of the Proponents or waived, as
applicable:

 

13.1.1     the Liquidating Trustee is willing to serve in such capacity and the
terms of its service and compensation as set forth in the Liquidating Trust
Agreement shall have been approved by the Court at the Confirmation Hearing;

 

13.1.2     the Liquidating Trust Agreement shall have been executed and
delivered by the Liquidating Trustee and any other parties thereto;

 

13.1.3     any outstanding fees of the U.S. Trustee under 28 U.S.C. § 1930 shall
have been paid in full;

 

13.1.4     the Confirmation Order shall have become a Final Order, unless such
condition shall have been waived by the Proponents;

 

13.1.5     the Proponents shall have received all authorizations, consents,
regulatory approvals, rulings, letters, no-action letters, opinions or documents
that are reasonably determined by the Proponents to be necessary to implement
this Plan;

 

13.1.6     any real property included in the Abandoned Assets, the Trust Assets
and the Excluded Collateral shall have been partitioned to establish such real
property as separate

 

87

--------------------------------------------------------------------------------


 

legal lots to the extent required by local law, to the satisfaction of the
Required Proponent Term Lenders, unless waived by the Required Proponent Term
Lenders;

 

13.1.7     the NewCo Entities shall have been formed and be duly existing, and
shall be legally authorized (as applicable) to hold title to the Assets that
shall be transferred to the NewCo Entities under this Plan; and

 

13.1.8     action shall have been taken to terminate the 401(k) Plan, including
the 401(k) Plan administrator having been requested to take any actions
necessary to effectuate such termination and to cause a complete distribution of
the 401(k) Plan assets as soon as reasonably practicable.

 

ARTICLE XIV

 

MISCELLANEOUS PROVISIONS

 

14.1        Nonconsensual Confirmation. As to any Class that votes or is deemed
to reject this Plan, the Proponents are seeking confirmation of this Plan in
accordance with section 1129(b) of the Bankruptcy Code either under the terms
provided herein or upon such terms as may exist if this Plan is modified in
accordance with section 1127(d) of the Bankruptcy Code.

 

14.2        Notices. Except as otherwise set forth in section 14.4 below, all
notices, requests, elections or demands in connection with this Plan, including
any change of address of any Holder of a Claim for the purposes of receiving any
Distributions under this Plan, shall be in writing and shall be delivered
personally or by telecopy, e-mail or overnight delivery service, or mailed by
stamped first class mail to the Persons identified in this section. Such notice
shall be deemed to have been given the next Business Day after receipt or, if
mailed by first class mail, seven (7) days after the date of mailing:

 

88

--------------------------------------------------------------------------------


 

14.2.1 If prior to the Effective Date:

 

 

 

 

To the Creditors’ Committee:

 

Columbia River Log Scaling & Grading Bureau

Attn: Dana L. Denney

260 Oakway Center

Eugene, OR 97401

Phone: (541) 342-6007

Fax:  (541) 342-2631

E-mail: accounting@crls.com

 

with a copy to:

 

Mesch, Clark & Rothschild, P.C.

Attn: Brenda Moody Whinery, Esq.

and Frederick J. Petersen, Esq.

259 N. Meyer Avenue

Tucson, AZ 85701

Phone: (520) 624-8886

Fax: (520) 798-1037

E-mail: bwhinery@mcrazlaw.com

E-mail: fpetersen@mcrazlaw.com

 

To the Bank Term Lender Proponents:

 

Bank of America, N.A., as Administrative Agent

Attn: Anthea Del Bianco, Vice President

1455 Market Street, 5th Floor

Mail Code CA5-701-05-19

San Francisco, CA 94103-1399

Phone: (415) 436-7226

Fax: (415) 503-5101

E-mail: anthea.del_bianco@bankofamerica.com

 

with a copy to:

 

Moore & Van Allen PLLP

Attn: David L. Eades

and Alan W. Pope

Bank of America Corporate Tower

Suite 4700

100 North Tryon Street

Charlotte, North Carolina 28202-4003

Phone: (704) 331-1044 (Eades)

Fax: (704) 378-2044 (Eades)

Phone: (704) 331-1014 (Pope)

Fax: (704) 378-2014 (Pope)

E-mail: davideades@mvalaw.com

 

89

--------------------------------------------------------------------------------


 

E-mail: alanpope@mvalaw.com

 

To the Noteholder Proponents:

 

Debevoise & Plimpton LLP

Attn: Peter L. Borowitz

and Sarah A.W. Fitts

919 Third Avenue

New York, NY 10022

Phone: (212) 909-6525 (Borowitz)

Fax: (212) 521-7525 (Borowitz)

Phone: (212) 909-6251 (Fitts)

Fax: (212) 521-7051 (Fitts)

E-mail: plborowitz@debevoise.com

E-mail: sawfitts@debevoise.com

 

with a copy to:

 

Lewis and Roca LLP

Attn: Susan M. Freeman

and Henk Taylor

40 N. Central Ave.

Suite 1900

Phoenix, Arizona 85004

Phone: (602) 262-5756 (Freeman)

Fax: (602) 734-3824 (Freeman)

Phone: (602) 262-0254 (Taylor)

Fax: (602) 734-3831 (Taylor)

E-mail: sfreeman@lrlaw.com

E-mail: htaylor@lrlaw.com

 

and

 

To the Debtors:

 

Crown Pacific Limited Partnership

Attn: Steven Dietrich

805 S.W. Broadway, Suite 1500

Portland, Oregon 97205

Phone: (503) 973-1144

Fax: (503) 294-1247

E-mail: steve.dietrich@crown-pacific.com

 

90

--------------------------------------------------------------------------------


 

with a copy to:

 

Andrews Kurth LLP

Attn: John Sparacino

and John Melissinos

600 Travis, Suite 4200

Houston, Texas 77002

Phone: (713) 220-4175 (Sparacino)

Fax: (713) 238-7172

Phone: (213) 896-3181 (Melissinos)

Fax: (213) 896-3137

E-mail: jsparacino@andrewskurth.com

E-mail: jmelissinos@andrewskurth.com

 

with a copy to:

 

Stinson Morrison Hecker LLP

Attn: Alisa C. Lacey

1850 N. Central Avenue, Suite 2100

Phoenix, Arizona 85004

Phone: (602) 212-8628

Fax: (602) 240-6925

E-mail: alacey@stinsonmoheck.com

 

14.2.2    If after the Effective Date, then to the Creditors’ Committee (as set
forth in section 14.2.1), and Proponent Term Lenders and Liquidating Trustee:

 

To Proponent Term Lenders:

 

The Entities set forth in Schedule 1.117

 

as amended by notices provided to the Liquidating Trustee and filed with the
Court

 

with a copy to:

 

Lewis and Roca LLP

Attn: Susan M. Freeman

and Henk Taylor

40 N. Central Ave.

Suite 1900

Phoenix, Arizona 85004

Phone: (602) 262-5756 (Freeman)

Fax: (602) 734-3824 (Freeman)

Phone: (602) 262-0254 (Taylor)

 

91

--------------------------------------------------------------------------------


 

Fax: (602) 734-3831 (Taylor)

E-mail: sfreeman@lrlaw.com

E-mail: htaylor@lrlaw.com

 

To the Liquidating Trustee:

 

Law Offices of Michael W. Carmel, Ltd.

80 East Columbus Avenue

Phoenix, Arizona 85012-2334

Phone: (602) 264-4965

Fax: (602) 277-0144

E-mail: Michael@mcarmellaw.com

 

or such other address as shall be filed with the Court.

 

14.3        Notice of Entry of Confirmation Order and Effective Date. The
Liquidating Trustee shall provide notice by U.S. first class mail of the (i)
entry of the Confirmation Order and (ii) Effective Date, which may be contained
in a single notice, to all parties entitled to notice under Bankruptcy Rule
2002(f)(7) as soon as practicable following the Effective Date. Such notice
shall be deemed to be good and sufficient notice of such matters, with no
requirement for any additional or further notice.

 

14.4        Further Notices; Post-Effective Date Service List.  From and after
the Effective Date, notices of appearance and demands for service of process
filed with the Court prior to such date shall no longer be effective. From and
after the Effective Date, no further notices, other than the Notice of Entry of
the Confirmation Order and the Notice of Effective Date of the Plan required by
section 14.3 of this Plan, shall be required to be sent to any Entity, except
each Entity that files with the Court a new notice of appearance and demand for
service dated subsequent to the Effective Date, which subsequent notice and
demand must be filed with the Court and served upon the Entities listed in
section 14.2.2.  A list setting forth the name, address, e-mail address (if any)
and telephone number of each such Entity shall be maintained by the Liquidating
Trustee and shall be provided upon request (the “Post-Effective Date Service
List”).

 

92

--------------------------------------------------------------------------------


 

14.5        Notice for Term Lender Consent and Committee Consent. To the extent
any provision of this Plan or the Liquidating Trust Agreement requires Term
Lender Consent, the Entity seeking such consent shall direct the request for
consent to each Trust Beneficiary that holds Liquidating Trust interests in
respect of Allowed Class 5 Claims, and the Entity seeking such consent shall be
responsible for determining whether such consent has or has not been obtained,
and for notifying the Liquidating Trustee, the Proponent Term Lenders and the
Creditors’ Committee upon receipt of such consent, including acceptances and
rejections actually obtained. To the extent any provision of this Plan or the
Liquidating Trust Agreement requires Committee Consent, the Entity seeking such
consent shall be entitled to direct the request for approval to the Persons
designated in section 14.2 as Creditors’ Committee contacts, or such successors
thereto as shall be designated in filings with the Court and the Liquidating
Trustee, and those notified Committee contacts shall then be responsible for
determining whether such consent has or has not been obtained, and shall notify
the Liquidating Trustee, the Proponent Term Lenders and the Creditors’ Committee
upon receipt of such consent.  Any statement by the designated Person to any
other Entity concerning consent shall be dispositive.

 

14.6        Headings.  The headings used in this Plan are inserted for
convenience only and neither constitute a portion of this Plan nor in any manner
affect the provisions of this Plan.

 

14.7        Severability. Should any provision in this Plan be determined to be
unenforceable, such determination shall in no way limit or affect the
enforceability and operative effect of any and all other provisions of this
Plan.

 

14.8        Computation of Time. In computing any period of time prescribed or
allowed by this Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

 

93

--------------------------------------------------------------------------------


 

14.9        Governing Law. Except to the extent that the Bankruptcy Code or any
other Federal law is applicable, the rights and obligations arising under this
Plan shall be governed by, and construed and enforced in accordance with, the
laws of the State of Arizona.

 

14.10      Successors and Assigns. The rights and obligations of any Entity
named or referred to in this Plan shall be binding upon, and shall inure to the
benefit of, the successors and assigns of such Entity.

 

14.11      Collateral Agent and Administrative Agent Post-Effective Date Role. 
As a result of the distributions, transfers and other treatments accorded to the
Term Lenders in connection with the Plan, the obligations and duties of Bank of
America, N.A., in its capacities as the Collateral Agent and the Bank Term
Lender Agent, shall terminate as of the Effective Date and, from and after such
date, Bank of America, N.A., shall have no further obligations or duties arising
in its capacities as the Bank Term Lender Agent or the Collateral Agent to the
Term Lenders or the Bank Term Lenders.

 

14.12      Supersession. Except as otherwise specifically provided for herein,
in the event of any inconsistency between the terms of any document and
instrument prepared pursuant to this Plan or the Disclosure Statement and the
terms of this Plan (including without limitation, the Liquidating Trust
Agreement), the terms of this Plan shall govern and shall supersede the terms of
any such documents, instruments or Disclosure Statement. In the event of any
inconsistency between the terms of this Plan and the Confirmation Order, the
terms of the Confirmation Order shall govern and supersede the terms of this
Plan.

 

14.13      Incorporation of Exhibits and Schedules; Plan Supplement and
Supplement to Schedules and Exhibits.  All exhibits and schedules referenced in
this Plan are incorporated into this Plan in full.  Any supplement to this Plan
filed with the Court shall be incorporated into this Plan in full. From time to
time prior to the Confirmation Date, the Proponents with the approval of

 

94

--------------------------------------------------------------------------------


 

the Required Proponent Tem Lenders may amend or supplement any of the Schedules
or Exhibits that are attached to this Plan.

 

RESPECTFULLY SUBMITTED this 20th day of December, 2004.

 

 

 

LEWIS AND ROCA LLP

 

 

 

 

  

By

/s/S. Freeman #004199

 

 

 

Susan M. Freeman

 

 

Henk Taylor

 

 

Attorneys for Noteholder Proponents

 

 

 

 

 

MESCH, CLARK & ROTHSCHILD PC

 

 

 

 

 

By

/s/ B.M. Whinery (#10677)

 

 

 

Brenda Moody Whinery

 

 

Frederick J. Petersen

 

 

Attorneys for Creditors’ Committee

 

95

--------------------------------------------------------------------------------


 

 

ANDREWS KURTH LLP

 

 

 

 

 

By

/s/J. Sparacino (TX18873700)

 

 

 

John Sparacino

 

 

John Melissinos

 

 

Attorneys for Debtors

 

 

 

 

 

CP ACQUISITION CO.

 

 

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

 

 

 

 

CROWN PACIFIC LIMITED PARTNERSHIP

 

 

 

By CROWN PACIFIC MANAGEMENT LIMITED

 

PARTNERSHIP, Its General Partner

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

 

 

 

 

CROWN PACIFIC PARTNERS, L.P.

 

 

 

By CROWN PACIFIC MANAGEMENT LIMITED

 

PARTNERSHIP, Its Managing General Partner

 

 

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

96

--------------------------------------------------------------------------------


 

 

CP AIR, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

 

 

 

 

CP ACQUISITION II CO.

 

 

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

 

 

 

 

CP ACQUISITION III CO.

 

 

 

 

 

By:

 

 

 

 

 

Its:

  Senior Vice President, CFO and Treasurer

 

 

Steven E. Dietrich

 

97

--------------------------------------------------------------------------------

 